Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 1 of 145




                        EXHIBIT 1
Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 2 of 145




               Babeu, Lorraine

                                Colors
                           Plaintiff Affirmatives
                            Defense Objections
                             Defense Counters
                            Plaintiff Objections
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 3 of 145



 Designation                                                                  Objection                 Rulings
 8:3 - 8:9 Babeu, Lorraine
      83      Q. Good morning, ma'am.
      84      Could you state your full name
      85      for the record, please?
      86      A. Lorraine Angela Babeu.
      87      Q. And I understand you're a
      88      retired lieutenant colonel?
      89      A. Yep.
 17:15 - 20:21 Babeu, Lorraine
     17 15      Q. Ma'am, if we could, before we
     17 16      got into, you know, if you will, the details
     17 17      of your involvement with the Combat Arms
     17 18      version 2, could you outline for us your
     17 19      service history before your retirement?
     17 20      A. In terms of places that I was
     17 21      assigned?
     17 22      Q. Well, I understand -- maybe it
     17 23      would be simpler if we started with your
     17 24      education.
     17 25      A. Okay.
     18 1      Q. So I understand you got a Ph.D.
     18 2      in 2000 or 2001 from UF?
     18 3      A. 2001, yeah, University of
     18 4      Florida.
     18 5      Q. And how about undergrad, where
     18 6      did you go?
     18 7      A. I started undergrad at Norfolk
     18 8      State University in Virginia.
     18 9      Q. Uh-huh.
     18 10      A. Then I did my master's at
     18 11      Florida State in Tallahassee, Florida, and
     18 12      from there I went on active duty.
     18 13      And some point in active duty I
     18 14      got the -- it's the Army version of a
     18 15      scholarship to go get your Ph.D., and I did
     18 16      that at University of Florida.
     18 17      Q. And when did you go on active
     18 18      duty?


Babeu, Lorraine                                                                                                   2
                                  Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 4 of 145



    18 19          A. What year? '88.
    18 20          Q. And did you perform functions
    18 21          on bases as an audiologist or an audiology
    18 22          technician?
    18 23          A. As an audiologist.
    18 24          Q. Okay. And what years did you
    18 25          do that, ma'am?
    19 1          A. Pretty much my entire career,
    19 2          from '88 to 2011.
    19 3          Q. Okay.
    19 4          A. Oh, wait. Yeah, my last
    19 5          assignment I wasn't working in audiology, so
    19 6          that would have been 2005 until 2011.
    19 7          Q. Okay. And you were on active
    19 8          duty at the same time when you were going to
    19 9          Florida for your Ph.D.?
    19 10          A. Correct.
    19 11          Q. And when you were going to
    19 12          Florida State for your master's?
    19 13          A. No, I was not active duty. I
    19 14          was in the Reserves, actually.
    19 15          Q. Okay. You got your master's
    19 16          before --
    19 17          A. Right. Yeah.
    19 18          Q. -- you went on active duty?
    19 19          And at what bases were you
    19 20          serving on?
    19 21          A. I started at Fort Devens, then
    19 22          I went to Fort Knox, then I went to Fort Sam,
    19 23          Fort Sam, Houston, for a course.
    19 24          Where did I go after that? No,
    19 25          wait, sorry. It was -- I started at Fort
    20 1          Devens, went to Fort Sam for a course, then
    20 2          went to Fort Knox. And after Fort Knox, I
    20 3          went to Fort Hood in Texas, and then from
    20 4          Fort Hood I went to the University of
    20 5          Florida.
    20 6          From there I went to Aberdeen
    20 7          Proving Ground, and after Aberdeen I went to


Babeu, Lorraine                                                                                           3
                                  Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 5 of 145



    20 8         Northern Virginia Tricare, and I retired from
    20 9         there.
    20 10         Q. Okay. As I understand it,
    20 11         based on your testimony, you retired in about
    20 12         2011?
    20 13         A. Yeah.
    20 14         Q. Okay. And if we could just
    20 15         kind of get a sense of your window of time
    20 16         when you were at Aberdeen Proving Ground.
    20 17         When was that?
    20 18         A. '01 to '05.
    20 19         Q. And what group -- you were in
    20 20         the Army Research Lab there?
    20 21         A. Correct.
 25:13 - 25:20    Babeu, Lorraine
    25 13         Q. It looks like you moved into --
    25 14         you returned to a clinical practice at that
    25 15         point?
    25 16         A. Correct.
    25 17         Q. And where do you move to, like,
    25 18         geographically? Where are you located at
    25 19         that point?
    25 20         A. I moved to Tampa.
 26:5 - 26:14    Babeu, Lorraine
    26 5         Q. Okay. Have you been an
    26 6         audiologist at the James A. Haley Veterans
    26 7         Hospital since 2012 or so?
    26 8         A. Correct.
    26 9         Q. Okay. And that's a clinical
    26 10         practice where you're caring for vets?
    26 11         A. Correct.
    26 12         Q. That includes conducting
    26 13         audiology exams?
    26 14         A. Correct.
 29:13 - 29:22    Babeu, Lorraine
    29 13         Q. The point in time when you're
    29 14         actually doing some research related to
    29 15         hearing protection devices was in this Army
    29 16         Research Lab period of time?


Babeu, Lorraine                                                                                           4
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 6 of 145



    29 17      A. Correct, uh-huh.
    29 18      Q. Okay. When you were on the
    29 19      bases, did you have some role and involvement
    29 20      on the hearing conservation programs on those
    29 21      bases?
    29 22      A. Correct.
 48:15 - 49:4 Babeu, Lorraine
    48 15      Passing you, ma'am, P2017, I
    48 16      just want to make sure we have our
    48 17      terminology down.
    48 18      A. Uh-huh.
    48 19      Q. I'd like to direct your
    48 20      attention to .38, and -- oh, I'm sorry, I
    48 21      took you to the wrong page, ma'am. It's .37.
    48 22      I want to make sure we have the terminology
    48 23      down.
    48 24      Real-ear attenuation at
    48 25      threshold testing is testing that's often
    49 1      done on hearing protectors in connection with
    49 2      their testing and approval by manufacturers,
    49 3      fair?
    49 4      A. Yeah.
 49:8 - 50:1 Babeu, Lorraine
    49 8      Q. Sitting here today, you don't
    49 9      have a recollection of being involved in any
    49 10      tests, REAT tests, on the Combat Arms
    49 11      version 2?
    49 12      A. No.
    49 13      Q. Okay. And did you have an
    49 14      opportunity before you came in today to look
    49 15      at the tests that you were involved in?
    49 16      A. Yeah.
    49 17      Q. Okay. And --
    49 18      A. Some of it. I didn't go
    49 19      through all that stuff.
    49 20      Q. Okay.
    49 21      A. Okay.
    49 22      Q. So just so I understand your
    49 23      answer, did you have a chance to look, at


Babeu, Lorraine                                                                                        5
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 7 of 145



    49 24       least on a preliminary basis, at your
    49 25       studies?
    50 1       A. Correct, yeah, I did.
 51:5 - 51:9 Babeu, Lorraine
    51 5       So this is a chapter from a
    51 6       textbook on the noise manual. It's called --
    51 7       the chapter is Hearing Protection Devices by
    51 8       a Mr. Elliott Berger.
    51 9       A. Uh-huh.
 51:10 - 51:20 Babeu, Lorraine                                     Re: [51:10-51:20]                         OVERRULED
    51 10       Q. And on .37 it says real --                      Def Obj Hearsay (801, 802)
    51 11       rear -- excuse me. It reads, "Real-ear
    51 12       attenuation at threshold."
    51 13       A. Correct.
    51 14       Q. It says, "The most common and
    51 15       also one of the most accurate HPD attenuation
    51 16       tests is the measurement of real-ear
    51 17       attenuation at threshold, abbreviated REAT."
    51 18       Did I read that correctly,
    51 19       ma'am?
    51 20       A. Correct, yeah.
 52:12 - 52:17 Babeu, Lorraine                                     Re: [52:12-52:17]                         OVERRULED
    52 12       Q. Okay. Continues, "REAT data                     Def Obj Hearsay (801, 802)
    52 13       are normally viewed as the gold standard to
    52 14       which other types of measurements of
    52 15       attenuation are compared."
    52 16       Did I read that correctly?
    52 17       A. Yes.
 64:4 - 64:7 Babeu, Lorraine
    64 4       Q. Okay. With regard to hearing
    64 5       protection devices, have you ever done REAT
    64 6       testing?
    64 7       A. I don't think so.
 66:5 - 67:14 Babeu, Lorraine                                      Re: [66:5-67:14]                          OVERRULED
    66 5       Passing you, ma'am, P1521, it's                     Def Obj Hearsay (801, 802); Relevance
    66 6       a memorandum for, it says, "43EX/4B0X/and           (401, 402); Prejudice (403); Foundation
    66 7       civilian personnel from HQ, US Air Force,           (602)
    66 8       SG3PB."
    66 9       This is from July 19 of '30


Babeu, Lorraine                                                                                                          6
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 8 of 145



    66 10         {sic}, Department of the Air Force
    66 11         headquarters, United States Air Force,
    66 12         Washington, DC.
    66 13         Do you see that, ma'am?
    66 14         A. Uh-huh.
    66 15         Q. Okay. The subject line is
    66 16         "Removal of 3M dual-ended Combat Arms Earplug
    66 17         from inventory," a national identification
    66 18         number, and then it gives a number.
    66 19         And it reads in the first
    66 20         paragraph, "Please verify with all shops on
    66 21         the hearing conservation program and all
    66 22         shops that use hearing protection that any 3M
    66 23         dual-ended earplugs are not being used for
    66 24         hearing protection purposes. These earplugs
    66 25         were found to be defective." And then it
    67 1         continues.
    67 2         Do you see that?
    67 3         A. Yes.
    67 4         Q. It says, "The Air Force stopped
    67 5         purchasing these items from 3M in 2016;
    67 6         however, inventory may remain."
    67 7         Did I read that correctly?
    67 8         A. Yes.
    67 9         Q. Okay. In your capacity at the
    67 10         VA, do you receive notices like this?
    67 11         A. (Witness shakes head.)
    67 12         Q. Okay. Were you aware of this
    67 13         before today?
    67 14         A. No.
 69:5 - 69:10    Babeu, Lorraine                                    Re: [69:5-69:10]                     OVERRULED
    69 5         At any point in time did                           Def Obj Argumentative, No-Response
    69 6         anybody from Aearo share with you, when you        (611, 403); Foundation (602)
    69 7         were doing research on this product or even
    69 8         after, that the NRR for this product did not
    69 9         accurately reflect the attenuation that was
    69 10         provided for?
 69:12 - 69:22    Babeu, Lorraine
    69 12         THE WITNESS: Say again?


Babeu, Lorraine                                                                                                      7
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 9 of 145



    69 13         QUESTIONS BY MR. BUCHANAN:
    69 14         Q. Did anybody from Aearo ever
    69 15         tell you --
    69 16         A. No, huh-uh.
    69 17         Q. -- or advise you --
    69 18         A. No. No.
    69 19         Q. -- of a concern with the NRR
    69 20         that they were stating for their Combat Arms
    69 21         product?
    69 22         A. No, not that I remember, no.
 69:23 - 70:3    Babeu, Lorraine
    69 23         Q. Did anyone from Aearo ever tell
    69 24         you that there was a concern with whether
    69 25         their testing had been done properly or in
    70 1         accordance with the standards?
    70 2         A. No, no one ever said that to
    70 3         me.
 77:12 - 77:25    Babeu, Lorraine
    77 12         Q. Lieutenant Colonel Babeu, I'd
    77 13         like to now talk to you about your -- the
    77 14         studies that I understand you were involved
    77 15         in.
    77 16         A. Uh-huh.
    77 17         Q. Just to reorient ourselves,
    77 18         we're in that window of time after you got
    77 19         your Ph.D. and then you joined the Army
    77 20         Research Labs.
    77 21         Was that 2002 to 2005? Is that
    77 22         the window of time in your mind?
    77 23         A. No, it was '01 to '05.
    77 24         Q. '01 to '05?
    77 25         A. Uh-huh.
 78:2 - 78:23    Babeu, Lorraine
    78 2         Passing you, ma'am, P1553. And
    78 3         P1553 looks like it's two documents that are
    78 4         kind of put together, but it's a sound
    78 5         localization wearing level-dependent HPD,
    78 6         Combat Arms Earplugs, a Lieutenant Colonel
    78 7         Lorraine Babeu --


Babeu, Lorraine                                                                                          8
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 10 of 145



    78 8         A. Uh-huh.
    78 9         Q. -- Babeu, excuse me --
    78 10         A. Babeu.
    78 11         Q. -- Ph.D. and others.
    78 12         Do you see that?
    78 13         A. Correct.
    78 14         Q. Oh, and there's a -- there's a
    78 15         note at the bottom that says, "NHCA Spectrum,
    78 16         volume 21, supplement 1, 2004," and it looks
    78 17         like it's got a page number.
    78 18         Do you see that?
    78 19         A. Uh-huh.
    78 20         Q. Okay. And would the first page
    78 21         be fairly characterized as an abstract?
    78 22         Study abstract?
    78 23         A. Yes.
 79:21 - 79:25    Babeu, Lorraine
    79 21         Q. And did you give a presentation
    79 22         on one of your studies, ma'am --
    79 23         A. Yeah.
    79 24         Q. -- at the NHCA?
    79 25         A. Sure. Sure did.
 81:4 - 82:23    Babeu, Lorraine
    81 4         So this -- the period of time
    81 5         when you would have been, you know, doing
    81 6         studies or presenting on them at conferences
    81 7         like that would have been in this time when
    81 8         you were at the Army Research Labs in the
    81 9         early 2000s?
    81 10         A. Uh-huh.
    81 11         Q. Okay. So the abstract here
    81 12         says in the middle, "The US Army recently
    81 13         approved the use of the Combat Arms Earplug,
    81 14         which is an expanded French version of the
    81 15         level-dependent earplug developed at the
    81 16         French-German Institute."
    81 17         Do you see that?
    81 18         A. Correct, uh-huh.
    81 19         Q. And then there's a short


Babeu, Lorraine                                                                                          9
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 11 of 145



    81 20        summary in the next paragraph.
    81 21        Well, actually, let's just
    81 22        orient ourselves in the study, if you haven't
    81 23        had a chance to refresh on them.
    81 24        It says, "The purpose of this
    81 25        project was to determine the effects of
    82 1        CAE" --
    82 2        Is that Combat Arms Earplug?
    82 3        A. Correct, uh-huh.
    82 4        Q. Okay.
    82 5        -- "on the soldier's ability to
    82 6        localize sound sources in various listening
    82 7        conditions. The participants were seated in
    82 8        the center of an array of 37 loud speakers
    82 9        distributed over three circular rings."
    82 10        A. Right.
    82 11        Q. Okay. You remember that test
    82 12        environment?
    82 13        A. I remember the test
    82 14        environment, okay?
    82 15        Q. I'm sorry, you say you do
    82 16        remember the test environment?
    82 17        A. I remember the test
    82 18        environment, but, again, when I saw this, I
    82 19        was like, oh, I did that. Okay? So I just
    82 20        want you to know.
    82 21        But I remember because of the
    82 22        hostile environment, so-so-so, whatever they
    82 23        called it, yeah.
 83:1 - 84:16   Babeu, Lorraine
    83 1        Q. And then there's a short
    83 2        summary on the first page. It says, "Three
    83 3        groups of 12 listeners each were used as
    83 4        participants."
    83 5        It says, "Group 1 used the
    83 6        yellow side of the Combat Arms Earplug,
    83 7        Group 2 used the green side, and Group 3 used
    83 8        the E-A-R foam plug."
    83 9        Do you see that?


Babeu, Lorraine                                                                                          10
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 12 of 145



    83 10         A. Uh-huh.
    83 11         Q. And then it talks about within
    83 12         each group there were four listening
    83 13         conditions and quiet noise and protected and
    83 14         unprotected, right?
    83 15         A. Yeah.
    83 16         Q. Okay. And then is the purpose
    83 17         of this study, if I understand it, I mean,
    83 18         there's a person sitting -- let me just see
    83 19         if I can set it up, and maybe you can
    83 20         elaborate for us.
    83 21         A person is sitting in a
    83 22         chair --
    83 23         A. Uh-huh.
    83 24         Q. -- and there's speakers kind of
    83 25         arranged around them --
    84 1         A. Correct.
    84 2         Q. -- and pointing at them.
    84 3         A. Uh-huh.
    84 4         Q. And sounds are played at that
    84 5         person from different speakers --
    84 6         A. Correct.
    84 7         Q. -- and the person is to
    84 8         identify where they think the sound came
    84 9         from?
    84 10         A. Right.
    84 11         Q. And so what you were doing was
    84 12         you were measuring the success rate of people
    84 13         figuring out where the sound came from with
    84 14         open ears or with closed ears, with different
    84 15         hearing protection devices, fair?
    84 16         A. Right, uh-huh.
 84:25 - 85:4    Babeu, Lorraine
    84 25         You see before you now P1510.
    85 1         If you go to .2, there's a cover page that
    85 2         says, "Sound localization with the Combat
    85 3         Arms Earplug."
    85 4         A. Correct.
 86:16 - 86:22    Babeu, Lorraine


Babeu, Lorraine                                                                                           11
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 13 of 145



     86 16      Q. Okay. And so on the next page
     86 17      it says, "The purpose of your research here
     86 18      was to assess the effect of level-dependent
    86 19       hearing protection on the user's ability to
    86 20       localize sounds in quiet noise."
    86 21       Right?
     86 22      A. Right.
 88:3 - 88:14 Babeu, Lorraine
     88 3      Q. Okay. If you go to the next
     88 4      page, we see that the Combat Arms was not
     88 5      alone in this study. There was a -- there
     88 6      were so-called foamies or E-A-R foam?
     88 7      A. Right.
     88 8      Q. Okay. Those are the bottom,
     88 9      right?
     88 10      A. Correct.
     88 11      Q. And then there was the
     88 12      single-side French.
     88 13      Do you see that?
     88 14      A. Yes.
 91:25 - 92:10 Babeu, Lorraine
     91 25      Q. Okay. If we go to .12, there's
     92 1      a section on earplug fitting.
     92 2      Do you see that?
     92 3      A. Uh-huh.
     92 4      Q. And it says, "Prior to earplug
     92 5      use/treatment, proper earplug insertion was
     92 6      demonstrated." And then, "Unless grossly
     92 7      wrong, the experimenter did not tamper with
     92 8      the fit of the earplug."
     92 9      Right?
     92 10      A. Right.
 93:4 - 93:6 Babeu, Lorraine
     93 4      And so were you an experimenter
     93 5      on this study, ma'am?
     93 6      A. Yes.
 102:3 - 102:10 Babeu, Lorraine
    102 3       Q. Okay. So the experimenter, I
    102 4       guess in this case you, could pick the sound


Babeu, Lorraine                                                                                         12
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 14 of 145



    102 5       that you were going to use, and the person
    102 6       was sitting in the chair, whether it was 12
    102 7       or 36, open or closed, and you would evaluate
    102 8       the extent to which they were able to
    102 9       properly localize the sound, right?
    102 10       A. Right. Uh-huh.
 102:13 - 103:22 Babeu, Lorraine
    102 13       You graphed out your results
    102 14       and the average errors for each of the angles
    102 15       that people were presented, right?
    102 16       A. Right.
    102 17       Q. Okay. And so across the bottom
    102 18       we have the presentation angles. Going up
    102 19       and down, it's the degrees of error from --
    102 20       versus the presentation angle, right?
    102 21       A. Right.
    102 22       Q. Okay. And it goes from zero to
    102 23       180 going up and zero to 180 across, right?
    102 24       A. Yes.
    102 25       Q. Thank you.
    103 1       And so the legend on the bottom
    103 2       says, "No earplug, single side, CAE Y."
    103 3       Is that the Combat Arms, the
    103 4       yellow end?
    103 5       A. Yes.
    103 6       Q. And CAE G, that would be the
    103 7       green end?
    103 8       A. Correct.
    103 9       Q. And then the E-A-R Classic
    103 10       foam, it looks like, is black. That would be
    103 11       that spongy one that --
    103 12       A. Yes.
    103 13       Q. Okay.
    103 14       -- people sometimes called
    103 15       foamies?
    103 16       A. Yes.
    103 17       Q. Okay.
    103 18       A. Sure do.
    103 19       Q. And you graphed them with


Babeu, Lorraine                                                                                         13
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 15 of 145



    103 20       colors that actually make us easy to follow
    103 21       this, yellow ends versus green ends, right?
    103 22       A. Right.
 106:4 - 106:10 Babeu, Lorraine
    106 4       Q. So you're evaluating it in a
    106 5       quiet environment and then you actually
    106 6       turned up the background noise a little and
    106 7       saw were there changes, right?
    106 8       A. Uh-huh.
   106 9        Q. Is that right?
    106 10       A. Yes.
 108:16 - 108:25 Babeu, Lorraine
    108 16       Q. Okay. And then at .19, you
    108 17       summarized and said, "Overall, the
    108 18       level-dependent earplugs performed better
    108 19       than the standard earplug."
    108 20       Right?
    108 21       A. Right.
    108 22       Q. And you said with background
    108 23       noise, overall performance better with all
    108 24       earplugs, right?
    108 25       A. Right.
 109:6 - 109:14 Babeu, Lorraine
    109 6       Q. Okay. Let's see, 1560. I'm
    109 7       passing you, ma'am, a copy of P1560.
    109 8       Oh, I should -- you know,
    109 9       before we start talking about a new study,
    109 10       the last study that we looked at, that
    109 11       localization study, apart from the
    109 12       presentation at NHCA, did you publish that in
    109 13       a journal?
    109 14       A. No.
 110:17 - 111:7 Babeu, Lorraine
    110 17       Q. Okay. Getting to P1560, ma'am,
    110 18       this is a document that was produced to us by
    110 19       the defendants in this case. Just give it a
    110 20       quick review, ma'am, and satisfy yourself
    110 21       that this is a study that you were actually
    110 22       involved in, if you could.


Babeu, Lorraine                                                                                         14
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 16 of 145



    110 23       A. Yeah.
    110 24       Q. You've read enough to satisfy
    110 25       yourself, ma'am?
    111 1       A. Yeah. Yeah, I remember this
    111 2       one.
    111 3       Q. Okay. And I used a phrase,
    111 4       DPOE.
    111 5       Is that distortion product
    111 6       otoacoustic emissions?
    111 7       A. Correct.
 112:15 - 112:20 Babeu, Lorraine
    112 15       Q. And so you conducted a study
    112 16       looking at distortion product otoacoustic
    112 17       emissions following -- or with use of
    112 18       different hearing protection devices before
    112 19       and after being on the range, fair?
    112 20       A. Right.
 113:10 - 113:20 Babeu, Lorraine
    113 10       Q. And it says at the bottom here,
    113 11       "Octave band attenuation of the hearing
    113 12       protectors used in the studies -- study
    113 13       values provided by manufacturer, Aearo
    113 14       Company, Inc."
    113 15       Do you see that?
    113 16       A. Yes.
    113 17       Q. Okay. Is that consistent with
    113 18       your memory, ma'am? You reached out to the
    113 19       company for information on attenuation data?
    113 20       A. Right, uh-huh.
 115:13 - 116:10 Babeu, Lorraine
    115 13       Q. You had, what was it, about
    115 14       nine subjects, I think, that you tested in
    115 15       this one?
    115 16       A. Yeah, something like that --
    115 17       Q. Okay.
    115 18       A. -- I think it said.
    115 19       Q. And then --
   115 20        A. Yeah, nine.
    115 21       Q. -- you would test -- you would


Babeu, Lorraine                                                                                        15
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 17 of 145



    115 22       test before firing and then after firing?
    115 23       A. Right.
    115 24       Q. But you tested in consecutive
    115 25       days, right?
    116 1       A. Right.
    116 2       Q. Okay. So a person might be --
    116 3       you might test somebody with the green end
    116 4       day one, two, three, then test the yellow end
    116 5       day four, five, six, then test another
    116 6       headset that's in those graphs. I think the
    116 7       Peltor ComTac was one?
    116 8       A. Yeah. For that, I would really
    116 9       have to dig into exactly how I did it,
    116 10       because that kind of stuff matters.
 116:15 - 116:22 Babeu, Lorraine
    116 15       Q. Yeah. As I understand it,
    116 16       ma'am, there were three hearing protectors
    116 17       that were being studied?
    116 18       A. Right.
    116 19       Q. There was an open end, there
    116 20       was a closed end, and then you also studied
    116 21       the ComTac.
    116 22       A. Yeah.
 116:23 - 116:24 Babeu, Lorraine
    116 23       Q. Right?
    116 24       A. Peltor, uh-huh.
 120:21 - 121:6 Babeu, Lorraine
    120 21       Q. Okay. If we could go to just
    120 22       the discussion, and then maybe we can further
    120 23       elaborate on this.
    120 24       A. Okay.
    120 25       Q. It says on .10 -- I think it's
    121 1       the middle of the first paragraph. It says,
    121 2       "As expected and consistent with the
    121 3       literature, in most instances the DPOE
    121 4       amplitude values were higher before firing
    121 5       and lower after firing."
    121 6       A. Right.
 121:9 - 121:11 Babeu, Lorraine


Babeu, Lorraine                                                                                         16
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 18 of 145



    121 9       Q. And DPOE, that's distortion
    121 10       product otoacoustic emissions, right?
    121 11       A. Right.
 121:12 - 121:14 Babeu, Lorraine                                 Re: [121:12-121:14]
    121 12       MR. FIELDS: It's DPOAE.                         Pltf Obj don't need statement of counsel
                                                                                                            COUNTER WITHDRAWN, 3/11/2021
    121 13       MR. BUCHANAN: Thank you for
    121 14       the clarification.
 122:7 - 122:10 Babeu, Lorraine
    122 7       Q. Okay. DPOEs are measuring, you
    122 8       know, hair cell function in the inner ear; is
    122 9       that fair?
    122 10       A. Yeah, okay.
 124:8 - 126:6 Babeu, Lorraine
    124 8       Q. "The amplitude values for the
    124 9       level-dependent Combat Arms Earplug and
    124 10       ComTac noise muffs for DPOAE frequencies 500
    124 11       to 2000 hertz were stronger, higher, before
    124 12       weapons fire and lower after weapons fire."
    124 13       Let's pause. Okay?
    124 14       That's an indication to you of
    124 15       what?
    124 16       A. At some point what you would
    124 17       normally -- what would normally be inferred
    124 18       from that is that there was some evidence of
    124 19       decreased ability by the ear.
    124 20       Q. Okay. And then you continue in
    124 21       the sentence. It says, "This could be an
    124 22       indication that although hearing protection
    124 23       was in place, the outer hair cells were
    124 24       affected in some way by the exposure to the
    124 25       impulse noise."
    125 1       Did I read that correctly?
    125 2       A. Right.
    125 3       Q. And then you have a summary at
    125 4       the bottom.
    125 5       Do you see that?
    125 6       Oh, I should read that last
    125 7       sentence. I'm sorry.
    125 8       "At this juncture" -- you


Babeu, Lorraine                                                                                                                      17
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 19 of 145



    125 9       continued in the discussion. "At this
    125 10       juncture, this is speculation. It is not
    125 11       clear what the pattern is indicative of, but
    125 12       it is certainly was worth noting."
    125 13       Right?
    125 14       A. Uh-huh.
    125 15       Q. Correct?
    125 16       A. Yes.
    125 17       Q. Okay. And then the summary,
    125 18       you said, "The question of whether frequency
    125 19       response which provides less attenuation in
    125 20       the low frequencies affects the amplitude
    125 21       values of the DPOAE during small arms weapons
    125 22       fire, according to these results, were not
    125 23       statistically significant."
    125 24       Do you see that?
    125 25       A. Yes.
    126 1       Q. "However, there was a trend
    126 2       that appears to indicate that there is an
    126 3       effect of the level-dependent hearing
    126 4       protection on DPOE amplitude. This trend
    126 5       warrants continued study."
    126 6       A. Correct. Uh-huh.
 126:7 - 126:12 Babeu, Lorraine                                  Re: [126:7-126:12]                            SUSTAINED
    126 7       Q. Okay. And just to understand,                 Pltf Obj beyond the scope of
    126 8       after this point in time of the study you        clarification counter; also, irrelevant and
    126 9       conducted, did you do a further study on         unnecessary
    126 10       DPOAE amplitudes before and after firing?
    126 11       A. No, not before and after
    126 12       firing.
 126:15 - 126:23 Babeu, Lorraine                                 Re: [126:15-126:23]                           SUSTAINED
    126 15       Q. Okay. Now, this study has a                  Def Obj Relevance (402, 402); Prejudice
    126 16       number on the bottom right quarter. It says,    (403)
    126 17       "Confidential, subject to protective order."
    126 18       That says 3M_MDL.
    126 19       When those documents are
    126 20       stamped that way, that means they were
    126 21       produced to us by the defendants.
    126 22       Do you see that?


Babeu, Lorraine                                                                                                            18
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 20 of 145



    126 23       A. Okay. Uh-huh.
 126:24 - 127:3 Babeu, Lorraine                                    Re: [126:24-127:3]           OVERRULED
    126 24       Q. Do you recall sending your                     Def Obj Speculation (602)
    126 25       paper with those findings and discussions to
    127 1       Aearo for comment?
    127 2       A. I don't recall, but I'm sure I
    127 3       would have.
 132:2 - 132:6 Babeu, Lorraine
    132 2       Q. Okay. Then let's look at the
    132 3       exhibit I just passed you. So P1511, which I
    132 4       have now passed you -- can we have them
    132 5       side by side, please, Mike on the screen?
    132 6       When I say "them," P1560 and P1511.
 132:17 - 133:20 Babeu, Lorraine
    132 17       Q. Okay. I think we have a
    132 18       stipulation from counsel that the initials
    132 19       EHB refer to Elliott Berger.
    132 20       Do you know Elliott Berger
    132 21       from -- do you know who Elliott Berger is?
    132 22       A. Yes.
    132 23       Q. Okay. He was with Aearo
    132 24       Corporation?
    132 25       A. Yes.
    133 1       Q. Okay. You interacted with him
    133 2       from time to time?
    133 3       A. Yes, but Elliott was -- for us,
    133 4       he was outside of Aearo, okay, in the sense
    133 5       that he -- in the audiology community, he's
    133 6       written a lot of stuff, and so he would be
    133 7       somebody you would turn to for guidance.
    133 8       Q. I see. Okay.
    133 9       And so there was some outreach
    133 10       to Elliott Berger, and we have his comments
    133 11       throughout this document. We need to scroll
    133 12       through them quickly.
    133 13       If we're looking on the left,
    133 14       1511.3.4 -- just scroll through them quickly,
    133 15       Mike, for the witness. .5 we see comments
    133 16       from them. .6 we see comments. .7 and so on


Babeu, Lorraine                                                                                             19
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 21 of 145



    133 17       throughout, and then we get to the
    133 18       discussion.
    133 19       Do you see that?
    133 20       A. Uh-huh.
 135:4 - 136:6 Babeu, Lorraine
    135 4       MAJOR EVANS: So why did you
    135 5       send this to Elliott Berger?
    135 6       THE WITNESS: Because the -- at
    135 7       the lab, we had a review -- a
    135 8       peer-review process: somebody outside
    135 9       the organization, somebody within the
    135 10       team, within HRED, and then somebody
    135 11       outside of HRED. So within HRED but
    135 12       outside of HRED -- I mean, I'm sorry,
    135 13       outside of the hearing and vision
    135 14       people.
    135 15       So sometimes we'd ask the
    135 16       vision people to read it just for
    135 17       clarity and things of that nature, and
    135 18       then we'd ask somebody else within
    135 19       HRED, and then you had to go outside
    135 20       of the -- of the ARL. You had to go
    135 21       outside of that.
    135 22       And so when -- so Elliott being
    135 23       the person that -- I mean, he's
    135 24       written books on hearing conservation
    135 25       and all this kind of stuff. I still
    136 1       have his manual that we -- you know,
    136 2       if you refer to it.
    136 3       So this was for me just part of
    136 4       the review process, getting his input
    136 5       and just trying to make the document
    136 6       stronger.
 141:6 - 141:9 Babeu, Lorraine
    141 6       Q. Okay. And so you had this
    141 7       interaction with Mr. Berger about your paper
    141 8       in January of 2005, correct?
    141 9       A. Correct.
 153:12 - 154:20 Babeu, Lorraine


Babeu, Lorraine                                                                                         20
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 22 of 145



    153 12       Now, I'm going to pass you,
    153 13       ma'am, what we're marking as 1568,
    153 14       Plaintiff's Exhibit 1568.
    153 15       A. Okay.
    153 16       Q. It's a memo from Elliott Berger
    153 17       to a Richard Knauer, some Aearo folks, on
    153 18       March 2, 2005. It's the February monthly
    153 19       report, hearing protection, technical
    153 20       department.
    153 21       Did you know Richard Knauer?
    153 22       A. No.
    153 23       Q. Okay. You've told us about
    153 24       Elliott H. Berger --
    153 25       A. Right.
    154 1       Q. -- and we did see the EHB in
    154 2       the version of the document we're not
    154 3       permitted to examine you about, correct?
    154 4       A. Right.
    154 5       Q. Okay. And then it says -- if
    154 6       we go to .4, there's a heading that says
    154 7       "Reviews."
    154 8       It says, "A paper by Lorraine
    154 9       Babeu on the Combat Arms Earplugs was
    154 10       reviewed and corrected so that it presented
    154 11       the product in a proper light."
    154 12       A. Uh-huh.
    154 13       Q. Do you see that?
    154 14       A. Uh-huh.
    154 15       Q. Did Mr. Berger tell you that's
    154 16       what he was doing?
    154 17       A. No. I wasn't aware of this,
    154 18       no.
    154 19       Q. Okay.
    154 20       A. Huh-uh.
 154:21 - 154:23 Babeu, Lorraine                                   Re: [154:21-154:23]          OVERRULED
    154 21       Q. Did you know that in the early                 Def Obj Foundation (602)
    154 22       2000s Mr. Berger reported in to the marketing
    154 23       group at Aearo?
 154:25 - 155:1 Babeu, Lorraine                                    Re: [154:25-155:1]           OVERRULED


Babeu, Lorraine                                                                                             21
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 23 of 145



    154 25       THE WITNESS: I just knew                         Def Obj Foundation (602)
    155 1       Elliott worked at 3M.
 155:2 - 155:3 Babeu, Lorraine
    155 2       QUESTIONS BY MR. BUCHANAN:
    155 3       Q. Fair.
 155:4 - 155:6 Babeu, Lorraine                                    Re: [155:4-155:6]                   OVERRULED
    155 4       He never told you that he was                     Def Obj Argumentative (611, 403);
    155 5       trying to review your paper to present the        Foundation (602)
    155 6       Combat Arms in a proper light, right?
 155:8 - 155:14 Babeu, Lorraine                                   Re: [155:8-155:14]                  OVERRULED
    155 8       THE WITNESS: No. They                             Def Obj Argumentative (611, 403);
    155 9       wouldn't have let me use him if we                Foundation (602)
    155 10       knew anything like that.
    155 11       QUESTIONS BY MR. BUCHANAN:
    155 12       Q. And what do you mean by that?
    155 13       A. Just it would have been a
    155 14       conflict.
 158:24 - 159:1 Babeu, Lorraine
    158 24       Do you recall reaching out and
    158 25       trying to confirm facts and information on
    159 1       the Combat Arms from Mr. Berger?
 159:3 - 159:10 Babeu, Lorraine
    159 3       THE WITNESS: Uh-huh. I recall
   159 4        that we did that in the beginning
   159 5        because I think he was the one that
   159 6        kind of had the most information.
   159 7        QUESTIONS BY MR. BUCHANAN:
   159 8        Q. Okay. You viewed him as a
   159 9        resource on the Combat Arms?
    159 10       A. Right. Uh-huh.
 161:9 - 161:15 Babeu, Lorraine
    161 9       Q. Okay. And just so we're clear,
    161 10       the localization study and the DPOAE study
    161 11       were not REAT studies, correct?
    161 12       A. No, they were not REAT studies.
    161 13       Q. Different type of study,
    161 14       correct?
    161 15       A. Right, uh-huh.
 161:16 - 161:21 Babeu, Lorraine                                  Re: [161:16-161:21]                 OVERRULED


Babeu, Lorraine                                                                                                   22
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 24 of 145



    161 16       Q. Okay. So in terms of the gold                    Def Obj Foundation (602)
    161 17       standard studies that Mr. Berger talked about
    161 18       in his textbook, REAT studies under those
    161 19       ANSI standards, you were not involved in any
    161 20       such studies?
    161 21       A. No.
 171:4 - 171:17 Babeu, Lorraine
    171 4       Fair, ma'am, based on your
    171 5       review of at least Mr. Berger's call logs,
    171 6       that you reached out over the years when you
    171 7       had questions about things like NRRs, right?
    171 8       A. Right. Uh-huh.
    171 9       Q. ANSI standards?
    171 10       A. (Witness nods head.)
    171 11       Q. Correct?
    171 12       A. Yeah.
    171 13       Q. Attenuation data on the CAE?
    171 14       A. CAE, yeah.
    171 15       Q. Right?
    171 16       Your research paper?
    171 17       A. Yeah.
 171:18 - 171:21 Babeu, Lorraine                                     Re: [171:18-171:21]                 OVERRULED
    171 18       Q. In all those interactions with                   Def Obj Argumentative, Misstates,
    171 19       Mr. Berger over the years, did he ever tell         Vague (403); Foundation (602)
    171 20       you that they determined through their REAT
    171 21       testing that the CAEv2 had problems?
 171:23 - 171:23 Babeu, Lorraine                                     Re: [171:23-171:23]                 OVERRULED
    171 23       THE WITNESS: No.                                    Def Obj Argumentative, Misstates,
                                                                     Vague (403); Foundation (602)
 171:24 - 172:2     Babeu, Lorraine                                  Re: [171:24-172:2]                  SUSTAINED
    171 24         QUESTIONS BY MR. BUCHANAN:                        Def Obj Argumentative, Misstates,
    171 25         Q. Did he ever tell you that it                   Vague (403); Foundation (602)
    172 1         only provides a fraction of the NRR they
    172 2         claimed?
 172:4 - 172:8    Babeu, Lorraine                                    Re: [172:4-172:8]                   SUSTAINED
    172 4         THE WITNESS: No.                                   Def Obj Argumentative, Misstates,
    172 5         QUESTIONS BY MR. BUCHANAN:                         Vague (403); Foundation (602)
    172 6         Q. Less than 10 percent of the
    172 7         claimed protection, did he ever tell you


Babeu, Lorraine                                                                                                      23
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 25 of 145



    172 8       that?
 172:10 - 172:15 Babeu, Lorraine                                    Re: [172:10-172:15]                 SUSTAINED
    172 10       THE WITNESS: No.                                   Def Obj Argumentative, Misstates,
    172 11       QUESTIONS BY MR. BUCHANAN:                         Vague (403); Foundation (602)
    172 12       Q. Did he ever tell you that he
    172 13       and his lab manipulated the testing to get
    172 14       the data they sent you?
    172 15       A. No.
 172:24 - 173:1 Babeu, Lorraine                                     Re: [172:24-173:1]                  OVERRULED
    172 24       Q. Did he ever tell you that the                   Def Obj Argumentative, Misstates,
    172 25       CAEv2 shouldn't have been sold to the              Vague (403); Foundation (602)
    173 1       military without fixing the problems?
 173:3 - 173:3 Babeu, Lorraine                                      Re: [173:3-173:3]                   OVERRULED
    173 3       THE WITNESS: No. Huh-uh. No.                        Def Obj Argumentative, Misstates,
                                                                    Vague (403); Foundation (602)
 173:11 - 173:13 Babeu, Lorraine                                    Re: [173:11-173:13]                 OVERRULED
    173 11      Q. Did he ever tell you that                        Def Obj Argumentative, Misstates,
    173 12      they'd internally determined it wasn't really       Vague (403); Foundation (602)
    173 13      protective on the range?
 173:15 - 173:15 Babeu, Lorraine                                    Re: [173:15-173:15]                 OVERRULED
    173 15      THE WITNESS: No.                                    Def Obj Argumentative, Misstates,
                                                                    Vague (403); Foundation (602)
 174:1 - 174:12 Babeu, Lorraine
    174 1       Q. Did he ever tell you that in
    174 2       order to get good results you had to fold
    174 3       back the flanges on everybody who was using
    174 4       it?
    174 5       MR. FIELDS: Objection to form.
    174 6       THE WITNESS: I don't think so.
    174 7       QUESTIONS BY MR. BUCHANAN:
    174 8       Q. And that's not the way you
    174 9       tested it in people, right?
    174 10       A. I inserted it the way we
    174 11       normally insert earplugs. I didn't do any
    174 12       special thing.
 174:13 - 174:18 Babeu, Lorraine
    174 13       Q. Right.
    174 14       The way we saw those pictures
    174 15       earlier today --


Babeu, Lorraine                                                                                                     24
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 26 of 145



    174 16       A. Right.
    174 17       Q. -- that's the way you did it?
    174 18       A. Right.
 174:19 - 174:22 Babeu, Lorraine                                     Re: [174:19-174:22]
    174 19       Q. You obviously cared a lot about                  Def Obj Relevance (401, 402)
                                                                                                            OBJECTION WITHDRAWN,
    174 20       the service members who you oversaw on the
                                                                                                            3/11/2021
    174 21       bases over the years, right?
    174 22       A. Correct.
 174:23 - 174:25 Babeu, Lorraine                                     Re: [174:23-174:25]
    174 23       Q. Continue to care about the                       Def Obj Relevance (401, 402),          OBJECTION WITHDRAWN,
    174 24       veterans that you see?                              Cumulative (403)                       3/11/2021
    174 25       A. Yes.
 174:26 - 175:1 Babeu, Lorraine
    175 1       Q. You wouldn't want to use
 175:1 - 175:4 Babeu, Lorraine                                       Re: [175:1-175:4]
    175 1       Q. You wouldn't want to use                          Def Obj 403
                                                                                                            OBJECTION WITHDRAWN,
    175 2       anything that would have comprised their
                                                                                                            3/11/2021
    175 3       safety for hearing protection, would you?
    175 4       A. No.
 175:5 - 175:8 Babeu, Lorraine                                       Re: [175:5-175:8]                      OVERRULED
    175 5       Q. So fair to say that Mr. Berger                    Def Obj Argumentative, Vague (403);
    175 6       never brought any information raising those          Foundation (602)
    175 7       safety concerns to your attention?
    175 8       A. No, he didn't.
 175:11 - 175:12 Babeu, Lorraine                                     Re: [175:11-175:12]                    OVERRULED
    175 11       Q. Nobody else from Aearo ever did                  Def Obj Vague, Argumentative ( 403);
    175 12       that?                                               Foundation (602)
 175:14 - 175:14 Babeu, Lorraine                                     Re: [175:14-175:14]                    OVERRULED
    175 14       THE WITNESS: No, huh-uh.                            Def Obj Vague, Argumentative ( 403);
                                                                     Foundation (602)
 176:3 - 176:6    Babeu, Lorraine
    176 3         Q. I take it you wouldn't have put
    176 4         people on the range firing guns if you were
    176 5         aware of a protection concern?
    176 6         A. You can't do that.
 176:24 - 177:2     Babeu, Lorraine                                  Re: [176:24-177:2]                     OVERRULED
    176 24         Did you know that in order to                     Def Obj Vague,
    176 25         get the NRRs they claimed, they had to flip       Argumentative,Misstates (403);
    177 1         back the flanges for everyone they used it         Foundation (602)


Babeu, Lorraine                                                                                                                    25
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 27 of 145



    177 2      in?
 177:4 - 177:4 Babeu, Lorraine                                      Re: [177:4-177:4]                   OVERRULED
    177 4      THE WITNESS: No. No.                                 Def Obj Vague, Argumentative,
                                                                    Misstates (403); Foundation (602)
 177:13 - 177:19 Babeu, Lorraine
    177 13       Q. Do you remember people being
    177 14       trained that way, that everybody had to fold
    177 15       the flanges back?
    177 16       A. No.
    177 17       Q. And that's not the way you ran
    177 18       your tests, right?
    177 19       A. Right, uh-huh.
 179:5 - 179:7 Babeu, Lorraine
    179 5       MR. BUCHANAN: Okay. Thank
    179 6       you. I have no further questions at
    179 7       this time.




Babeu, Lorraine                                                                                                     26
Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 28 of 145




         Hacker, E 2020-09-25

                                 Colors
                            Plaintiff Affirmatives
                             Defense Objections
                              Defense Counters
                             Plaintiff Objections
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 29 of 145



 Designation                                                                     Objection                                  Rulings
 9:20 - 9:21 Hacker, E 2020-09-25                                  Re: [9:20-9:21]
                                                                                                             DESIGNATION WITHDRAWN,
     9 20      having been first duly sworn, was examined and      Def Obj Relevance (401, 402)
                                                                                                             3/12/2021
     9 21      testified as follows:
 9:22 - 10:6 Hacker, E 2020-09-25
     9 22
     9 23      EXAMINATION BY MR. CASTIGLIA:
     9 24      Q. Good morning. My name is Craig
     9 25      Castiglia and I represent the defendants in this
    10 1       case, which are 3M and the various Aearo entities
    10 2       that have been sued by plaintiffs like
    10 3       Stephen Hacker.
    10 4       Would you please state your full name
    10 5       for the record?
    10 6       A. Eileen Rose Hacker.
 10:14 - 10:16 Hacker, E 2020-09-25                                Re: [10:14-10:16]
    10 14       Q. Okay. And have you ever had your                Def Obj Relevance (401, 402)              DESIGNATION WITHDRAWN,
    10 15       deposition taken before?                                                                     3/12/2021
    10 16       A. No.
 11:20 - 11:25 Hacker, E 2020-09-25                                                                          Birthdate redacted.
    11 20       Q. Okay. Ms. Hacker, what is your date
    11 21       of birth?
    11 22       A.
    11 23       Q. Okay. And help me avoid mental math.
    11 24       That makes you how old?
    11 25       A. Thirty-five.
 15:8 - 15:18 Hacker, E 2020-09-25                                 Re: [15:8-15:18]
    15 8       Q. Okay. Would you describe your level              Def Obj Relevance (401, 402), Prejudice
    15 9       of education for me?                                (403)
    15 10       A. A bachelor's degree of science in
    15 11       accounting.
    15 12       Q. Where did you get your bachelor's                                                         OBJECTIONS WITHDRAWN,
    15 13       degree?                                                                                      3/12/2021
    15 14       A. Colorado Technical University.
    15 15       Q. And what do you do for a living?
    15 16       A. Right now I am a mother and an
    15 17       accountant, but with schools the way they are, a
    15 18       stay-at-home mom.
 16:6 - 16:14 Hacker, E 2020-09-25


Hacker, E 2020-09-25                                                                                                                  2
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 30 of 145



    16 6         Q. Okay. Are you presently married?
    16 7         A. No.
    16 8         Q. When did you get married to
    16 9         Mr. Hacker?
    16 10         A. In 2007.
    16 11         Q. And what date did you separate or
    16 12         divorce from Mr. Hacker?
    16 13         A. August 11th, 2020, was our official
    16 14         divorce.
 16:15 - 16:22    Hacker, E 2020-09-25                              Re: [16:15-16:22]              SUSTAINED
    16 15         Q. Have you had any other marriages?              Pltf Obj 402; 403
    16 16         A. My first marriage.
    16 17         Q. What was the name of your prior
    16 18         spouse?
    16 19         A. Shaun Shepherd.
    16 20         Q. And what date did you divorce from
    16 21         Mr. Shepherd?
    16 22         A. November 2006.
 16:25 - 17:3    Hacker, E 2020-09-25                               Re: [16:25-17:3]               SUSTAINED
    16 25         Q. Would you describe for me your                 Def Obj Relevance (401, 402)
    17 1         extracurricular activities or your hobbies?
    17 2         A. Photography, reading, hiking,
    17 3         camping.
 19:19 - 21:7    Hacker, E 2020-09-25
    19 19         Q. Are you represented by counsel at
    19 20         this deposition today?
    19 21         A. No.
    19 22         Q. What did you do to prepare for this
    19 23         deposition?
    19 24         A. Made sure I had the contact. I did
    19 25         speak with my ex-husband's lawyers just to make
    20 1         sure that I had all the information.
    20 2         Q. When did you speak with Mr. Hacker's
    20 3         lawyers?
    20 4         A. Yesterday.
    20 5         Q. Did you speak with them before
    20 6         yesterday?
    20 7         A. A couple weeks ago, to try and set up
    20 8         this deposition.


Hacker, E 2020-09-25                                                                                           3
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 31 of 145



    20 9        Q. How often did you -- or how many
    20 10        times total did you meet or speak to Mr. Hacker's
    20 11        lawyers?
    20 12        A. Two, maybe three times.
    20 13        Q. Did you discuss your deposition with
    20 14        them over the phone or by other means of
    20 15        communication?
    20 16        A. Phone.
    20 17        Q. Did you talk with Mr. Hacker's
    20 18        lawyers about his hearing loss?
    20 19        A. They asked me if I was -- had certain
    20 20        remembrance or recollections to make sure that I
    20 21        had everything that I needed.
    20 22        Q. Did you talk with Mr. Hacker's
    20 23        counsel about the Combat Arms Earplug Version 2?
    20 24        A. No.
    20 25        Q. Did Mr. Hacker's counsel ask if you
    21 1        had any opinions about his case?
    21 2        A. Opinions? I don't remember the word
    21 3        "opinion" being used.
    21 4        Q. What did you tell them that you
    21 5        recalled about Mr. Hacker's hearing loss?
    21 6        A. That it is very apparent, it became
    21 7        more apparent over the years.
 21:8 - 21:16   Hacker, E 2020-09-25                                 Re: [21:8-21:16]             SUSTAINED
    21 8        Q. Have Mr. Hacker's counsel asked you               Pltf Obj 402;
    21 9        to appear at trial for this case?
    21 10        A. No.
    21 11        Q. Have they talked with you about that
    21 12        possibility?
    21 13        A. No.
    21 14        Q. Did they share any documents with you
    21 15        to prepare for this deposition?
    21 16        A. No.
 21:17 - 22:2   Hacker, E 2020-09-25                                 Re: [21:17-22:2]
    21 17        Q. Did you discuss your deposition with             Def Obj Hearsay (801, 802)
                                                                                                  OBJECTIONS WITHDRAWN,
    21 18        anyone other than Mr. Hacker's counsel?
                                                                                                  3/12/2021
    21 19        A. Mr. Hacker.
    21 20        Q. What did you talk about with


Hacker, E 2020-09-25                                                                                                      4
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 32 of 145



    21 21       Mr. Hacker relating to the deposition?
    21 22       A. Letting him know when it was so
    21 23       that -- and talking with him about scheduling so
    21 24       that I knew that I would be able to do it.
    21 25       Q. Did you discuss the contents of your
    22 1       testimony for the deposition?
    22 2       A. No.
 27:7 - 27:7 Hacker, E 2020-09-25
    27 7       Q. I think some of the dates overlapped
 27:8 - 27:18 Hacker, E 2020-09-25
    27 8       earlier. So just to be clear, could you walk me
    27 9       through where you lived with Mr. Hacker?
    27 10       A. We lived in Kentucky, Tennessee,
    27 11       Colorado, Virginia, North Carolina and Nevada.
    27 12       Q. Okay. And what years did you live
    27 13       with Mr. Hacker?
    27 14       A. 2007 to 2020.
    27 15       Q. And for roughly each year, how many
    27 16       months per year did you live with Mr. Hacker?
    27 17       A. Unless he was deployed or we had
    27 18       moved before him, every month of the year.
 27:24 - 28:12 Hacker, E 2020-09-25                                  Re: [27:24-28:12]          SUSTAINED
    27 24       Q. (BY MR. CASTIGLIA:) You mentioned                 Pltf Obj 402; 403
    27 25       that you and Mr. Hacker are divorced or separated.
    28 1       Who -- who initiated the divorce?
    28 2       A. I did.
    28 3       Q. And why did you do that?
    28 4       A. Because it was not working.
    28 5       Q. And what was the cause of the
    28 6       dysfunction of the marriage?
    28 7       A. There are many reasons. I do not see
    28 8       why that is valid to this deposition.
    28 9       Q. Could you walk me through some of the
    28 10       reasons?
    28 11       A. I do not see why that is valid to
    28 12       this deposition.
 28:17 - 29:9 Hacker, E 2020-09-25
    28 17       Q. Did you divorce Mr. Hacker because of
    28 18       his alleged hearing loss?


Hacker, E 2020-09-25                                                                                        5
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 33 of 145



    28 19         A. I would say that the hearing loss
    28 20         definitely contributed to many, many of the fights,
    28 21         but it is not the main reason. But it is not not
    28 22         the reason.
    28 23         Q. Could you explain how it contributed
    28 24         to fights?
    28 25         A. He would not be able to hear me.
    29 1         There were times where he misunderstood what I
    29 2         said.
    29 3         We used to have date night every
    29 4         week. It turned into once a month. It turned into
    29 5         once every few months because he couldn't handle
    29 6         the noise, to the point that we were never going
    29 7         out, we were not spending the time together because
    29 8         of his hearing loss. Many fights were because of
    29 9         it.
 29:10 - 29:10    Hacker, E 2020-09-25
    29 10         Q. But it wasn't the sole reason that --
 29:11 - 29:15    Hacker, E 2020-09-25
    29 11         excuse me. Let me start over. Mr. Hacker's
    29 12         hearing loss wasn't the only reason that you
    29 13         divorced him?
    29 14         A. It was not the sole reason, but it
    29 15         was not not a reason.
 29:16 - 29:18    Hacker, E 2020-09-25                                  Re: [29:16-29:18]         OVERRULED
    29 16         Q. Would you have divorced him -- let me              Pltf Obj 402; 403
    29 17         retract that. Would you -- would you have divorced
    29 18         him if he did not have hearing loss?
 29:23 - 29:23    Hacker, E 2020-09-25
    29 23         A. I can't answer that question.
 29:24 - 30:4    Hacker, E 2020-09-25
    29 24         Q. Did you divorce Mr. Hacker because of
    29 25         his alleged tinnitus?
    30 1         A. Like I said, this was not because of
    30 2         or not because of. It was part of the contributing
    30 3         factor, and I am not going to go further into my
    30 4         personal life.
 30:5 - 30:17    Hacker, E 2020-09-25                                   Re: [30:5-30:17]          SUSTAINED
    30 5         Q. Have you or Mr. Hacker ever had an                  Pltf Obj 403; 403


Hacker, E 2020-09-25                                                                                          6
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 34 of 145



    30 6         extramarital affair?
    30 7         A. No.
    30 8         Q. Did you ever discuss divorcing or
    30 9         separating Mr. Hacker before this year?
    30 10         A. There was one time where we almost
    30 11         did get divorced. We worked it out.
    30 12         Q. And when was that?
    30 13         A. 2010.
    30 14         Q. And why did you almost get divorced
    30 15         in 2010?
    30 16         A. Again, I will not go further into my
    30 17         personal life.
 32:12 - 32:23    Hacker, E 2020-09-25
    32 12         Q. Okay. Is there any period of time
    32 13         that you knew Mr. Hacker and he did not have
    32 14         hearing loss?
    32 15         A. He has always had some version of
    32 16         hearing issues. They steadily got worse.
    32 17         Q. Okay. So when you -- when you met
    32 18         Mr. Hacker, what caused you to learn that he had
    32 19         hearing loss?
    32 20         A. That we had discussions as we were
    32 21         getting to know each other, he told me about his
    32 22         deployments, and that there was -- he had tinnitus.
    32 23         It was an obvious issue.
 33:16 - 33:21    Hacker, E 2020-09-25
    33 16         Q. And had Mr. Hacker ever complained to
    33 17         you about his hearing loss?
    33 18         A. Yes.
    33 19         Q. How often?
    33 20         A. Whenever his tinnitus acts up and
    33 21         when he can't hear me.
 34:13 - 34:25    Hacker, E 2020-09-25
    34 13         Q. (BY MR. CASTIGLIA:) How -- how often
    34 14         did Mr. Hacker experience signs of tinnitus?
    34 15         A. We were married for thirteen years.
    34 16         I don't even know how to estimate, guesstimate how
    34 17         often.
    34 18         Q. Did he complain about his tinnitus


Hacker, E 2020-09-25                                                                                     7
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 35 of 145



    34 19       more than once a week?
    34 20       A. Again, I don't know how to answer
    34 21       that question. There were some times where it was
    34 22       worse, some times where it was more often.
    34 23       Q. So you don't remember how often per
    34 24       week Mr. Hacker complained about his tinnitus or
    34 25       hearing loss?
 35:1 - 35:1 Hacker, E 2020-09-25                                    Re: [35:1-35:1]                 DESIGNATION WITHDRAWN,
    35 1       MR. BLAIR: Object to foundation.                      Def Obj Relevance (401, 402)    3/12/2021
 35:2 - 35:3 Hacker, E 2020-09-25
    35 2       A. Over thirteen years, I do not
    35 3       remember how often per week.
 35:4 - 35:8 Hacker, E 2020-09-25
    35 4       Q. (BY MR. CASTIGLIA:) Or on average,
    35 5       just to give a --
    35 6       A. Again, we were married for thirteen
    35 7       years. I don't even know how to quantitative --
    35 8       estimate that.
 36:13 - 36:18 Hacker, E 2020-09-25
    36 13       Q. (BY MR. CASTIGLIA:) Ms. Hacker, you
    36 14       mentioned that you noticed a change between
    36 15       Mr. Hacker's hearing after his first deployment
    36 16       during your marriage. Would you describe that as a
    36 17       sudden change or a gradual change?
    36 18       A. I don't recall.
 36:19 - 36:24 Hacker, E 2020-09-25                                  Re: [36:19-36:24]               OVERRULED
    36 19       Q. Did you notice a difference in                    Def Obj Foundation (602), 701
    36 20       Mr. Hacker's hearing after he returned home from
    36 21       his second deployment during your marriage?
    36 22       A. It gradually got worse over many
    36 23       deployments. I don't recall when and where I would
    36 24       notice it.
 38:9 - 38:13 Hacker, E 2020-09-25                                   Re: [38:9-38:13]                OVERRULED
    38 9       Q. (BY MR. CASTIGLIA:) Ms. Hacker,                    Def Obj Foundation (602), 701
    38 10       would you please describe for me how Mr. Hacker's
    38 11       tinnitus progressed over time?
    38 12       A. It became more apparent and more
    38 13       often.
 38:14 - 39:18 Hacker, E 2020-09-25


Hacker, E 2020-09-25                                                                                                          8
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 36 of 145



    38 14      Q. Did he have more and more trouble or
    38 15      difficulty hearing you over time?
    38 16      A. I would say that, yes.
    38 17      Q. Do you remember a particular period
    38 18      of time when he started to have more trouble
    38 19      hearing you?
    38 20      A. I can't remember exactly when it was.
    38 21      I know it was after deployment, but I don't know
    38 22      which one.
    38 23      Q. How would you say that Mr. Hacker's
    38 24      hearing loss affects his life?
    38 25      A. He can't always hear everything. He
    39 1      could misconstrue things that he does hear because
    39 2      he only hears it partially. He gets severe
    39 3      headaches because of the tinnitus. It causes pain.
    39 4      It affects his family life. It affects his being
    39 5      able to do things with his children.
    39 6      Q. How did you communicate with
    39 7      Mr. Hacker when you were at home and lived
    39 8      together?
    39 9      A. Talking.
    39 10      Q. Could you talk to him from another
    39 11      room?
    39 12      A. No. If I was on -- if I said
    39 13      something too low, he wouldn't hear me.
    39 14      Q. Have you ever had to resort to other
    39 15      forms of communication because of his hearing loss
    39 16      at home?
    39 17      A. Making sure that he's looking at me
    39 18      when I'm talking to him.
 39:4 - 39:5 Hacker, E 2020-09-25                                   Re: [39:4-39:5]            OVERRULED
    39 4      It affects his family life. It affects his being      Def Obj 3M MIL No. 17
    39 5      able to do things with his children.
 39:6 - 39:18 Hacker, E 2020-09-25
    39 6      Q. How did you communicate with
    39 7      Mr. Hacker when you were at home and lived
    39 8      together?
    39 9      A. Talking.
    39 10      Q. Could you talk to him from another


Hacker, E 2020-09-25                                                                                       9
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 37 of 145



    39 11        room?
    39 12        A. No. If I was on -- if I said
    39 13        something too low, he wouldn't hear me.
    39 14        Q. Have you ever had to resort to other
    39 15        forms of communication because of his hearing loss
    39 16        at home?
    39 17        A. Making sure that he's looking at me
    39 18        when I'm talking to him.
 40:5 - 40:13   Hacker, E 2020-09-25                                  Re: [40:5-40:13]                     OVERRULED
    40 5        Q. Did you ever discuss the possibility               Def Obj Foundation (602), Multiple
    40 6        of getting a hearing aid for Mr. Hacker?              Hearsay (801, 802)
    40 7        A. I believe that one of the doctors did
    40 8        discuss it, yes.
    40 9        Q. Did Mr. Hacker ever consider actually
    40 10        getting a hearing aid?
    40 11        A. I think it was considered, but after
    40 12        talking to another doctor, I don't remember why,
    40 13        but I think that one doctor said it wouldn't help.
 40:14 - 41:4   Hacker, E 2020-09-25                                  Re: [40:14-41:4]                     SUSTAINED
    40 14        Q. Okay. Do you remember anything else               Pltf Obj 602; 802
    40 15        that the doctor said about the hearing aid?
    40 16        A. I wasn't at those appointments, so,
    40 17        no, I couldn't --
    40 18        Q. Okay.
    40 19        A. -- actually tell you what the doctor
    40 20        said or did not say.
    40 21        Q. Understood. Do you remember what
    40 22        doctor that was?
    40 23        A. I don't know any of the doctors'
    40 24        names.
    40 25        Q. Okay. So you don't have any personal
    41 1        knowledge of a doctor telling Mr. Hacker that he
    41 2        shouldn't get a hearing aid?
    41 3        A. Other than our conversations between
    41 4        ourselves as husband and wife.
 42:9 - 42:18   Hacker, E 2020-09-25                                  Re: [42:9-42:18]                     OVERRULED
    42 9        Q. Understood. Are there any activities               Def Obj 701
    42 10        that Mr. Hacker can no longer participate in
    42 11        because of his hearing loss or his tinnitus?


Hacker, E 2020-09-25                                                                                                   10
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 38 of 145



    42 12       A. Being in loud areas, karaoke. Many
    42 13       things, actually. Anything that really causes loud
    42 14       noises.
    42 15       Q. Why would Mr. Hacker not be able to
    42 16       go somewhere with loud noises?
    42 17       A. Because it affected his tinnitus and
    42 18       his tinnitus would get worse.
 42:19 - 43:2 Hacker, E 2020-09-25
    42 19       Q. Okay. How many children do you
    42 20       currently have?
    42 21       A. Two living children.
    42 22       Q. And what are their names?
    42 23       A. Aeden and Carol.
    42 24       Q. And are those the children that split
    42 25       time between you and Mr. Hacker that you mentioned
    43 1       earlier?
    43 2       A. Yes.
 43:3 - 43:6 Hacker, E 2020-09-25                                    Re: [43:3-43:6]           SUSTAINED
    43 3       Q. Is Mr. Hacker the father of those                  Pltf Obj 402; 403
    43 4       children?
    43 5       A. This is a part of the conversation I
    43 6       am taking a break again now. Thank you very much.
 44:25 - 45:19 Hacker, E 2020-09-25
    44 25       Q. (BY MR. CASTIGLIA:) Ms. Hacker, did
    45 1       you ever go to any bars with Mr. Hacker?
    45 2       A. Yes.
    45 3       Q. How often?
    45 4       A. We used to go once a week for
    45 5       karaoke. And then it got much -- it went to once a
    45 6       month, once every couple of months. We haven't
    45 7       been to a bar in years.
    45 8       Q. When is the last time you would say
    45 9       you went to a bar with Mr. Hacker?
    45 10       A. I could not give you an exact date.
    45 11       It was years ago.
    45 12       Q. You mentioned that you went singing
    45 13       with Mr. Hacker at karaoke events. How loud were
    45 14       the karaoke events?
    45 15       A. Karaoke is loud.


Hacker, E 2020-09-25                                                                                       11
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 39 of 145



    45 16       Q. What types of music did you listen to
    45 17       or sing at the karaoke?
    45 18       A. There was a whole wide range of
    45 19       genres. It wasn't just us singing so --
 46:7 - 46:9 Hacker, E 2020-09-25
    46 7       Q. Okay. Did you ever go to any
    46 8       restaurants with Mr. Hacker?
    46 9       A. Yes.
 46:14 - 46:16 Hacker, E 2020-09-25
    46 14       Q. More than once a month?
    46 15       A. No. I wouldn't say more than once a
    46 16       month.
 46:19 - 47:2 Hacker, E 2020-09-25
    46 19       Q. And when's the last time you went to
    46 20       a restaurant with Mr. Hacker?
    46 21       A. I honestly couldn't tell you. I
    46 22       mean, we weren't able to go for quite a while
    46 23       because everything was shut down.
    46 24       Q. Right. Before the shutdown, did you
    46 25       go in the past year?
    47 1       A. I'm sure we did. I don't remember
    47 2       exactly.
 47:3 - 47:6 Hacker, E 2020-09-25
    47 3       Q. Did Mr. Hacker have trouble hearing
    47 4       you or others at the restaurant?
    47 5       A. Mr. Hacker has trouble hearing me and
    47 6       others pretty much anytime.
 49:13 - 50:5 Hacker, E 2020-09-25
    49 13       Q. Got it. And how often does
    49 14       Mr. Hacker listen to music?
    49 15       A. The same as an average person.
    49 16       Q. Have you ever seen him wearing
    49 17       headphones or earbuds when he listens to music?
    49 18       A. Normally when I see him listening to
    49 19       music, it's in the car.
    49 20       Q. How loud does he listen to music in
    49 21       the car?
    49 22       A. At a reasonable rate so that other
    49 23       people cannot be blown away. We usually have our


Hacker, E 2020-09-25                                                                                  12
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 40 of 145



    49 24       children -- we usually have our children in the car
    49 25       as well, so --
    50 1       Q. So the music is playing at a level
    50 2       where you can still hold a conversation?
    50 3       A. With a normal person, yes. If I was
    50 4       trying to talk to him, he would have to turn the
    50 5       volume down or turn the music off.
 51:22 - 52:2 Hacker, E 2020-09-25
    51 22       Q. How many hours a night would you say
    51 23       that Mr. Hacker sleeps?
    51 24       A. I would say it varies.
    51 25       Q. Based on what?
    52 1       A. Based on what time we'd go to sleep
    52 2       and what time we'd need to get up.
 52:3 - 52:16 Hacker, E 2020-09-25
    52 3       Q. Would Mr. Hacker ever sleep more than
    52 4       eight hours a night?
    52 5       A. I honestly don't recall, and I don't
    52 6       know why that is relevant.
    52 7       Q. Do you know how -- how many hours a
    52 8       night Mr. Hacker slept on average?
    52 9       A. I don't recall.
    52 10       Q. What time would you guys usually go
    52 11       to sleep?
    52 12       A. It varied.
    52 13       Q. You can give me a range, if that's
    52 14       easier.
    52 15       A. I would say average between five to
    52 16       eight.
 52:19 - 52:25 Hacker, E 2020-09-25
    52 19       A. I apologize. I would say average
    52 20       five to eight. I don't know.
    52 21       Q. (BY MR. CASTIGLIA:) Is that 5:00
    52 22       p.m. to 8:00 p.m.?
    52 23       A. You said average hours.
    52 24       Q. Oh. So Mr. Hacker sleeps about five
    52 25       to eight hours per night?
 53:1 - 53:6 Hacker, E 2020-09-25
    53 1       A. If I had to give an estimate.


Hacker, E 2020-09-25                                                                                     13
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 41 of 145



    53 2       Q. Okay. During your marriage with
    53 3       Mr. Hacker, did you sleep in the same room?
    53 4       A. Yes.
    53 5       Q. Did you sleep in the same bed?
    53 6       A. Yes.
 53:7 - 53:23 Hacker, E 2020-09-25
    53 7       Q. Do you remember Mr. Hacker ever
    53 8       having trouble sleeping?
    53 9       A. Yes, but I don't see why that is
    53 10       relevant.
    53 11       Q. Why not?
    53 12       A. Because I don't see why our sleeping
    53 13       habits are relevant to his hearing.
    53 14       Q. Mr. Hacker has sleep apnea, right?
    53 15       A. Correct.
    53 16       Q. How would you say that Mr. Hacker's
    53 17       sleep apnea affects his life?
    53 18       A. Again, I don't see why that is
    53 19       relevant to the situation we are discussing.
    53 20       Q. So is it your position that
    53 21       Mr. Hacker's sleep -- that you don't see
    53 22       Mr. Hacker's sleep as related to his hearing
    53 23       issues?
 54:1 - 54:5 Hacker, E 2020-09-25
    54 1       A. I don't see why sleep patterns are
    54 2       relevant to hearing loss.
    54 3       Q. (BY MR. CASTIGLIA:) Well, did
    54 4       Mr. Hacker's hearing loss ever interfere with his
    54 5       sleep?
 54:8 - 54:10 Hacker, E 2020-09-25
    54 8       A. I would have no way of knowing.
    54 9       Q. (BY MR. CASTIGLIA:) Why not?
    54 10       A. Because I am not his ears. I
 54:11 - 54:11 Hacker, E 2020-09-25                                 Re: [54:11-54:11]
                                                                                                          OBJECTIONS TO COUNTERS
    54 11       apologize. That was sarcastic.                      Pltf Obj Move to strike "that was
                                                                                                          WITHDRAWN, 3/12/2021
                                                                    sarcastic"; 402; 403; Argumentative
 54:12 - 54:21 Hacker, E 2020-09-25
    54 12      Q. That's okay. Do you know whether
    54 13      Mr. Hacker's tinnitus ever interfered with his


Hacker, E 2020-09-25                                                                                                               14
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 42 of 145



    54 14        sleep?
    54 15        MR. BLAIR: Same objection.
    54 16        A. Again, I would have no way of
    54 17        knowing.
    54 18        Q. (BY MR. CASTIGLIA:) Does Mr. Hacker
    54 19        snore at night?
    54 20        A. He usually has a CPAP on so I
    54 21        wouldn't be able to tell you.
 54:22 - 55:5   Hacker, E 2020-09-25
    54 22        Q. Could you describe the CPAP machine
    54 23        for me?
    54 24        A. It's white.
    54 25        Q. You mentioned that he usually has it
    55 1        on. How often does he use a CPAP machine?
    55 2        A. I honestly -- I don't know. Average,
    55 3        I would say probably most of the nights. But
    55 4        again, I do not understand why this has anything to
    55 5        do with his hearing loss.
 55:6 - 55:20   Hacker, E 2020-09-25                                   Re: [55:6-55:20]                   SUSTAINED
    55 6        Q. Have you ever had to wake Mr. Hacker                Pltf Obj 402; 403; Argumentative
    55 7        up because he needed to breathe?
    55 8        A. Again, I do not see why this has
    55 9        anything to do with his hearing loss.
    55 10        Q. Do you remember ever waking
    55 11        Mr. Hacker up because he was struggling to breathe?
    55 12        A. I do not understand why this has to
    55 13        do with his hearing loss.
    55 14        Q. Ms. Hacker, are you going to refuse
    55 15        to answer that question?
    55 16        A. Because it is not relevant to this
    55 17        situation. It goes against me being able to not
    55 18        discuss his personal private medical conditions
    55 19        which are not any of my concern. It is a HIPAA
    55 20        violation, honestly.
 58:25 - 59:4   Hacker, E 2020-09-25                                   Re: [58:25-59:4]                   OVERRULED
    58 25        Q. (BY MR. CASTIGLIA:) Ms. Hacker, have               Def Obj 3M MIL No. 1
    59 1        you ever observed Mr. Hacker show signs of anxiety?
    59 2        A. I've seen everybody in my life at
    59 3        some point in time show signs of anxiety, so I'm


Hacker, E 2020-09-25                                                                                                  15
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 43 of 145



    59 4       sure I have.
 59:5 - 59:7 Hacker, E 2020-09-25                                     Re: [59:5-59:7]
    59 5       Q. Could you describe that for me?                     Def Obj 3M MIL No. 1, Prejudice (403)   DESIGNATION WITHDRAWN,
    59 6       A. When our son almost died. Normal                                                            3/12/2021
    59 7       life conditions.
 59:8 - 59:19 Hacker, E 2020-09-25                                    Re: [59:8-59:19]                        OVERRULED
    59 8       Q. Have you ever seen Mr. Hacker                       Def Obj 3M MIL No. 1
    59 9       stressed about finances?
    59 10       A. To a normal extent that everybody is
    59 11       stressed about finances.
    59 12       Q. Have you ever seen him stressed about
    59 13       work?
    59 14       A. To the normal extent that everybody
    59 15       stresses about work.
    59 16       Q. Did any of his anxiety stem from his
    59 17       deployments?
    59 18       A. I would have no way of knowing. I am
    59 19       not Mr. Hacker and I am not inside his head.
 61:18 - 62:7 Hacker, E 2020-09-25                                    Re: [61:18-62:7]                        DESIGNATION WITHDRAWN,
    61 18       Q. What's your understanding of                       Def Obj Relevance (401, 402)            3/12/2021
    61 19       Mr. Hacker's responsibilities when he was working
    61 20       for the military?
    61 21       A. I was a civilian. I was not
    61 22       privileged or privy to the situations and his
    61 23       responsibilities within the military.
    61 24       Q. So you don't have any understanding
    61 25       of what Mr. Hacker did for the military?
    62 1       A. I know that he was a soldier. I know
    62 2       that he was deployed many times.
    62 3       We did not discuss his deployments.
    62 4       I do not have security clearance.
    62 5       Q. Do you know whether -- do you know
    62 6       what types of noises Mr. Hacker was exposed to
    62 7       during his military experience?
 62:10 - 62:10 Hacker, E 2020-09-25                                   Re: [62:10-62:10]                       DESIGNATION WITHDRAWN,
    62 10       A. I wasn't there.                                    Def Obj Relevance (401, 402)            3/12/2021
 63:15 - 64:8 Hacker, E 2020-09-25
    63 15       Q. (BY MR. CASTIGLIA:) Have you ever
    63 16       seen any hearing protection devices that Mr. Hacker


Hacker, E 2020-09-25                                                                                                                   16
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 44 of 145



    63 17         owned?
    63 18         A. Yes.
    63 19         Q. What did they look like?
    63 20         A. There was many different ones. I
    63 21         honestly couldn't tell you exactly what they all
    63 22         looked like. Some of them were little earplugs.
    63 23         Some of them were headphone -- headphone like. I
    63 24         don't know what was what.
    63 25         Q. Okay. Roughly how many do you mean
    64 1         when you say there were many earplugs that
    64 2         Mr. Hacker owned?
    64 3         A. Well, there's the ones that the
    64 4         military gave him, and then there was the ones that
    64 5         we had at home to make sure that everybody at the
    64 6         house was safe. Because he was very paranoid about
    64 7         making sure that if anyone was doing anything with
    64 8         loud noises, that they had ear protection.
 65:12 - 65:17    Hacker, E 2020-09-25                                  Re: [65:12-65:17]          OVERRULED
    65 12         Q. Since Mr. Hacker retired from the                  Def Obj Foundation (602)
    65 13         military, have you noticed whether his hearing loss
    65 14         or tinnitus has gotten worse?
    65 15         A. He has tinnitus all the time. I mean
    65 16         I can't say if it is getting worse because he
    65 17         doesn't always tell me when he has it.
 65:12 - 65:17    Hacker, E 2020-09-25
    65 12         Q. Since Mr. Hacker retired from the
    65 13         military, have you noticed whether his hearing loss
    65 14         or tinnitus has gotten worse?
    65 15         A. He has tinnitus all the time. I mean
    65 16         I can't say if it is getting worse because he
    65 17         doesn't always tell me when he has it.
 65:18 - 65:25    Hacker, E 2020-09-25
    65 18         Q. You mentioned earlier that his
    65 19         hearing loss and his tinnitus was progressing over
    65 20         time. Did you notice that after he retired from
    65 21         the military, though?
    65 22         A. Again, I notice certain things, but I
    65 23         don't know if it was actually me noticing it fully
    65 24         progressing or if it has always been that bad. I


Hacker, E 2020-09-25                                                                                           17
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 45 of 145



    65 25        am not him. He hides things. He is a man.
 68:7 - 69:12   Hacker, E 2020-09-25                                 Re: [68:7-69:12]           OVERRULED
    68 7        Q. Did Mr. Hacker ever hunt?                         Def Obj Foundation (602)
    68 8        A. Possibly once or twice.
    68 9        Q. When you say once or twice, do you
    68 10        mean during the whole course of your marriage?
    68 11        A. I mean that my family owns acreage,
    68 12        and I am sure he went once or twice with my
    68 13        stepfather.
    68 14        Q. What types of weapons did he use to
    68 15        hunt?
    68 16        A. Mostly bow. I think he did use rifle
    68 17        once or twice. I don't -- I don't recall. I
    68 18        wasn't there.
    68 19        Q. Okay. Who did he go with in your
    68 20        family?
    68 21        A. My stepfather.
    68 22        Q. And what type of weapons does your
    68 23        stepfather own?
    68 24        A. Bow and rifle.
    68 25        Q. Do you know what kind of rifle?
    69 1        A. No.
    69 2        Q. Do you know whether Mr. Hacker wore
    69 3        hearing protection when he went hunting with your
    69 4        stepfather?
    69 5        A. Always. It is a family rule.
    69 6        Q. Did you ever see Mr. Hacker hunting?
    69 7        A. No. Hunting is a solitary sport.
    69 8        Q. So you are just assuming that he wore
    69 9        hearing protection?
    69 10        A. I know him, and I know my family's
    69 11        policy. If you don't wear hearing protection, you
    69 12        are not allowed to hunt on the property.
 69:13 - 70:8   Hacker, E 2020-09-25
    69 13        Q. Okay. Do you know what type of
    69 14        hearing protection they used when they went
    69 15        hunting?
    69 16        A. No. I wasn't there.
    69 17        Q. Do you know what type of hearing


Hacker, E 2020-09-25                                                                                        18
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 46 of 145



    69 18         protection your family has that Mr. Hacker could
    69 19         have used?
    69 20         A. I don't know exactly what it is, no.
    69 21         Because I wasn't there.
    69 22         Q. So you have never seen any hearing
    69 23         protection devices at your parents' house?
    69 24         A. I did not say that. I said I don't
    69 25         know what they are.
    70 1         Q. Have you ever seen hearing protection
    70 2         devices at your parents' house?
    70 3         A. Many times over the course of my
    70 4         life.
    70 5         Q. What did they look like?
    70 6         A. Again, they ranged from earbuds to
    70 7         headphone-looking type. But, again, that is over
    70 8         the course of my thirty-five years.
 71:18 - 72:24    Hacker, E 2020-09-25
    71 18         Q. How many places have you lived with
    71 19         Mr. Hacker where you had a yard?
    71 20         A. Quite a few.
    71 21         Q. Which ones can you remember?
    71 22         A. Tennessee, Virginia, North Carolina,
    71 23         North Carolina, Colorado, Nevada -- let's say seven
    71 24         or eight.
    71 25         Q. Okay. How big, roughly, were the
    72 1         properties?
    72 2         A. Average size, except for the one that
    72 3         was about two acres.
    72 4         Q. What do you mean by "average"?
    72 5         A. An average yard size. I don't know
    72 6         how big a yard really is.
    72 7         Q. More than an acre?
    72 8         A. I don't think an average yard is an
    72 9         acre or more. I don't know, honestly. I never
    72 10         measured the yards.
    72 11         Q. Did you ever see Mr. Hacker do any
    72 12         yard work at any of those properties?
    72 13         A. Of course.
    72 14         Q. Did any of that yard work involve


Hacker, E 2020-09-25                                                                                      19
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 47 of 145



    72 15       power tools or tools that emit noise?
    72 16       A. Lawn mowers, yeah.
    72 17       Q. Any other tools?
    72 18       A. I don't know exactly -- I don't
    72 19       remember which tools he used while doing yard work.
    72 20       Q. Ever seen him use a weed whacker?
    72 21       A. I am sure I have, yes.
    72 22       Q. How often did Mr. Hacker mow the
    72 23       lawn?
    72 24       A. When it was needed.
 73:12 - 73:22 Hacker, E 2020-09-25
    73 12       Q. (BY MR. CASTIGLIA:) What type of
    73 13       lawn mower did you own?
    73 14       A. A lawn mower.
    73 15       Q. Did you push it or ride on it?
    73 16       A. A push mower.
    73 17       Q. Have you ever seen Mr. Hacker mow the
    73 18       lawn without hearing protection?
    73 19       A. Never.
    73 20       Q. What types of hearing protection did
    73 21       he use when he mowed the lawn?
    73 22       A. It looked like headphone type things.
 74:1 - 74:4 Hacker, E 2020-09-25
    74 1       Q. Did you ever see Mr. Hacker do
    74 2       carpentry or woodworking?
    74 3       A. Yeah.
    74 4       Q. When was that?
 76:1 - 76:8 Hacker, E 2020-09-25                                     Re: [76:1-76:8]            OVERRULED
    76 1       Q. Did Mr. Hacker wear hearing                         Def Obj Foundation (602)
    76 2       protection when you saw him riding an ATV?
    76 3       A. Always.
    76 4       Q. What type of hearing protection did
    76 5       he wear?
    76 6       A. Well, it was underneath his helmet,
    76 7       so I honestly wouldn't be able to tell you what it
    76 8       looked like.
 76:12 - 76:15 Hacker, E 2020-09-25
    76 12       Q. Did you ever attend any concerts with
    76 13       Mr. Hacker?


Hacker, E 2020-09-25                                                                                         20
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 48 of 145



    76 14         A. Once -- twice. Sorry, twice. We had
    76 15         to leave both times because he couldn't handle it.
 76:19 - 76:23    Hacker, E 2020-09-25
    76 19         Q. What types of music were they at the
    76 20         concert?
    76 21         A. I honestly don't remember because it
    76 22         wasn't something we personally wanted to go to. It
    76 23         was family functions.
 76:25 - 77:15    Hacker, E 2020-09-25
    76 25         A. But we had to leave because it was --
    77 1         Q. Do you remember roughly when that
    77 2         was?
    77 3         A. A couple of years ago.
    77 4         Q. Both of the concerts?
    77 5         A. Uh-huh. And we had to leave.
    77 6         Q. You mentioned that. Could you tell
    77 7         me about that?
    77 8         A. He couldn't handle the noise. We had
    77 9         to leave.
    77 10         Q. What did he say about the noise?
    77 11         A. That it was too much, he couldn't
    77 12         handle it, and we had to leave.
    77 13         Q. Was Mr. Hacker wearing hearing
    77 14         protection at either of the concerts?
    77 15         A. I honestly don't remember.
 77:16 - 77:18    Hacker, E 2020-09-25
    77 16         Q. Do you remember where you were
    77 17         sitting?
    77 18         A. No.
 77:19 - 78:10    Hacker, E 2020-09-25
    77 19         Q. Have you ever attended any sporting
    77 20         events with Mr. Hacker?
    77 21         A. Yes.
    77 22         Q. Which sporting events?
    77 23         A. We went to one hockey -- two hockey
    77 24         games and one football game.
    77 25         Q. And when did you go to those sporting
    78 1         events?
    78 2         A. Various over the last thirteen years


Hacker, E 2020-09-25                                                                                     21
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 49 of 145



    78 3         of our marriage. I couldn't give you an exact
    78 4         date. I don't remember the days.
    78 5         Q. But three in total, was that right?
    78 6         A. Yep.
    78 7         Q. Did he wear hearing protection at any
    78 8         of those sporting events?
    78 9         A. Actually, yes, he did. He had
    78 10         earbuds for all of them.
 80:11 - 80:15    Hacker, E 2020-09-25                               Re: [80:11-80:15]                      OVERRULED
    80 11         Q. Has Mr. Hacker's hearing affected his           Def Obj 3M MIL No. 17
    80 12         parenting?
    80 13         A. There are times that he doesn't hear
    80 14         everything properly, so he has to go back and
    80 15         readdress things.
 80:16 - 80:19    Hacker, E 2020-09-25                               Re: [80:16-80:19]                      OVERRULED
    80 16         Q. So have your children ever expressed            Def Obj 3M MIL No. 17, Hearsay (801,
    80 17         difficulty communicating with Mr. Hacker?          802)
    80 18         A. They have expressed frustration when
    80 19         he doesn't hear them properly, yes.




Hacker, E 2020-09-25                                                                                                    22
Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 50 of 145




          Madison 2019-12-10

                                 Colors
                            Plaintiff Affirmatives
                             Defense Objections
                              Defense Counters
                             Plaintiff Objections
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 51 of 145



  Designation                                                               Objection                  Rulings
  8:15 - 8:18 Madison 2019-12-10
       8 15     The Court Reporter is Juliana Zajicek, who
       8 16     will now swear in the witness.
       8 17     (WHEREUPON, the witness was duly
       8 18     sworn.)
  8:17 - 9:3 Madison 2019-12-10
       8 17     (WHEREUPON, the witness was duly
       8 18     sworn.)
       8 19     TED MADISON,
       8 20     called as a witness herein, having been first duly
       8 21     sworn, was examined and testified as follows:
       8 22     EXAMINATION
       8 23     BY MR. PIRTLE:
       8 24     Q. Good morning.
       8 25     A. Good morning.
       91      Q. Would you please state your name for the
       92      record?
       93      A. Ted Madison.
  9:1 - 9:3 Madison 2019-12-10
       91      Q. Would you please state your name for the
       92      record?
       93      A. Ted Madison.
  11:2 - 11:7 Madison 2019-12-10
      11 2      Q. And you are retired?
      11 3      A. I am retired from 3M. I continue to work
      11 4      as an audiologist in St. Paul.
      11 5      Q. Okay. You are retired from 3M, and you
      11 6      had been employed by 3M for how long?
      11 7      A. From 1992 until 2019.
  18:19 - 19:5 Madison 2019-12-10
      18 19      Q. All right. When you started at 3M, and
      18 20      I'm going to just jump forward a little bit, can you
      18 21      walk me through your progression?
      18 22      A. Sure. 3M in '92 had a hearing aid
      18 23      business. They were manufacturing hearing aids and I
      18 24      was hired to work in that business as a, I think we
      18 25      called it a professional service representative. So
      19 1      it was not a sales position, but a training, education


Madison 2019-12-10                                                                                               2
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 52 of 145



     19 2         position.
     19 3         Q. Would you be training the sales force,
     19 4         would you be training doctors, or both?
     19 5         A. Both.
  19:16 - 19:25     Madison 2019-12-10
     19 16         Q. What's next?
     19 17         A. Yeah. So from '92 to '96 I was in that
     19 18         role and in 1996 I changed positions and joined what
     19 19         was called then the Occupational Health and
     19 20         Environmental Safety Division, or OHESD, at 3M, yeah.
     19 21         Q. Yeah.
     19 22         A. And that -- that is the business that I
     19 23         was with the remainder of my time at 3M. It became
     19 24         known as the Personal Safety Division. Many years
     19 25         later it was renamed.
  20:12 - 21:8    Madison 2019-12-10
     20 12         Q. And what did your role at 3M starting in
     20 13         '96 in the Personal Safety Division, or PSD, involve?
     20 14         A. I was part of the technical service
     20 15         department and we provided technical education and
     20 16         support for a wide range of safety products, personal
     20 17         safety products.
     20 18         Q. I've got a document I'll show you in a
     20 19         minute and we may go over this in a little bit more
     20 20         detail.
     20 21         How long did you -- about how long did you
     20 22         maintain that job or that role?
     20 23         A. Well, essentially that was the role I held
     20 24         my entire time from then forward. There were
     20 25         different titles. So I started out at one level,
     21 1         technical service representative, and then as you get
     21 2         promoted you become a technical service specialist,
     21 3         but it -- the role was essentially doing the same
     21 4         types of tasks with greater responsibility over time.
     21 5         Q. That's what I was just fixing to ask you.
     21 6         Did you -- you gained greater responsibility over
     21 7         time?
     21 8         A. Yes.




Madison 2019-12-10                                                                                      3
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 53 of 145



  23:15 - 23:23    Madison 2019-12-10
     23 15         Q. Did your role change any after the
     23 16         acquisition of Aearo in 2008?
     23 17         A. I wouldn't say the job description
     23 18         changed. The -- we went from having a few products
     23 19         that I was responsible for to having many products in
     23 20         this category, so, by acquiring -- so, yeah, it took
     23 21         on more product responsibilities.
     23 22         Q. Okay.
     23 23         A. Similar role, though.
  24:4 - 24:13    Madison 2019-12-10
     24 4         Q. And it sound to me like what you are
     24 5         telling me is a lot of the products that were shifted
     24 6         over to your bailiwick, the personal protective --
     24 7         A. Um-hum.
     24 8         Q. -- or professional protective area, came
     24 9         from Aearo?
     24 10         A. Yes. My primary responsibility was
     24 11         hearing protection.
     24 12         Q. All right. Earplugs?
     24 13         A. Yes, and earmuffs.
  24:14 - 24:18    Madison 2019-12-10                                      Re: [24:14-24:18]              SUSTAINED
     24 14         Q. That's what we are here about.                       Def Obj Relevance (401, 402)
     24 15         A. It is.
     24 16         Q. I assume -- I assume you learned that in
     24 17         preparation?
     24 18         A. Indeed.
  24:19 - 25:4    Madison 2019-12-10
     24 19         Q. And, in fact, I think I've got a set of
     24 20         these things. I'm not going to mark them because they
     24 21         are scarce -- scarce these days, but I'll hand them
     24 22         over to you and ask you to identify them if you don't
     24 23         mind?
     24 24         A. These appear to be the dual-end Combat
     24 25         Arms Earplugs.
     25 1         Q. And those dual-end Combat Earplugs are
     25 2         known as Version 2 that I handed you?
     25 3         A. I think most people would refer to them as
     25 4         Version 2.


Madison 2019-12-10                                                                                                    4
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 54 of 145



  27:3 - 27:7 Madison 2019-12-10
     27 3       Q. Now, there was a civilian counterpart to
     27 4       that called ARC?
     27 5       A. E -- E-A-R ARC Plug, yes.
     27 6       Q. And I would assume that was under your --
     27 7       A. Yes.
  27:8 - 27:8 Madison 2019-12-10
     27 8       Q. -- bailiwick?
  31:16 - 31:19 Madison 2019-12-10
     31 16       Q. All right. Certainly the ARC Plug was the
     31 17       same except for the color?
     31 18       A. That was my understanding.
     31 19       Q. Now, in fairness, this Combat Arms plug
  31:20 - 31:23 Madison 2019-12-10
     31 20       was already being marketed to the military before you
     31 21       took responsibility for the ARC Blast plugs or the ARC
     31 22       Plugs, correct?
     31 23       A. Yes.
  32:10 - 32:23 Madison 2019-12-10
     32 10       Q. So are you familiar with where the filter
     32 11       came from?
     32 12       A. Can you explain?
     32 13       Q. Sure.
     32 14       I -- I've read some promotional material,
     32 15       which we are going to go over in a minute or in an
     32 16       hour or so, and it talks about this is patented
     32 17       technology, this passive filtration system.
     32 18       Are you familiar with where that
     32 19       technology came from?
     32 20       A. I under -- understood it to be developed
     32 21       at Institute Saint-Louis, ISL.
     32 22       Q. And that's an institute in France?
     32 23       A. I believe it is.
  38:10 - 38:12 Madison 2019-12-10
     38 10       Q. Let me hand you what I've marked as
     38 11       Exhibit 3 --
     38 12       A. Thank you.
  38:23 - 39:4 Madison 2019-12-10
     38 23       Q. What is it?


Madison 2019-12-10                                                                                     5
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 55 of 145



     38 24         A. It's a description of job
     38 25         responsibilities, goals and results for 2015 for my
     39 1         position.
     39 2         Q. Is this something you would have input
     39 3         into?
     39 4         A. I wrote it.
  40:6 - 40:17    Madison 2019-12-10
     40 6         Q. So in this particular document, Exhibit 3,
     40 7         you list job responsibilities.
     40 8         Is this a -- a -- a fair and accurate
     40 9         depiction of your job responsibilities at least as of
     40 10         2015?
     40 11         A. Yes, I think so.
     40 12         Q. And how long had these job
     40 13         responsibilities been the same before 2015?
     40 14         A. I couldn't say for sure how long.
     40 15         Q. Give me your best estimate.
     40 16         A. I would -- I would say since 2008, since
     40 17         the Aearo acquisition.
  41:5 - 41:16    Madison 2019-12-10
     41 5         Q. "Support growth of 3M global hearing
     41 6         protection business by: Enhancing the technical
     41 7         knowledge and skills of 3M technical, marketing and
     41 8         sales."
     41 9         Did I read that reasonably correct?
     41 10         A. Yes.
     41 11         Q. And what I take from this, and I think
     41 12         we've already talked about it, you trained and helped
     41 13         3M technical people and 3M marketing people and 3M
     41 14         salespeople in the hearing protection business?
     41 15         A. Hearing protection and more broadly
     41 16         hearing conservation.
  41:17 - 41:24    Madison 2019-12-10
     41 17         Q. What's the difference?
     41 18         A. Hearing protection is only one part of
     41 19         hearing conservation. Hearing conservation involves
     41 20         assessing the hazard, controlling noise, providing
     41 21         hearing protection, doing -- conducting annual hearing
     41 22         tests, monitoring the health of the worker, training


Madison 2019-12-10                                                                                       6
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 56 of 145



     41 23      workers. So those are all components of hearing
     41 24      conservation.
  42:4 - 43:8 Madison 2019-12-10
     42 4      Q. "Developing tools and technical documents
     42 5      to help 3M customers select, fit, and use hearing
     42 6      protectors more effectively."
     42 7      Did I read that reasonably correct?
     42 8      A. Yes.
     42 9      Q. Is another part of hearing conster --
     42 10      conservation selection, fit and use of the protection?
     42 11      A. Yes.
     42 12      Q. "Contributing customer-focused input and
     42 13      science-based understanding of hearing protection to
     42 14      new product development teams as the technical service
     42 15      representative."
     42 16      Explain that a little bit to me.
     42 17      A. So one of our roles as a technical service
     42 18      specialist or representative is to -- within a product
     42 19      development team, to bring the customer, the end
     42 20      user's perspective to the team. So you would have
     42 21      product developers, marketers, laboratory people, and
     42 22      it was our -- our responsibility to understand, Okay,
     42 23      here is a new product, how would the customer use it,
     42 24      what would be the challenges, what would be their
     42 25      perspective on whether this is an acceptable product.
     43 1      And then we would take those products as they were
     43 2      being developed out to test them with customers, get
     43 3      their feedback.
     43 4      So we were, I would call it, kind of the
     43 5      liaison between the customer and the -- the
     43 6      laboratory, try to take products to the customer,
     43 7      evaluate them, come back to the laboratory, bring the
     43 8      customer's perspective to the developers.
  43:9 - 43:19 Madison 2019-12-10
     43 9      Q. So you would have developers within 3M
     43 10      that would be working on a certain new product?
     43 11      A. Yes.
     43 12      Q. All right. And --
     43 13      A. Or modifying an old one, yeah.


Madison 2019-12-10                                                                                     7
                                  Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 57 of 145



     43 14          Q. To fit a customer's specific needs?
     43 15          A. Yes.
     43 16          Q. And then you would be involved in the
     43 17          evaluation process of how that actually does or
     43 18          doesn't fit the customer's specific needs?
     43 19          A. Yes.
  57:21 - 58:11     Madison 2019-12-10                                       Re: [57:21-58:11]                     SUSTAINED
     57 21          Q. Did you also deal with EPA?                           Def Obj Relevance (401, 402);
     57 22          A. Do you have -- I'm not sure, when you say             Prejudice (403)
     57 23          "deal with," what do you mean?
     57 24          Q. Well, what I mean is, did you represent 3M
     57 25          in front of EPA or at a -- or at EPA?
     58 1          A. Yes, I participated in a -- in a hearing
     58 2          in Washington at least one. I don't recall if there
     58 3          was a second one. I can't say for sure.
     58 4          Q. And what year was that?
     58 5          A. I may not have it right. I believe it was
     58 6          2004, but I'm not 100 percent certain of that. It was
     58 7          in that timeframe, early 2000s.
     58 8          Q. I'll tell you what, let me mark as
     58 9          Exhibit 4 what I believe is a -- it is a workshop on
     58 10          protective devices, Washington, D.C. March 27, 28th,
     58 11          2003.
  58:12 - 58:15     Madison 2019-12-10                                       Re: [58:12-58:15]                     OVERRULED
     58 12          (WHEREUPON, a certain document was                       Def Obj Relevance (401, 402);
     58 13          marked Ted Madison Deposition Exhibit                    Prejudice (403); hearsay (801, 802)
     58 14          No. 4, for identification, as of
     58 15          12/10/2019.)
  58:19 - 58:19     Madison 2019-12-10                                       Re: [58:19-58:19]                     OVERRULED
     58 19          Q. Looking at Exhibit 4, do you recognize it?            Def Obj Relevance (401, 402);
                                                                             Prejudice (403)
  59:1 - 59:1     Madison 2019-12-10                                         Re: [59:1-59:1]                       OVERRULED
     59 1          Yes, I recognize this.                                    Def Obj Relevance (401, 402);
                                                                             Prejudice (403)
  59:12 - 59:19     Madison 2019-12-10                                       Re: [59:12-59:19]                     OVERRULED
     59 12          Q. If -- if you will allow me, this is a                 Def Obj Relevance (401, 402);
     59 13          document that reflects some testimony that you gave in   Prejudice (403); Hearsay (801, 802)
     59 14          2003 to the EPA?
     59 15          A. Yes, it does.


Madison 2019-12-10                                                                                                             8
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 58 of 145



     59 16      Q. And is this an internal 3M document or is
     59 17      it an EPA document or do you know?
     59 18      A. I believe it is on the EPA docket that's
     59 19      publicly available, yeah.
  60:3 - 60:24 Madison 2019-12-10                                        Re: [60:3-60:24]                        OVERRULED
     60 3      Q. Did you stand up and give a presentation?              Def Obj Relevance (401, 402);
     60 4      A. That's a good question. I -- I believe I               Prejudice (403)
     60 5      did, but I don't -- I don't have a strong recollection
     60 6      of that.
     60 7      Q. But you remember it was in Washington,
     60 8      D.C.?
     60 9      A. I do.
     60 10      Q. At the EPA offices?
     60 11      A. Yes, sir.
     60 12      Q. And there was more than you there, there
     60 13      was --
     60 14      A. It was a very large group.
     60 15      Q. And what was EPA considering?
     60 16      A. They were considering updating
     60 17      Regulation 40 CFR 211.
     60 18      Q. Okay. And what is Regulation 40 CFR 211?
     60 19      A. That's the hearing protector labeling
     60 20      statute.
     60 21      Q. Does EPA, at least for the products that
     60 22      you dealt with before you retired, regulate labeling?
     60 23      A. Yes, they do, labeling of hearing
     60 24      protectors.
  61:5 - 61:6 Madison 2019-12-10                                         Re: [61:5-61:6]                         OVERRULED
     61 5      Q. And were you representing 3M?                          Def Obj Relevance (401, 402);
     61 6      A. Yes, I was.                                            Prejudice (403)
  61:7 - 61:20 Madison 2019-12-10                                        Re: [61:7-61:20]                        OVERRULED
     61 7      Q. It says:                                               Def Obj Multiple hearsay (801, 802);
     61 8      "Today I would like to speak to 3 main                    Relevance (401, 402); Prejudice (403)
     61 9      points.
     61 10      "1. Based on my observations of and
     61 11      conversations with hearing protection users and
     61 12      hearing conservation program administrators, I am
     61 13      convinced that the packages of hearing protectors need
     61 14      to bear labels that communicate more clearly and


Madison 2019-12-10                                                                                                           9
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 59 of 145



     61 15       accurately the product performance characteristics and
     61 16       the use conditions that impact the effectiveness of
     61 17       that product in the workplace or in non-occupational
     61 18       settings."
     61 19       Did I read that reasonably correct?
     61 20       A. Yes, sir.
  61:21 - 62:12 Madison 2019-12-10                                        Re: [61:21-62:12]               OVERRULED
     61 21       Q. It -- now, this is based on your own                  Def Obj Relevance (401, 402);
     61 22       observations and conversations, is -- is how you         Prejudice (403)
     61 23       started?
     61 24       A. Based on my experience, yes.
     61 25       Q. That's a good way of putting it.
     62 1       A. Yeah.
     62 2       Q. Based on your experience, what you are
     62 3       basically saying is that you believe that the labels
     62 4       should communicate more clearly and accurately the
     62 5       product's performance characteristics and use
     62 6       conditions that impact the effectiveness of the
     62 7       product wherever it's used?
     62 8       A. Yes.
     62 9       Q. And labeling being what?
     62 10       A. Labeling in this context specifically
     62 11       referring to the noise reduction rating label, NRR,
     62 12       and the accompanying supporting information.
  62:22 - 63:1 Madison 2019-12-10
     62 22       Q. Sure. Well, let me just do it this way:
     62 23       What is NRR?
     62 24       A. The NRR is a numeric indicator of the
     62 25       performance of the hearing protector in the
     63 1       laboratory.
  63:2 - 63:5 Madison 2019-12-10                                          Re: [63:2-63:5]                 SUSTAINED
     63 2       Q. Okay. It's what -- it is -- it is how it               Pltf Obj cumulative
     63 3       is -- it -- it is able to perform within a laboratory
     63 4       setting that it would get its NRR?
     63 5       A. Correct.
  63:6 - 63:11 Madison 2019-12-10
     63 6       Q. And the rest of the information that comes
     63 7       with the NRR would be indication -- I mean, the
     63 8       indications for use, those type of things?


Madison 2019-12-10                                                                                                    10
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 60 of 145



     63 9         A. Yes. The EPA calls it supporting
     63 10         information, so there is a prescribed verbiage that's
     63 11         to be included on all packages sold in the US.
  63:12 - 63:17    Madison 2019-12-10                                       Re: [63:12-63:17]                         OVERRULED
     63 12         Q. And: "Secondly, there is widespread                   Def Obj Relevance (401, 402);
     63 13         agreement within the hearing conservation                Prejudice (403); multiple hearsay (801,
     63 14         professionals that hearing" -- "that the hearing         802)
     63 15         protector labeling currently required by the
     63 16         United States EPA, under federal regulation 40 part
     63 17         211, is inadequate and misleading."
  63:18 - 63:19    Madison 2019-12-10
     63 18         Did I read that reasonably correct?
     63 19         A. Sorry. Yes, you did.
  63:20 - 64:13    Madison 2019-12-10                                       Re: [63:20-64:13]                         OVERRULED
     63 20         Q. In what way were you talking about it                 Def Obj Relevance (401, 402);
     63 21         being inadequate and misleading?                         Prejudice (403)
     63 22         A. I believe what I meant when I wrote that
     63 23         was that the existing NRR and supporting information
     63 24         that's part of that, we'll call that the label, all of
     63 25         that information. There are statements within that
     64 1         that an end user or a consumer might find misleading
     64 2         or they might misunderstand.
     64 3         Q. Give me an example.
     64 4         A. A couple of examples, there is a statement
     64 5         on the NRR label, and I don't have it in front of me,
     64 6         but to the effect that the range of NRRs are from 0 to
     64 7         30, or I believe it is something like that. Higher --
     64 8         a higher number indicates greater protection or
     64 9         something like that. I -- I don't know the exact
     64 10         wording. And that -- that is not an accurate
     64 11         statement based on my experience that a higher number
     64 12         is -- is -- is an indicator of more protection. So
     64 13         that's one example.
  64:14 - 64:16    Madison 2019-12-10                                       Re: [64:14-64:16]                         OVERRULED
     64 14         Q. Let me see if I understand, and I think I             Def Obj Relevance (401, 402);
     64 15         was getting to that when I rephrased the question        Prejudice (403)
     64 16         and -- and said, Well, tell me about NRR.
  64:17 - 65:5    Madison 2019-12-10
     64 17         NRR is an -- is an estimate within a


Madison 2019-12-10                                                                                                                11
                                  Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 61 of 145



     64 18          laboratory of the noise reduction rating of an implant
     64 19          and it might not be indicative of what it -- what is
     64 20          actually going on with -- out in the field with the
     64 21          people, is that fair?
     64 22          A. Yes, I -- I would say that's correct, that
     64 23          it's not necessarily a good predictor of individual
     64 24          attenuation in the workplace.
     64 25          Q. All right. Fair enough.
     65 1          So you might get an earplug that has an
     65 2          NRR of 30 that doesn't do as good a job protecting
     65 3          your hearing, under certain circumstances, as a
     65 4          hearing plug that had an NRR of 26?
     65 5          A. Correct.
  65:6 - 65:6     Madison 2019-12-10                                         Re: [65:6-65:6]                           SUSTAINED
     65 6          Q. See, I can learn.                                      Def Obj attorney colloquy, relevance
                                                                             (401, 402)
  65:7 - 65:12     Madison 2019-12-10                                        Re: [65:7-65:12]                          OVERRULED
     65 7          And then third -- "Thirdly, 3M believes                   Def Obj Relevance (401, 402);
     65 8          that the users of hearing protectors and employers who    Prejudice (403); multiple hearsay (801,
     65 9          provide hearing conservation programs for their           802)
     65 10          employees will benefit from improved hearing protector
     65 11          labeling, should the EPA go forward with changes to
     65 12          the rules contained in 40 part 11 (sic)."
  65:16 - 66:25     Madison 2019-12-10                                       Re: [65:16-66:25]                         OVERRULED
     65 16          Q. 211.                                                  Def Obj Relevance (401, 402);
     65 17          That's basically a restate of -- or a                    Prejudice (403); multiple hearsay (801,
     65 18          summation of what you are saying, you want the rules     802)
     65 19          changed?
     65 20          A. Right. I wanted EPA to understand that
     65 21          this would have some benefit to the end user. That's
     65 22          a big issue when you are changing a regulation. Why
     65 23          are we doing this? Because it will benefit people.
     65 24          Q. Turn over to your testimony on Page 158.
     65 25          Let me see if I can read this correctly.
     66 1          This is you to EPA, correct?
     66 2          A. These are my comments to the EPA hearing,
     66 3          yes.
     66 4          Q. "One challenged" -- "One challenge faced
     66 5          currently by HPD manufacturers is the test-retest


Madison 2019-12-10                                                                                                                 12
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 62 of 145



     66 6       variability of real-ear attenuation measurements."
     66 7       Did I read that reasonably correct?
     66 8       A. Yes.
     66 9       Q. Now, HPD standing for hearing protective
     66 10       device manufacturers?
     66 11       A. Yes.
     66 12       Q. And when you say "test-retest variability
     66 13       of real-ear attenuation measurements," what are you
     66 14       talking about?
     66 15       A. The real-ear attenuation test, referred to
     66 16       as REAT, R-E-A-T, is the test that's performed as the
     66 17       basis for determining the NRR, the noise reduction
     66 18       rating. So real-ear attenuation is the laboratory
     66 19       test method for determining the NRR and the
     66 20       attenuation values.
     66 21       Q. And --
     66 22       A. And test-retest variability relates
     66 23       exactly to that, is if I retest a product using a
     66 24       certain procedure how variable are the results, how
     66 25       consistent are they.
  67:6 - 67:8 Madison 2019-12-10
     67 6       This variability, there can be variability
     67 7       in determining the tests that are used to determine
     67 8       NRR of a certain product?
  67:11 - 67:12 Madison 2019-12-10
     67 11       A. There is variability in the REAT test,
     67 12       yes.
  68:13 - 68:17 Madison 2019-12-10                                        Re: [68:13-68:17]                        OVERRULED
     68 13       If you are selling your product in a                     Def Obj Foundation (602); relevance
     68 14       blister pack in Cabela's and a fellow is walking         (401, 402)
     68 15       around there looking for hearing protection, the only
     68 16       thing they might look at is an NRR and they'll look,
     68 17       say, I know higher is better, and they buy it?
  68:20 - 68:22 Madison 2019-12-10                                        Re: [68:20-68:22]                        OVERRULED
     68 20       Q. Is that your experience?                              Def Obj Speculation; foundation (602);
     68 21       A. I don't know what motivates all users, but            relevance (401, 402)
     68 22       many users would be motivated by a high NRR, I assume.
  69:24 - 71:2 Madison 2019-12-10                                         Re: [69:24-71:2]                         OVERRULED
     69 24       Q. "In cases where a single product is tested            Def Obj Relevance (401, 402);


Madison 2019-12-10                                                                                                             13
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 63 of 145



     69 25         more than once, and the test data yield different        Prejudice (403); multiple hearsay (801,
     70 1         ratings, the EPA needs to provide clear rules for         802)
     70 2         determining which NRR is to be printed on the label.
     70 3         Given the 'bigger is better,'" in quotation marks,
     70 4         "mentality in the industry, with regard to NRR, it is
     70 5         conceivable that HPD manufacturers have, in the past,
     70 6         or may, in the future, attempt to obtain a desired
     70 7         NRR, not by improving the product in a meaningful way,
     70 8         but by retesting a product repeatedly; rolling the
     70 9         dice, if you will, in hope that the variability of the
     70 10         test data will eventually yield a higher number."
     70 11         Did I read that reasonably correct?
     70 12         A. Yes, you did.
     70 13         Q. So what you -- and -- and this is what I
     70 14         was getting at and I -- the term "bigger is better" in
     70 15         quotation marks, that mentality, that industry
     70 16         mentality, what you are referring to, a bigger number
     70 17         on the NRR is better, that is --
     70 18         A. That's a pervasive I -- idea or mentality
     70 19         that -- that -- employers often see a higher number
     70 20         and they think this is going to protect my workers
     70 21         more, so I'll go for that one.
     70 22         Q. Well, I should have used the employer
     70 23         example, but -- and -- and -- and I -- like I say,
     70 24         and -- and they will buy that product over a product
     70 25         that has a lower NRR on the belief that this will
     71 1         protect my employees better?
     71 2         A. That's been my experience, yes.
  71:3 - 71:4    Madison 2019-12-10                                         Re: [71:3-71:4]                           SUSTAINED
     71 3         Q. And companies, HPD manufacturers, know of              Def Obj Speculation; foundation (602);
     71 4         that type of a "bigger is better" mentality, correct?     compound (611, 403); Relevance (401,
                                                                            402); Prejudice (403); multiple hearsay
                                                                            (801, 802)
  71:7 - 71:10    Madison 2019-12-10                                        Re: [71:7-71:10]                          OVERRULED
     71 7         Q. You certainly did?                                     Def Obj Foundation (602); compound
     71 8         A. Yes, I -- I would say that HPD                         (611, 403); Relevance (401, 402);
     71 9         manufacturers try to meet the demand for higher NRR       Prejudice (403); multiple hearsay (801,
     71 10        products.                                                 802)




Madison 2019-12-10                                                                                                                14
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 64 of 145



  71:11 - 71:25    Madison 2019-12-10                                       Re: [71:11-71:25]                         OVERRULED
     71 11         Q. And you say:                                          Def Obj Relevance (401, 402);
     71 12         "It's conceivable that the..." hearing                   Prejudice (403); Multiple hearsay (801,
     71 13         protective device"...manufacturers have, in the past,    802)
     71 14         or may, in the future, attempt to obtain a desired
     71 15         NRR, not by improving the product in a meaningful way,
     71 16         but by retesting the product repeatedly; rolling the
     71 17         dice, if you will, in hope that the variability of the
     71 18         test data will eventually yield a higher number."
     71 19         And what you are basically saying is, you
     71 20         all need -- EPA needs to pass a rule that clarifies if
     71 21         you test it once, what number -- well, when you test
     71 22         it once, you have a number, if you test it twice, how
     71 23         do you report the two test results versus three or --
     71 24         or the like?
     71 25         A. Exactly, that's what I was driving at.
  72:7 - 72:17    Madison 2019-12-10                                        Re: [72:7-72:17]                          OVERRULED
     72 7         Q. What you are describing here is a                      Def Obj Relevance (401, 402);
     72 8         manufacturer that -- that could, conceivably, test a      Prejudice (403); multiple hearsay (801,
     72 9         product, get a lower NRR, then test it again and get a    802)
     72 10         higher NRR and then use that NRR, the higher one, on
     72 11         the labeling mandated by EPA?
     72 12         A. Yes, that -- that's the concern.
     72 13         Q. And -- and you are saying, and I think
     72 14         rightfully so, Hey, we need to put some rules around
     72 15         this to figure out what we are going to do with one
     72 16         test, two tests, three tests and the like?
     72 17         A. Right, yes.
  72:18 - 72:23    Madison 2019-12-10                                       Re: [72:18-72:23]                         OVERRULED
     72 18         Q. And -- and you don't -- and you are saying            Def Obj Relevance (401, 402);
     72 19         if you improve the product in a meaningful way and       Prejudice (403); multiple hearsay (801,
     72 20         retest, that's great, but just simply retesting for      802)
     72 21         the sake of retesting, because there is variability, I
     72 22         guess, in the retesting?
     72 23         A. There is.
  72:24 - 73:2    Madison 2019-12-10                                        Re: [72:24-73:2]                          OVERRULED
     72 24         Q. And -- and on a lot of different levels,              Def Obj Foundation (602); vague,
     72 25         and we can get to it, but there is variability in        compound (611, 403)




Madison 2019-12-10                                                                                                                15
                                  Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 65 of 145



     73 1          retesting, rolling the dice and see what comes up
     73 2          is -- is not the way we need to run this industry?
  73:6 - 73:8     Madison 2019-12-10                                         Re: [73:6-73:8]                           OVERRULED
     73 6          A. That was my point, I wanted to see greater             Def Obj Foundation (602); vague,
     73 7          clarity as to how manufacturers could do that             compound (611, 403)
     73 8          consistently.
  73:9 - 74:1     Madison 2019-12-10                                         Re: [73:9-74:1]                           OVERRULED
     73 9          Q. "EPA should discourage this practice by                Def Obj Relevance (401, 402);
     73 10          including in revised labeling rules specific criteria    Prejudice (403); multiple hearsay (801,
     73 11          for when and if a manufacturer must modify its           802)
     73 12          published NRR to reflect newly acquired performance
     73 13          data."
     73 14          Did I read that reasonably correct?
     73 15          A. Yes.
     73 16          Q. "By defining these criteria carefully, the
     73 17          EPA can help protect customers (sic) from false claims
     73 18          of improved product performance that are based on
     73 19          statistically insignificant variations in test
     73 20          results."
     73 21          Did I read that correctly?
     73 22          A. Yes.
     73 23          Q. And that's -- that's a practice that you
     73 24          were encouraging in 2003 representing 3M in front of
     73 25          EPA?
     74 1          A. Yes.
  74:4 - 74:5     Madison 2019-12-10                                         Re: [74:4-74:5]                           OVERRULED
     74 4          Q. And you still agree with that today?                   Def Obj Relevance (401, 402);
     74 5          A. Yes.                                                   Prejudice (403); multiple hearsay (801,
                                                                             802)
  74:9 - 74:14     Madison 2019-12-10                                        Re: [74:9-74:14]                          OVERRULED
     74 9          Q. So it's -- so the hearing protection                   Def Obj Foundation (602); assumes
     74 10         device industry today, even as you are retired, is        facts; argumentative (611, 403);
     74 11         still operating under this -- these rules where you       Relevance (401, 402); Prejudice (403);
     74 12         can -- you say "roll the dice," I say "pitch until you    hearsay (801, 802)
     74 13         win," with these NRR numbers?
     74 14         MR. FIELDS: Objection; form.
  74:16 - 74:18     Madison 2019-12-10                                       Re: [74:16-74:18]                         OVERRULED
     74 16         A. I wouldn't say that the EPA rules allow                Def Obj Foundation (602); assumes
                                                                             facts; argumentative (611, 403);


Madison 2019-12-10                                                                                                                 16
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 66 of 145



     74 17      that. I was asking for tighter rules that would make        Relevance (401, 402); Prejudice (403);
     74 18      it more clear that that's not acceptable.                   hearsay (801, 802)
  78:21 - 78:24 Madison 2019-12-10                                          Re: [78:21-78:24]                        OVERRULED
     78 21      (WHEREUPON, a certain document was                          Def Obj Foundation (602)
     78 22      marked Ted Madison Deposition Exhibit
     78 23      No. 5, for identification, as of
     78 24      12/10/2019.)
  79:7 - 79:8 Madison 2019-12-10                                            Re: [79:7-79:8]                          OVERRULED
     79 7       Q. I'm going to hand you what I've marked as                Def Obj Foundation (602)
     79 8       Exhibit 5 to your deposition and ask you to review it.
  79:9 - 79:9 Madison 2019-12-10                                            Re: [79:9-79:9]                          SUSTAINED
     79 9       MR. HUNGER: We have it, Tom. Hang on.                       Def Obj Relevance (401, 402);
                                                                            Foundation (602)
  79:24 - 81:22    Madison 2019-12-10                                       Re: [79:24-81:22]                        OVERRULED
     79 24         Q. When is the last time you saw this                    Def Obj Foundation (602)
     79 25         document?
     80 1         A. I don't recall.
     80 2         Q. Do you recall ever seeing it?
     80 3         A. Yes, I believe so.
     80 4         Q. I will tell you that it -- a copy of this
     80 5         was in your custodial file, which was produced to us
     80 6         by 3M. That doesn't tell me when you saw it last.
     80 7         Has it been recently?
     80 8         A. No.
     80 9         Q. This is a report of testing done at
     80 10         E-A-RCAL, correct?
     80 11         A. Yes, it appears to be.
     80 12         Q. And it looks like that the people that
     80 13         performed the testing was Mr. Berger and Mr. Kieper,
     80 14         Kieper?
     80 15         A. Kieper.
     80 16         Q. Kieper?
     80 17         A. Yes.
     80 18         Q. Who you've identified earlier, correct?
     80 19         A. Yes.
     80 20         Q. And it talks about: "How folding back the
     80 21         flanges" -- "How Folding the Flanges Back Affects REAT
     80 22         Results..." for -- for "...the UltraFit Earplug End of
     80 23         the Combat Arms Plug."


Madison 2019-12-10                                                                                                               17
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 67 of 145



     80 24      Did I read that reasonably correct?
     80 25      A. Yes.
     81 1      Q. And when we are talking about the UltraFit
     81 2      end of the Combat Arms earplug, we are talking about
     81 3      the green part, correct?
     81 4      A. Yes, I -- as I read this, that is what
     81 5      they are referring to as the -- the solid end, the
     81 6      green.
     81 7      Q. In this Mr. Berger writes:
     81 8      "Combat Arms earplug was shortened, at the
     81 9      request of Army, so that it would fit in the carrying
     81 10      case. Because of this the plug is shorter than any
     81 11      other UltraFit design. The purpose of this report is
     81 12      to document that the current length of the UltraFit
     81 13      Earplug end of the Combat Arms Plug is too short for
     81 14      proper insertion, and how changing the fitting
     81 15      technique affected the results of the real-ear tests
     81 16      of this plug."
     81 17      Did I read that reasonably correct?
     81 18      A. Yes.
     81 19      Q. So what had went on was, this plug was --
     81 20      Elliot Berger, as the lead investigator, had tested
     81 21      this plug prior to this 2000 test result that we have
     81 22      in our hand, correct?
  80:4 - 80:6 Madison 2019-12-10                                        Re: [80:4-80:6]                          SUSTAINED
     80 4      Q. I will tell you that it -- a copy of this             Def Obj Relevance (401, 402); attorney
     80 5      was in your custodial file, which was produced to us     colloquy (401, 402); Foundation (602)
     80 6      by 3M. That doesn't tell me when you saw it last.
  80:7 - 81:18 Madison 2019-12-10                                       Re: [80:7-81:18]                         OVERRULED
     80 7      Has it been recently?                                    Def Obj Foundation (602)
     80 8      A. No.
     80 9      Q. This is a report of testing done at
     80 10      E-A-RCAL, correct?
     80 11      A. Yes, it appears to be.
     80 12      Q. And it looks like that the people that
     80 13      performed the testing was Mr. Berger and Mr. Kieper,
     80 14      Kieper?
     80 15      A. Kieper.
     80 16      Q. Kieper?


Madison 2019-12-10                                                                                                           18
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 68 of 145



     80 17          A. Yes.
     80 18          Q. Who you've identified earlier, correct?
     80 19          A. Yes.
     80 20          Q. And it talks about: "How folding back the
     80 21          flanges" -- "How Folding the Flanges Back Affects REAT
     80 22          Results..." for -- for "...the UltraFit Earplug End of
     80 23          the Combat Arms Plug."
     80 24          Did I read that reasonably correct?
     80 25          A. Yes.
     81 1          Q. And when we are talking about the UltraFit
     81 2          end of the Combat Arms earplug, we are talking about
     81 3          the green part, correct?
     81 4          A. Yes, I -- as I read this, that is what
     81 5          they are referring to as the -- the solid end, the
     81 6          green.
     81 7          Q. In this Mr. Berger writes:
     81 8          "Combat Arms earplug was shortened, at the
     81 9          request of Army, so that it would fit in the carrying
     81 10          case. Because of this the plug is shorter than any
     81 11          other UltraFit design. The purpose of this report is
     81 12          to document that the current length of the UltraFit
     81 13          Earplug end of the Combat Arms Plug is too short for
     81 14          proper insertion, and how changing the fitting
     81 15          technique affected the results of the real-ear tests
     81 16          of this plug."
     81 17          Did I read that reasonably correct?
     81 18          A. Yes.
  81:19 - 81:22     Madison 2019-12-10                                       Re: [81:19-81:22]                        OVERRULED
     81 19          Q. So what had went on was, this plug was --             Def Obj Foundation, speculation (602);
     81 20          Elliot Berger, as the lead investigator, had tested      assumes facts (611, 403)
     81 21          this plug prior to this 2000 test result that we have
     81 22          in our hand, correct?
  81:25 - 81:25     Madison 2019-12-10                                       Re: [81:25-81:25]                        OVERRULED
     81 25          A. I don't know when it was tested before.               Def Obj Foundation, speculation (602);
                                                                             assumes facts (611, 403)
  82:1 - 82:5     Madison 2019-12-10                                         Re: [82:1-82:5]                          OVERRULED
     82 1          BY MR. PIRTLE:                                            Def Obj Foundation (602)
     82 2          Q. It was a device tested, but it -- but it
     82 3          appears that the Combat Arms earplug was too short,


Madison 2019-12-10                                                                                                                19
                                  Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 69 of 145



     82 4          right, according to Mr. Berger?
     82 5          A. That's what he states, yes.
  82:6 - 82:7     Madison 2019-12-10                                        Re: [82:6-82:7]                          OVERRULED
     82 6          Q. And that was preventing this earplug from             Def Obj Foundation, speculation (602);
     82 7          going into the ear the correct depth to get a seal?      assumes facts; vague; compound (611,
                                                                            403)
  82:9 - 82:16     Madison 2019-12-10                                       Re: [82:9-82:16]                         OVERRULED
     82 9          BY MR. PIRTLE:                                           Def Obj Foundation, speculation (602);
     82 10          Q. Am I following that right, a seal in the             assumes facts; vague; compound (611,
     82 11          ear canal?                                              403)
     82 12          A. He -- he said it was too short for proper
     82 13          insertion.
     82 14          Q. Proper insertion --
     82 15          A. But he didn't address the seal. I don't
     82 16          know for sure.
  82:17 - 82:19     Madison 2019-12-10                                      Re: [82:17-82:19]                        OVERRULED
     82 17          Q. Seal in the ear canal, though, is the only           Def Obj Foundation, speculation (602);
     82 18          thing it could be, isn't it?                            assumes facts; vague (611, 403)
     82 19          A. I don't know.
  82:20 - 83:13     Madison 2019-12-10                                      Re: [82:20-83:13]                        OVERRULED
     82 20          Q. So you'll see reported down here: "The               Def Obj Foundation (602)
     82 21          initial test," and there is a number on it, "213015,"
     82 22          it is under Results.
     82 23          A. Okay.
     82 24          Q. "...was stopped after eight subjects
     82 25          because individual results were variable and the NRR
     83 1          was quite low (11)."
     83 2          Are you with me?
     83 3          A. I see it, yes.
     83 4          Q. All right. So what I'd ask you, if it had
     83 5          been tested before, and the answer is yes, and there
     83 6          is the -- the E-A-RCAL number, correct?
     83 7          A. I don't know that what that test number
     83 8          refers to, if it was an initial test during this test
     83 9          period or some previous time.
     83 10          Q. "The initial test" -- what he says is:
     83 11          "Initial test" and gives a number "was stopped after
     83 12          eight subjects," correct?
     83 13          A. That's what he wrote, yes.


Madison 2019-12-10                                                                                                               20
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 70 of 145



  83:14 - 83:16   Madison 2019-12-10                                      Re: [83:14-83:16]                       OVERRULED
     83 14        Q. "And the NRR," which we've talked about in           Def Obj Foundation (602); Incomplete
     83 15        context with your testimony in front of Environmental   designation (403); misleading (611,
     83 16        Protection Agency, "was quite low (11)."                403)
  84:24 - 84:24   Madison 2019-12-10                                      Re: [84:24-84:24]                       OVERRULED
     84 24        A. It is used for listening to music.                   Def Obj Incomplete designation, no
                                                                          question (403); relevance (401, 402);
                                                                          Prejudice (403); Foundation (602)
  84:25 - 85:6 Madison 2019-12-10                                         Re: [84:25-85:6]                        DEFER RULING
     84 25       Q. Not for use in combat situations?                     Def Obj Foundation (602); Incomplete
     85 1       A. No, sir.                                               designation (403); Relevance (401,
     85 2       Q. Not for military applications?                         402); Prejudice (403)
     85 3       A. No.
     85 4       Q. Not for people who are going to be
     85 5       explose -- exposed to jet blast or -- or weapons fire?
     85 6       A. It was not marketed that way, no.
  85:7 - 85:9 Madison 2019-12-10                                          Re: [85:7-85:9]                         OVERRULED
     85 7       Q. And I'm not saying it was. I'm just                    Def Obj Foundation (602); Relevance
     85 8       saying 11 would be low for that application, we -- so     (401, 402)
     85 9       we've got to talk about the application.
  85:10 - 86:14 Madison 2019-12-10                                        Re: [85:10-86:14]                       OVERRULED
     85 10       11 would be low?                                         Def Obj Foundation (602)
     85 11       A. Low for -- for those military
     85 12       applications?
     85 13       Q. Sure.
     85 14       A. So we are talking about the continuous,
     85 15       and, yes, it would be low for that.
     85 16       Q. "Ten subjects were tested in test 213017."
     85 17       "This means from" -- "The means from that test are
     85 18       from .6 to .5 decibels higher."
     85 19       A. 4.5.
     85 20       Q. Oh, "4.5 decibels higher at all test
     85 21       frequencies and the SDs are .6 to .9 decibels lower."
     85 22       MR. FIELDS: 4.9.
     85 23       BY MR. PIRTLE:
     85 24       Q. "4.9 lower than those of test 213015."
     85 25       Did I read that reasonably correct, and I
     86 1       do mean reasonably?
     86 2       A. With corrections, yes.


Madison 2019-12-10                                                                                                               21
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 71 of 145



     86 3         Q. "The NRR obtained from this test was 22
     86 4         decibels."
     86 5         Did I read that correctly?
     86 6         A. Yeah, I believe the symbol there is 2
     86 7         standard deviations, yeah.
     86 8         Q. Yes. Was 22?
     86 9         A. It is hard to tell. Yeah.
     86 10         Q. But Mr. Berger now retested this device
     86 11         and got a standard devi- -- I mean, got an NRR of 22,
     86 12         which is considerably higher than 11. Well, it's
     86 13         double 11?
     86 14         A. Yes, it is. Yes.
  86:15 - 86:16    Madison 2019-12-10                                      Re: [86:15-86:16]                       OVERRULED
     86 15         Q. And is it actually double 11, it is more             Def Obj Foundation (602); Relevance
     86 16         than double, isn't it?                                  (401, 402); misstates compound (611,
                                                                           403)
  86:18 - 86:25 Madison 2019-12-10                                         Re: [86:18-86:25]                       OVERRULED
     86 18       BY MR. PIRTLE:                                            Def Obj Foundation (602); misleading,
     86 19       Q. Because you can't hold it on a numeric                 compound (611, 403)
     86 20       scale, can you, you can't judge it on a numeric scale?
     86 21       A. No, I wouldn't agree with that. I think
     86 22       you could say that it's -- reduces the noise, yeah.
     86 23       Yeah, I mean, it's twice -- it's -- the NRR is -- is
     86 24       double, but the sound energy is reduced by more than
     86 25       that because of the logarithmic nature of decibels.
  87:1 - 87:2 Madison 2019-12-10                                           Re: [87:1-87:2]                         OVERRULED
     87 1       Q. And this was achieved by altering the                   Def Obj Foundation, speculation (602)
     87 2       device?
  87:4 - 87:6 Madison 2019-12-10                                           Re: [87:4-87:6]                         OVERRULED
     87 4       BY THE WITNESS:                                            Def Obj Foundation, speculation (602)
     87 5       A. I wouldn't characterize it that way based
     87 6       on what I read here.
  87:7 - 88:12 Madison 2019-12-10                                          Re: [87:7-88:12]                        OVERRULED
     87 7       BY MR. PIRTLE:                                             Def Obj Foundation (602)
     87 8       Q. Well, it was achieved by changing the
     87 9       configuration of the device?
     87 10       A. As I read it, it was changing the
     87 11       insertion technique used by the experimenter.
     87 12       Q. Which would mean changing some of the


Madison 2019-12-10                                                                                                             22
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 72 of 145



     87 13         flanges on the opposing part of the earplug, right?
     87 14         A. Holding them in a certain way, yes.
     87 15         Q. Does it say holding or does it say folded?
     87 16         What does it say, or do you know?
     87 17         A. Let me -- I can read it.
     87 18         It describes it as folding back prior --
     87 19         folding back of the yellow flanges while -- while
     87 20         being inserted into the ears.
     87 21         Yes, folding back.
     87 22         Q. Permanently folding it back or folding it
     87 23         back and letting it go back into place, what's it
     87 24         talking about, or do you know?
     87 25         A. I do not know.
     88 1         Q. Can you tell from this report?
     88 2         A. I can assume -- well, I shouldn't. I
     88 3         shouldn't assume anything.
     88 4         Q. So did you have anything to do with this
     88 5         flange report?
     88 6         A. No.
     88 7         Q. The first test, according to this
     88 8         document, yielded an NRR of 11, we can agree on that,
     88 9         that's what it says?
     88 10         A. That's what it says.
     88 11         Q. And Mr. Berger stopped this test?
     88 12         A. Yes, it appears so.
  88:13 - 88:15    Madison 2019-12-10                                     Re: [88:13-88:15]                     OVERRULED
     88 13         Q. And 11 offers, if I can figure out what we          Def Obj Foundation (602); misstates
     88 14         said, NRR of 11 offers half the protection at a        (611,403)
     88 15         minimum of a 22, correct?
  88:17 - 88:19    Madison 2019-12-10                                     Re: [88:17-88:19]                     OVERRULED
     88 17         BY THE WITNESS:                                        Def Obj Foundation (602); misstates
     88 18         A. I -- I wouldn't want to use half. It's              (611,403)
     88 19         significantly less. Without doing the math.
  88:20 - 89:24    Madison 2019-12-10                                     Re: [88:20-89:24]                     OVERRULED
     88 20         BY MR. PIRTLE:                                         Def Obj Foundation (602)
     88 21         Q. But it could be -- it could even be more
     88 22         because of the logarithmic nature of this particular
     88 23         NRR or how NRRs are configured, correct?
     88 24         A. It -- it's a confusing issue because you


Madison 2019-12-10                                                                                                          23
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 73 of 145



     88 25      can say it's half the noise reduction and that's an
     89 1      accurate statement, but the amount of sound energy
     89 2      is --
     89 3      Q. Right.
     89 4      A. -- variable. It is logarithmic.
     89 5      Q. Do you know if test -- the initial test,
     89 6      213015, was given to the EPA?
     89 7      A. I do not.
     89 8      Q. Do you know if it was given to anybody
     89 9      outside of Aearo -- E-A-RCAL?
     89 10      A. I don't know that.
     89 11      Q. Have you ever seen it?
     89 12      A. It's in this document, isn't it? This is
     89 13      it right here.
     89 14      Q. Oh, pardon me.
     89 15      A. I see it now, yes.
     89 16      Q. Okay. Do you know what NRR rating was
     89 17      placed on Combat Arms Version 2 earplugs?
     89 18      A. You are referring to this product, the
     89 19      dual-ended plug?
     89 20      Q. Yes, sir.
     89 21      A. I don't know at, in 2000, what that value
     89 22      was off the top of my head. I've seen packaging
     89 23      with -- with 0 as the open position NRR and 22 as the
     89 24      close position NRR.
  90:1 - 90:3 Madison 2019-12-10
     90 1      You've never seen packaging with 0 being
     90 2      open end and 11 being the close end, have you?
     90 3      A. I have not.
  90:4 - 90:8 Madison 2019-12-10
     90 4      Q. Going back to Exhibit 4.
     90 5      A. Okay. The EPA proceedings?
     90 6      Q. I'm just going back to your statement on
     90 7      Page 158.
     90 8      A. Okay.
  90:9 - 90:20 Madison 2019-12-10                                       Re: [90:9-90:20]                       OVERRULED
     90 9      Q. Page 158. In here you -- you previously               Def Obj Foundation (602); misstates;
     90 10      testified:                                              argumentative (611, 403)
     90 11      "Given the 'bigger is better' mentality in


Madison 2019-12-10                                                                                                         24
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 74 of 145



     90 12       the industry, with regard to NRR, it is conceivable
     90 13       that hearing protective defense manufacturers have, in
     90 14       the past, or may, in the future, attempt to obtain a
     90 15       desired NRR, by not (sic) improving the product in a
     90 16       meaningful way..."
     90 17       Let me stop there. This wasn't an
     90 18       improvement of this product in a meaningful way, was
     90 19       it, that's just the truth?
     90 20       A. Can you ask that again, sir?
  91:8 - 91:16 Madison 2019-12-10                                         Re: [91:8-91:16]                       OVERRULED
     91 8       Between the first test and the second                     Def Obj Foundation (602)
     91 9       test, between the time when the 11 was obtained and
     91 10       the 22 was obtained, there was no meaningful
     91 11       improvement in the Combat Arms Version 2, was there?
     91 12       A. It doesn't appear that that's the case.
     91 13       Q. "But by retesting a product repeatedly,"
     91 14       that did happen, didn't it, at least twice?
     91 15       A. The first test was -- was stopped, so I --
     91 16       I don't know that you'd call that a retest.
  91:17 - 91:20 Madison 2019-12-10                                        Re: [91:17-91:20]                      OVERRULED
     91 17       Q. Well, if it was stopped because the NRR               Def Obj Foundation (602); 701;
     91 18       was 11, then that shouldn't have occurred either, and    misstates (611, 403)
     91 19       you -- you would say that, and I think you did, by the
     91 20       way?
  91:23 - 92:1 Madison 2019-12-10                                         Re: [91:23-92:1]                       OVERRULED
     91 23       A. I wouldn't say that stopping a test is --             Def Obj Foundation (602); 701;
     91 24       yeah, I'm not -- I'm not sure how you characterized      misstates (611, 403)
     91 25       it, but I wouldn't say that that's necessarily
     92 1       inappropriate.
  92:2 - 92:2 Madison 2019-12-10
     92 2       BY MR. PIRTLE:
  92:3 - 92:3 Madison 2019-12-10                                          Re: [92:3-92:3]                        OVERRULED
     92 3       Q. How about this, rolling the dice?                      Def Obj Foundation (602); misstates;
                                                                          vague; argumentative (611, 403)
  92:6 - 92:6   Madison 2019-12-10                                        Re: [92:6-92:6]                        OVERRULED
     92 6        A. What about it, sir?                                   Def Obj Foundation (602); misstates;
                                                                          vague; argumentative (611, 403)
  92:7 - 92:7   Madison 2019-12-10
     92 7        BY MR. PIRTLE:


Madison 2019-12-10                                                                                                           25
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 75 of 145



  92:8 - 92:9 Madison 2019-12-10                                      Re: [92:8-92:9]                          OVERRULED
     92 8       Q. Well, that's what you said back in '03,            Def Obj Misstates; argumentative (611,
     92 9       right?                                                403)
  92:12 - 92:13 Madison 2019-12-10                                    Re: [92:12-92:13]                        OVERRULED
     92 12       A. I was referring to manufacturers who may          Def Obj Misstates; argumentative (611,
     92 13       retest products often looking for the highest NRR.   403)
  92:14 - 92:14 Madison 2019-12-10
     92 14       BY MR. PIRTLE:
  92:15 - 92:16 Madison 2019-12-10                                    Re: [92:15-92:16]                        SUSTAINED
     92 15       Q. And the first time -- the first test,             Def Obj Foundation (602); misstates;
     92 16       which was 213015, came up snake eyes?                vague; argumentative; compound (611,
                                                                      403)
  92:18 - 92:21 Madison 2019-12-10                                    Re: [92:18-92:21]                        SUSTAINED
     92 18       BY MR. PIRTLE:                                       Def Obj Foundation (602); misstates;
     92 19       Q. Double 1?                                         vague; argumentative; compound (611,
     92 20       A. It was 11 dB based on the report that,            403)
     92 21       what was it, Exhibit 5.
  92:22 - 93:3 Madison 2019-12-10                                     Re: [92:22-93:3]                         SUSTAINED
     92 22       Q. Yeah. That's snake eyes, two 1s, isn't            Def Obj Foundation (602); misstates;
     92 23       it?                                                  vague; argumentative; compound (611,
     92 24       A. I don't know, sir.                                403); 93:2-3: Attorney colloquy (401,
     92 25       Q. You never rolled any dice?                        402, 403)
     93 1       A. I am not a dice player, no.
     93 2       Q. Well, you used it, so I thought you might
     93 3       know something about it.
  93:4 - 93:9 Madison 2019-12-10                                      Re: [93:4-93:9]                          OVERRULED
     93 4       And the second time it come up 22, right?             Def Obj Foundation (602)
     93 5       A. Yes, after they modified the insertion
     93 6       technique, it was 22.
     93 7       Q. And got a higher number that was put on
     93 8       the product, right?
     93 9       A. Yes, it was.
  93:18 - 93:23 Madison 2019-12-10                                    Re: [93:18-93:23]                        OVERRULED
     93 18       Q. The ARC Plug is the same thing?                   Def Obj Relevance (401, 402);
     93 19       A. Oh, yes, I worked with the ARC Plug, yes.         Prejudice (403)
     93 20       Q. We established that.
     93 21       A. Yes.
     93 22       Q. There is just a difference in the colors?
     93 23       A. Correct.


Madison 2019-12-10                                                                                                         26
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 76 of 145



  98:24 - 99:3    Madison 2019-12-10                                      Re: [98:24-99:3]                       OVERRULED
      98 24        Q. Sure.                                               Def Obj Relevance (401, 402);
      98 25        Did this idea of folding the flanges back,             Prejudice (403)
      99 1        whatever that may mean, come up to you in your
      99 2        involvement with ARC Blast?
      99 3        A. No, it did not.
  99:4 - 99:15    Madison 2019-12-10
      99 4        Q. And that would be all of the way up to
      99 5        June of 2019 when you retired?
      99 6        A. I became aware of that test that we were
      99 7        just referring to where the flanges were folded back,
      99 8        I became aware of that approximately 2014, somewhere
      99 9        in there.
      99 10        Q. What --
      99 11        A. I don't know for sure.
      99 12        Q. What caused you to be aware -- become
      99 13        aware of that?
      99 14        A. It -- the -- the test report was disclosed
      99 15        to me in litigation.
  99:16 - 100:2    Madison 2019-12-10                                     Re: [99:16-100:2]                      SUSTAINED
      99 16        Q. Was that the Moldex litigation?                     Def Obj Relevance (401, 402);
      99 17        A. No, I don't believe so.                             Prejudice (403); 3M MIL No. 6
      99 18        Q. What type of litigation was it?
      99 19        A. I believe it was the US litigation
      99 20        regarding Combat Arms earplugs --
      99 21        Q. Oh, it was the government.
      99 22        A. -- was the name of the case.
      99 23        I'm sorry.
      99 24        Q. It was the government suing 3M?
      99 25        A. Yes, I believe so.
     100 1         Q. And --
     100 2         A. Department of Justice.
  99:21 - 100:2    Madison 2019-12-10                                     Re: [99:21-100:2]                      SUSTAINED
      99 21        Q. Oh, it was the government.                          Def Obj Relevance (401, 402); 3M MIL
      99 22        A. -- was the name of the case.                        No. 6
      99 23        I'm sorry.
      99 24        Q. It was the government suing 3M?
      99 25        A. Yes, I believe so.




Madison 2019-12-10                                                                                                           27
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 77 of 145



     100 1        Q. And --
     100 2        A. Department of Justice.
  105:9 - 106:1   Madison 2019-12-10                                   Re: [105:9-106:1]                     SUSTAINED
     105 9        (WHEREUPON, a certain document was                   Def Obj Foundation (602); relevance
     105 10        marked Ted Madison Deposition Exhibit               (401, 402); Prejudice (403)
     105 11        No. 7, for identification, as of
     105 12        12/10/2019.)
     105 13        BY MR. PIRTLE:
     105 14        Q. I hand you a group of documents marked --
     105 15        as marked 7.
    105 16         A. Okay.
    105 17         Okay.
    105 18         Q. Are you familiar with these documents?
    105 19         A. Yes.
    105 20         Q. When is the last time you saw them?
    105 21         A. During preparation.
    105 22         Q. Okay. So you've seen these recently?
    105 23         A. Yes.
    105 24         Q. And these documents deal with the version
    105 25         of the plug that you're familiar with, ARC Blast
     106 1        (sic), correct?
  106:8 - 109:1   Madison 2019-12-10                                   Re: [106:8-109:1]                     OVERRULED
     106 8        Q. ARC Plug.                                         Def Obj Foundation (602); relevance
     106 9        A. Yes, I see that, I see that on the last           (401, 402); Prejudice (403)
     106 10        page.
     106 11        Q. And you are -- you were involved with this
     106 12        chain of e-mails while you were with the company?
     106 13        A. Yes.
     106 14        Q. The first one being a 2014, a 4/26/14
     106 15        e-mail that you were cc'd on, correct?
     106 16        A. Yes.
     106 17        Q. And it says:
     106 18        "The following warning needs to be added
     106 19        to all hearing protector (earplugs, banded, and
     106 20        earmuffs) packaging."
     106 21        A. Yes.
     106 22        Q. And there is a caution down there,
     106 23        correct?
     106 24        A. Yes.


Madison 2019-12-10                                                                                                       28
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 78 of 145



     106 25     Q. And do you know if these -- this warning
     107 1     went out with Combat Arms Version 2?
     107 2     A. Not that I know of.
     107 3     Q. You don't know that it -- that -- yeah.
     107 4     A. Yeah, I don't know that it went out with
     107 5     Version 2 Combat Arms.
     107 6     Q. All right. How about -- turn over to the
     107 7     next page so I can get a better copy of this. You are
     107 8     the -- you send this e-mail, correct, it has got Ted
     107 9     Madison?
     107 10     A. It appears I sent it, yes.
     107 11     Q. And you send it to a group of folks, I
     107 12     would assume who are working on the ARC Plug?
     107 13     A. Working on packaging for the ARC Plug and
     107 14     others, other earplugs.
     107 15     Q. In this particular case it is the ARC
     107 16     Plug, though?
     107 17     A. Well, the -- the message refers to a wide
     107 18     variety of products, including ARC Plug.
     107 19     Q. The date is 5/23/14, correct?
     107 20     A. That's correct.
     107 21     Q. And are these the packaging people that
     107 22     you are referring to?
     107 23     A. Some -- some are.
     107 24     Q. Some are, some of them are not?
     107 25     A. Some are marketing people, some are
     108 1     packaging.
     108 2     Q. Marketing and packaging?
     108 3     A. Yes.
     108 4     Q. And it says -- this particular warning
     108 5     talks about -- well, the -- the warning was mandated
     108 6     by EPA, correct?
     108 7     A. No. The -- the -- the text beginning with
     108 8     the word "laboratory attenuation" --
     108 9     Q. Yes.
     108 10     A. -- down to the word "caution," not
     108 11     including the word "caution," so between "laboratory
     108 12     attenuation" and "such as gunfire," that is all EPA
     108 13     text verbatim from the regulation. The -- the


Madison 2019-12-10                                                                                   29
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 79 of 145



     108 14       paragraph beginning "Caution" was new.
     108 15       Q. Who wrote that?
     108 16       A. I wrote it in conjunction with Mr. Berger
     108 17       and Mr. Fallon and legal.
     108 18       Q. Turn over to page 495.
     108 19       A. Sorry. What page?
     108 20       Q. 425495.
     108 21       A. Thank you.
     108 22       Okay.
     108 23       Q. Now, this says E-A-R ARC Plug.
     108 24       Is this the plug that you were selling?
     108 25       A. Yes.
     109 1       MR. FIELDS: Objection to form.
  109:3 - 109:8 Madison 2019-12-10                                       Re: [109:3-109:8]                     OVERRULED
     109 3       Q. And the ARC -- is this the plug you were             Def Obj Foundation (602); relevance
     109 4       working on?                                             (401, 402); Prejudice (403)
     109 5       A. Yes, this is the dual-ended ARC Plug.
    109 6        Q. This is the -- the plug that is the
    109 7        civilian model of the Combat Arms Version 2, correct?
     109 8       A. Yes.
  109:17 - 114:24 Madison 2019-12-10                                     Re: [109:17-114:24]                   OVERRULED
     109 17       Q. "Earplugs should be clean before fitting."          Def Obj Foundation (602); relevance
     109 18       "Determine proper end for insertion (yellow or red)    (401, 402); Prejudice (403)
     109 19       depending on your application needs."
     109 20       One is the open, one is the closed, right,
     109 21       we already talked about that?
     109 22       A. Yes.
     109 23       Q. Red being the closed?
     109 24       A. Yes, when the red end is inserted, that's
     109 25       for continuous noise.
     110 1       Q. "The YELLOW end should be inserted only
     110 2       when ambient noise levels are not hazardous but arc
     110 3       potential is present."
     110 4       What does that mean?
     110 5       A. That means that when it's worn in that
     110 6       position with the yellow end inserted, it will not
     110 7       protect you against continuous noise, noises lasting
     110 8       longer than one second. That's the definition of
     110 9       continuous noise. And so it's not protective against


Madison 2019-12-10                                                                                                         30
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 80 of 145



     110 10     continuous noise but only against impulse noise, such
     110 11     as an arc potential -- potential arc flash.
     110 12     Q. Which is a -- a quick sound?
     110 13     A. Less than one second, yes.
     110 14     Q. And, in fact, it says:
     110 15     "In this mode, the noise reduction
     110 16     increases with sound level for impulse (sic) noise
     110 17     such as electric ARC Blast above 110 decibels."
     110 18     A. That's what it says.
     110 19     Q. "At lower sound levels, little or no noise
     110 20     reduction is provided."
     110 21     A. Correct.
     110 22     Q. So this open-ended part kicks in at
     110 23     110 decibels?
     110 24     A. Approximately, yeah.
     110 25     Q. "The RED end should be inserted when you
     111 1     are exposed to continuous hazardous noise. In this
     111 2     mode, the noise reduction provided is constant,
     111 3     regardless of the sound level of the noise."
     111 4     Did I read it reasonably correct?
     111 5     A. Yes.
     111 6     Q. So when we are looking at these two, the
     111 7     yellow end you told me before, there's two different
     111 8     NRRs on this plug, it is really two different plugs,
     111 9     the yellow end is NRR 0 on the labeling?
     111 10     A. Yes, yes.
     111 11     Q. And then the red end, in this case which
     111 12     would be the olive drab end of the -- of the Combat
     111 13     Arms Version 2 has an NRR of 22 which we've talked
     111 14     about how that was derived?
     111 15     A. Yes.
     111 16     Q. And am I reading this correct that these
     111 17     fitting instructions were what was in place for the
     111 18     product that you were involved in, it looks like
     111 19     March 22nd of 2016, although there is three dates up
     111 20     at the top?
     111 21     A. Yes, there are.
     111 22     Q. And was this the fitting instructions for
     111 23     the ARC Plug as of March of 2016, to your knowledge?


Madison 2019-12-10                                                                                   31
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 81 of 145



     111 24     A. I'm -- it's not clear to me from this
     111 25     whether this was a draft or whether this was the final
     112 1     text.
     112 2     Q. Turn over to the next -- turn over to the
     112 3     last page.
     112 4     A. Okay.
     112 5     Q. It looks like it's another copy of the
     112 6     E-A-R ARC Plug, talking about the yellow and the red
     112 7     ends, there is a date up at the top that's been
     112 8     crossed out by somebody in 2010.
     112 9     By the way, what were you all doing during
     112 10     this time? Were you all going over labeling?
     112 11     MR. FIELDS: Objection; form.
     112 12     BY THE WITNESS:
     112 13     A. We -- after the acquisition of Aearo, we
     112 14     began a process of trying to harmonize our user
     112 15     instructions across all of our products.
     112 16     BY MR. PIRTLE:
     112 17     Q. And is this part of that continuing
     112 18     process?
     112 19     A. It is.
     112 20     Q. So we are sometime in 2010 where this is,
     112 21     correct, if the date is correct?
     112 22     A. Yes.
     112 23     Q. And it looks like, and I won't read it
     112 24     again, underneath Section 1: "Ear should" -- "plugs
     112 25     should be clean" there is the yellow again and then
     113 1     there is the red, correct?
     113 2     A. Yes.
     113 3     Q. And then on -- clear that.
     113 4     Then on the right-hand side of the
     113 5     page written in pen, there is handwritten
     113 6     "10/7/15-roll back flanges."
     113 7     Did I read that correctly?
     113 8     A. Yes, it appears to be "roll back flanges."
     113 9     Q. All right. You looked at this in
     113 10     preparation for your deposition. Whose handwriting is
     113 11     that?
     113 12     A. I don't know. Not mine.


Madison 2019-12-10                                                                                   32
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 82 of 145



     113 13     Q. It is not yours?
     113 14     A. No.
     113 15     Q. Who else was working on the project?
     113 16     A. The -- I -- I believe at that time Elliot
     113 17     Berger and possibly his assistant Cyd Kladden and then
     113 18     the -- the -- what I'm not sure of is the packaging
     113 19     person at that time. Later the packaging person was
     113 20     Christine Dunn, but at this time I'm not sure who was
     113 21     working on packaging.
     113 22     Q. And did you see this entry on this
     113 23     document at the time you were working on it?
     113 24     A. No.
     113 25     Q. You saw it in preparation for your
     114 1     deposition?
     114 2     A. Yes.
     114 3     Q. But you have no idea whose handwriting
     114 4     that is?
     114 5     A. I do not.
     114 6     Q. Who was your boss?
     114 7     A. In 2015?
     114 8     Q. Yes, sir.
     114 9     A. Let me think.
     114 10     I'm not -- I'm not completely certain. I
     114 11     believe it was Karen Cuta.
     114 12     Q. Do you know if on 10/7/15 or thereabouts
     114 13     "roll back flanges" was entered into the fitting
     114 14     instructions for the ARC Plug?
     114 15     A. Not to my knowledge.
     114 16     Q. Why didn't you or someone, including
     114 17     Mr. Berger, write an instruction to fold back the
     114 18     flanges?
     114 19     A. I can't speculate as to Mr. Berger's
     114 20     motivations.
     114 21     Q. Why didn't you do it? You had it --
     114 22     A. I wasn't aware of that as -- as one of our
     114 23     user instructions.
     114 24     Q. Did -- and it never made it in there --




Madison 2019-12-10                                                                                   33
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 83 of 145



  115:1 - 115:2 Madison 2019-12-10                                        Re: [115:1-115:2]                       OVERRULED
     115 1       BY MR. PIRTLE:                                           Def Obj Foundation (602); relevance
     115 2       Q. -- into the -- into the instructions?                 (401, 402); Prejudice (403)
  115:4 - 115:5 Madison 2019-12-10                                        Re: [115:4-115:5]                       OVERRULED
     115 4       BY THE WITNESS:                                          Def Obj Foundation (602); relevance
     115 5       A. Not to -- not that I'm aware of.                      (401, 402); Prejudice (403)
  115:6 - 115:6 Madison 2019-12-10
     115 6       BY MR. PIRTLE:
  115:7 - 115:10 Madison 2019-12-10                                       Re: [115:7-115:10]                      OVERRULED
     115 7       Q. Well, the NRR values on the ARC Plug were             Def Obj Foundation (602); relevance
     115 8       based on the same testing that was contained within      (401, 402); Prejudice (403)
     115 9       Exhibit 5, the flange report, weren't they?
     115 10      A. I believe so.
  115:11 - 115:13 Madison 2019-12-10                                      Re: [115:11-115:13]                     OVERRULED
     115 11       Q. And clearly in that report the flanges               Def Obj Foundation (602); relevance
     115 12      need to be rolled back in order for it to achieve a      (401, 402); assumes facts, misstates,
     115 13      22, at least according to the second testing, correct?   argumentative (611, 403); Prejudice
                                                                          (403)
  115:15 - 115:17 Madison 2019-12-10                                      Re: [115:15-115:17]                     OVERRULED
     115 15      BY THE WITNESS:                                          Def Obj Foundation (602); assumes
     115 16      A. That's how the second test was performed,             facts, misstates, argumentative (611,
     115 17      with the flanges rolled back.                            403); Prejudice (403)
  115:18 - 115:18 Madison 2019-12-10
     115 18      BY MR. PIRTLE:
  115:19 - 115:20 Madison 2019-12-10                                      Re: [115:19-115:20]                     OVERRULED
     115 19      Q. And that's what had to be done according              Def Obj Foundation (602); assumes
     115 20      to the report, right?                                    facts, misstates, argumentative (611,
                                                                          403)
  115:22 - 115:23 Madison 2019-12-10                                      Re: [115:22-115:23]                     OVERRULED
     115 22      BY THE WITNESS:                                          Def Obj Foundation (602); assumes
     115 23      A. That's what was done to obtain a 22 NRR.              facts, misstates, argumentative (611,
                                                                          403)
  116:2 - 116:7   Madison 2019-12-10                                      Re: [116:2-116:7]                       SUSTAINED
     116 2        (WHEREUPON, a certain document was                      Def Obj Relevance (401, 402);
     116 3        marked Ted Madison Deposition Exhibit                   Prejudice (403)
     116 4        No. 8, for identification, as of
     116 5        12/10/2019.)
     116 6        BY MR. PIRTLE:
     116 7        Q. I show you Exhibit 8.


Madison 2019-12-10                                                                                                            34
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 84 of 145



  116:16 - 116:18 Madison 2019-12-10                                      Re: [116:16-116:18]             SUSTAINED
     116 16       You are involved in this e-mail chain,                  Def Obj Relevance (401, 402);
     116 17       correct?                                                Prejudice (403)
     116 18       A. Yes.
  117:1 - 119:19 Madison 2019-12-10                                       Re: [117:1-119:19]              OVERRULED
     117 1       Q. And it looks to me, to shortcut this, that            Def Obj Relevance (401, 402);
     117 2       someone, as you've told me before, is requesting         Prejudice (403)
     117 3       information about the ARC Plug, correct?
     117 4       A. Yes.
     117 5       Q. And there is some exchange back and forth
     117 6       and finally it gets passed on to you and you get the
     117 7       customer or the potential customer the Instructions
     117 8       for Use?
     117 9       A. Yes.
     117 10       Q. And you transmit it and then, of course,
     117 11       they are attached to the back, right?
     117 12       A. Yes, this is an instruction sheet.
     117 13       Q. And we are looking at the 3M E-A-R ARC
     117 14       Plug instruction sheet, correct?
     117 15       A. Yes.
     117 16       Q. And now it's blown up, for both of us.
     117 17       A. Thank you.
     117 18       Q. And it says Fitting Instructions. "ARC
     117 19       Plugs are earplugs designed for exposure to potential
     117 20       electrical (sic) arc hazards. For more information on
     117 21       personal protection recommendations for" -- well, I'm
     117 22       sorry. It says: "(See," another statute, "NFPA 70E
     117 23       for more information on personal protection
     117 24       recommendations for arc hazards. Earplugs should be
     117 25       clean before fitting."
     118 1       And then: "Determine a (sic) proper end
     118 2       for insertion (yellow or green) depending on your
     118 3       application needs."
     118 4       And then it goes on and it basically
     118 5       repeats what I've already written -- read to you in
     118 6       the document preceding, correct?
     118 7       A. It appears to be the same as the one we
     118 8       looked at earlier.
     118 9       Q. And then:


Madison 2019-12-10                                                                                                    35
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 85 of 145



     118 10       "2. INSERT the end that you have selected
     118 11       into the earcanal WHILE PULLING the ear outward &
     118 12       upward with the opposite hand. ADJUST until earplug
     118 13       feels securely seated in the earcanal."
     118 14       A. Yes.
     118 15       Q. And: "CHECK FIT after inserting: PULL
     118 16       earplug stem gently. Earplug should not come out of
     118 17       the ear easily. If it does, remove earplug & repeat
     118 18       fitting."
     118 19       A. Yes.
     118 20       Q. And so on and so forth?
     118 21       A. Um-hum, yes.
     118 22       Q. "For great" -- and then "CAUTION: For
     118 23       greater comfort and earcanal safety, remove earplug
     118 24       slowly with a twisting motion to gradually break the
     118 25       seal."
     119 1       Remember, I had asked you earlier about
     119 2       the seal for insertion, that's the seal in the ear
     119 3       canal, correct?
     119 4       A. Correct.
     119 5       Q. And if you pull it out too quick it can
     119 6       potentially damage the ear drum?
     119 7       A. It could potentially or cause pain.
     119 8       Q. Or cause pain.
     119 9       A. Uh-huh.
     119 10       Q. And nowhere in this instruction is there
     119 11       any instruction to fold back flanges, is there?
     119 12       A. I don't see any so far. I haven't read to
     119 13       the bottom.
     119 14       Q. Well, we'll just go all of the way down.
     119 15       I think it is in multiple languages, so we don't have
     119 16       to go far.
     119 17       A. Right.
     119 18       Q. So it's not in there?
     119 19       A. I don't see it.
  119:20 - 119:24 Madison 2019-12-10                                      Re: [119:20-119:24]                   SUSTAINED
     119 20       Q. And this was down at the bottom, I'll blow           Def Obj Foundation (602); misstates
     119 21       it up for you, very bottom, 5.12, it looks like this    (611, 403); relevance (401, 402);
     119 22       was -- this -- this Instructions for Use was put into   Prejudice (403)


Madison 2019-12-10                                                                                                          36
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 86 of 145



     119 23     effect in 2012.
     119 24     Am I reading that correct?
  120:4 - 120:5 Madison 2019-12-10                                        Re: [120:4-120:5]                      SUSTAINED
     120 4      BY THE WITNESS:                                           Def Obj Foundation (602); misstates
     120 5      A. I don't know the meaning of that number.               (611, 403); relevance (401, 402);
                                                                          Prejudice (403)
  120:6 - 120:13 Madison 2019-12-10                                       Re: [120:6-120:13]                     OVERRULED
     120 6       BY MR. PIRTLE:                                           Def Obj Relevance (401, 402);
     120 7       Q. Well, at any rate, as of the date of                  Prejudice (403)
     120 8       August 20th of 2015, this is the active Instructions
     120 9       for Use for ARC Plug that you transmitted, correct?
    120 10        A. This is the document that I sent in 2015,
    120 11        yes.
    120 12        Q. The copyright is 3M 2012, correct?
     120 13       A. That's correct.
  120:14 - 120:16 Madison 2019-12-10                                      Re: [120:14-120:16]                    OVERRULED
     120 14       Q. So it would appear that the last time this           Def Obj Foundation (602); misstates
     120 15       document was changed would have been 2012, from the     (611, 403); relevance (401, 402);
     120 16       copyright on it anyhow?                                 Prejudice (403)
  120:18 - 120:21 Madison 2019-12-10                                      Re: [120:18-120:21]                    OVERRULED
     120 18       BY THE WITNESS:                                         Def Obj Foundation (602); misstates,
     120 19       A. I don't know if it had been changed since            assumes facts (611, 403); relevance
     120 20       then. This was the one I had available that I sent to   (401, 402); Prejudice (403)
     120 21       him.
  120:22 - 121:10 Madison 2019-12-10                                      Re: [120:22-121:10]                    OVERRULED
     120 22       BY MR. PIRTLE:                                          Def Obj Relevance (401, 402);
     120 23       Q. And --                                               Prejudice (403)
     120 24       A. Whether it was current or not, I don't
     120 25       know.
     121 1       Q. And just to make sure we're clear, you've
     121 2       never seen an ARC Plug instruction with the flange
     121 3       being rolled back included?
     121 4       A. I don't recall seeing that, no.
     121 5       Q. And I'm correct in saying that you were
     121 6       providing tech support for this product during this
     121 7       timeframe, correct?
     121 8       A. Yes.
     121 9       Q. That was your job?
     121 10       A. Yes. Part of it.


Madison 2019-12-10                                                                                                           37
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 87 of 145



  121:16 - 121:25 Madison 2019-12-10                                     Re: [121:16-121:25]             OVERRULED
     121 16       Q. I want to show you a document marked                Def Obj Relevance (401, 402);
     121 17       Exhibit No. 9. And you are a recipient.                Prejudice (403)
     121 18       A. Thank you.
     121 19       Q. You wrote some of it, too.
     121 20       A. Okay.
     121 21       Q. Starting at the back page, it says:
     121 22       "Our current tri-flange earplug has a NRR
    121 23        of 26. Yet the Combat Arms shows a 22. They are" --
    121 24        "They basically are the same...can anyone (sic)
     121 25       explain please?"
  122:3 - 122:8 Madison 2019-12-10                                       Re: [122:3-122:8]               OVERRULED
     122 3       Q. "...same thing, can anyone (sic) explain             Def Obj Relevance (401, 402);
     122 4       please?"                                                Prejudice (403)
     122 5       And then it looks like Doug Moses writes
     122 6       something about: "The CAE has a different structure
     122 7       and a hole in the end. Ted is better at examining
     122 8       (sic) this stuff. Ted?"
  122:11 - 123:18 Madison 2019-12-10                                     Re: [122:11-123:18]             OVERRULED
     122 11       Q. Or "explaining this stuff."                         Def Obj Relevance (401, 402);
     122 12       And then you write back, correct?                      Prejudice (403)
     122 13       A. Yes.
     122 14       Q. You say:
     122 15       "Elliot would know more about why the
     122 16       green triple-flange tip of the CAE has a NRR of 22,
    122 17        slightly lower than the other triple-flange devices.
    122 18        It could be the structure of the stem which contains
    122 19        the filter or it could be that the CAE is slightly
    122 20        longer and behaves differently in the earcanal."
    122 21        Did I read that correctly?
    122 22        A. Yes, the word "et cetera" is at the end
    122 23        there.
    122 24        Q. Well, "et cetera."
    122 25        A. Uh-huh, yes.
    123 1        Q. Now, what product are you talking about
    123 2        here?
    123 3        A. I'm talking about the dual end Combat Arms
    123 4        earplug or this version.
     123 5       Q. Having a 22, which has a 26, "our current


Madison 2019-12-10                                                                                                   38
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 88 of 145



     123 6        tri-flange earplugs"?
     123 7        A. Oh, I'm sorry. That -- that product, I
     123 8        assume, is -- he is asking about -- I should look
     123 9        back, see if he mentions the name of it.
     123 10        Yes, it's E-A-R Tri-Flange. It's a -- a
    123 11         single-ended three-flange earplug with an NRR of
    123 12         26 dB.
    123 13         Q. And, now, you are responding and talking
    123 14         to Elliot, and you say:
    123 15         "Elliot would know more than I about why
    123 16         the green tri-tip (sic) on the CAE has an NRR of 22
    123 17         decibels, slightly lower than the other triple" --
     123 18        "triple-flange-tipped devices."
  124:5 - 125:7   Madison 2019-12-10                                        Re: [124:5-125:7]               OVERRULED
     124 5        Q. You wrote that Elliot would know more,                 Def Obj Relevance (401, 402);
     124 6        correct?                                                  Prejudice (403)
     124 7        A. Yes.
     124 8        Q. "It could be the structure of the stem
     124 9        which contains the filter or it could be that the CAE
     124 10        is slightly longer and behaves differently in the
     124 11        earcanal, et cetera."
     124 12        Are you with me?
     124 13        A. Yes, I am.
     124 14        Q. "Keep in mind that the test-retest
     124 15        variability of the real-ear attenuation measurements
     124 16        that are used to calculate the NRR is 2 to 3 decibels.
     124 17        So, statistically, there is no difference between
     124 18        devices with an NRR of 22 decibels and those with an
     124 19        NRR of 25 decibels."
     124 20        Did I read that reasonably correct?
     124 21        A. Yes.
     124 22        Q. So you are explaining your theory as to
     124 23        why there is a difference, correct?
     124 24        A. No, I don't believe so. I am explaining
     124 25        that. I -- I said that Elliot would know more than I
     125 1        and I offered some possible reasons, but I -- I'm
     125 2        re- -- I'm comparing the Combat Arms to the
     125 3        Tri-Flange.
     125 4        Q. And one of the -- one of the -- one of the


Madison 2019-12-10                                                                                                      39
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 89 of 145



     125 5       could bes is that the Combat Arms is slightly longer
     125 6       and behaves differently in the ear canal, correct?
     125 7       A. Yes.
  126:3 - 126:16 Madison 2019-12-10
     126 3       Q. And you've worked with all of those?
     126 4       A. I have.
     126 5       Q. And it is talking about -- and it is
     126 6       June 9th of 2009, talking about a revised test
     126 7       protocol for CAE Vis- -- Version 4.
     126 8       That's a single-tip selectable attenuation
     126 9       earplug, isn't it?
     126 10       A. It -- it's a single-tip Combat Arms
     126 11       earplug with a switch that allows you to switch
     126 12       between listening modes.
     126 13       Q. So you can -- you can use it as a solid
     126 14       earplug with a switch or then you can switch it so
     126 15       it's got passive attenuation?
     126 16       A. Well, you can --
  126:19 - 127:1 Madison 2019-12-10
     126 19       BY THE WITNESS:
     126 20       A. You can position the switch in one of two
     126 21       positions, closed for continuous noise reduction and
     126 22       open for level-dependent attenuation.
     126 23       BY MR. PIRTLE:
     126 24       Q. So it's doing the same job as the CAE
     126 25       Version 2 with just one tip?
     127 1       A. Yes, it has the same intended use.
  142:9 - 142:12 Madison 2019-12-10
     142 9       (WHEREUPON, a certain document was
     142 10       marked Ted Madison Deposition Exhibit
     142 11       No. 11, for identification, as of
     142 12       12/10/2019.)
  142:17 - 142:22 Madison 2019-12-10
     142 17       Q. Mr. Madison, I want to hand you a document
     142 18       which is Exhibit 11. The front page is meaningless,
     142 19       but the second page, I believe, gets into something we
     142 20       talked about earlier, which is your hearing protection
     142 21       and conservation seminars?
     142 22       A. Yes.


Madison 2019-12-10                                                                                      40
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 90 of 145



  143:3 - 143:9   Madison 2019-12-10
     143 3        Q. Did you author this document?
     143 4        A. Yes.
     143 5        Q. And is this a -- it is dated, at least on
     143 6        the PowerPoint I'm looking at, October 11th of 2012.
    143 7         Do you see? We'll blow it up for you.
    143 8         There you go.
     143 9        A. I see, yes, um-hum.
  144:4 - 144:8   Madison 2019-12-10
     144 4        Q. But this -- this is your thinking in
     144 5        October of 2012, at least, on the subject of hearing
     144 6        protection and conservation, correct, as reflected in
     144 7        these slides?
     144 8        A. Yes, um-hum.
  145:7 - 147:2   Madison 2019-12-10
     145 7        Q. Okay. And I don't want to go through all
     145 8        of them, but I want to go to Page 11.
     145 9        A. What -- you are referring to the number
    145 10         down at the bottom right?
    145 11         Q. Yes, sir. Yes, sir.
    145 12         A. Okay.
    145 13         Q. And where it -- "Health Effects Related to
    145 14         Noise Exposure"?
    145 15         A. Yes.
    145 16         Q. And in here you've got, after that, the
    145 17         auditory system?
    145 18         A. Yes.
    145 19         Q. And the next page continues with talking
    145 20         about the inner ear and then hair cells, I assume you
    145 21         are talking about within the inner ear?
    145 22         A. That's correct.
    145 23         Q. And -- and the idea is if you are exposed
    145 24         to loud noises, the -- some of those hair cells start
    145 25         to die?
    146 1         A. They can die, yes.
    146 2         Q. And then that affects the hearing?
    146 3         A. Yes. They -- they can be damaged in a way
    146 4         that doesn't cause hair cell death which may also
     146 5        affect the hearing.


Madison 2019-12-10                                                                                       41
                                 Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 91 of 145



     146 6         Q. And -- and how would it affect the
     146 7         hearing, can you explain that for me?
     146 8         A. Damage to the hair cells?
     146 9         Q. Yes, sir.
     146 10         A. Affects the sensitivity to sound, to sound
     146 11         at different frequencies. So the ability to detect a
     146 12         sound at low levels may start to change after damage
     146 13         to the hair cells.
     146 14         Q. Okay.
     146 15         A. And it can affect perception of sound
     146 16         loudness. So after hair cell damage, a person's
     146 17         sensitivity to loud sound may change.
     146 18         And the third most common symptom from
     146 19        damage to the inner ear is tinnitus or tinnitus as
     146 20         many people say it, which is a ringing, a perception
     146 21        of ringing or buzzing sound in the ears.
     146 22         Q. If you don't mind, I am going to say
     146 23         tinnitus.
     146 24         A. That's fine.
     146 25         Q. That's -- that's the --
     147 1         A. That's the most common way it's
     147 2         pronounced.
  147:12 - 148:9     Madison 2019-12-10
     147 12         You describe on the next page, 13, health
     147 13         effects associated with hearing loss. You go and talk
     147 14         about the damage to the hair cells?
     147 15         A. Yes.
     147 16         Q. And then health effects, tinnitus or
     147 17         tinnitus?
     147 18         A. Um-hmm, yes.
     147 19         Q. Annoying ringing or buzzing sound,
     147 20         interferes with concentration and sleeping?
     147 21         A. Yes.
     147 22         Q. That's what happens?
     147 23         A. Those are some of the things, interfering
     147 24         with concentration or sleeping may happen. It
     147 25        doesn't --
     148 1         Q. May or may not?
     148 2         A. May not.


Madison 2019-12-10                                                                                        42
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 92 of 145



     148 3       Q. You've just got to interview the person to
     148 4       figure that out?
     148 5       A. Yes.
     148 6       Q. And hearing loss is permanent, am I
     148 7       correct?
     148 8       A. It can be temporary or permanent.
     148 9       Q. A lot of times it's permanent?
  148:11 - 148:19 Madison 2019-12-10
     148 11       BY MR. PIRTLE:
     148 12       Q. Or it can be permanent?
     148 13       A. Permanent threshold shift, or PTS, is --
     148 14       is very common. I don't know if that's what you are
     148 15       asking, but...
     148 16       Q. That's basically what I'm asking.
     148 17       And there is -- it has symptoms and
    148 18        effects on -- on the per -- person?
     148 19       A. Yes.
  148:21 - 151:15 Madison 2019-12-10
     148 21       In terms of health effects, you say:
     148 22       Noise-induced hearing loss; difficulty
     148 23       hearing quiet sounds; conversation sounds muffled;
     148 24       certain words are difficult to hear correctly; need to
     148 25       ask other people to repeat; need to turn up volume on
     149 1       TV or radio.
     149 2       These are things that you have noticed
     149 3       both in the literature and as an audiologist?
     149 4       A. Yes, they are.
     149 5       Q. And then it looks like on Page 14 you do a
     149 6       hearing loss simulation and, quite frankly, I don't
     149 7       have the ability to do that so we are not going to do
     149 8       it. Then there is non-auditory effects.
     149 9       What do -- what do you mean by stress
     149 10       reactions?
     149 11       A. So exposure to noise, loud noise,
     149 12       hazardous noise, creates a stress response in the
     149 13       body.
     149 14       So when you work in a noisy area, people's
     149 15       physiological reaction is -- is similar to other kinds
     149 16       of stress, noise is a stressful hazard in the


Madison 2019-12-10                                                                                      43
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 93 of 145



     149 17     workplace.
     149 18     Q. So noise itself or prolonged exposure to
     149 19     noise --
     149 20     A. I wanted to add to that if I may.
     149 21     Q. Oh, okay, I'm sorry. I'm --
     149 22     A. So I mean -- I meant two things there. I
     149 23     meant that, that working in noise can be stressful and
     149 24     you can have health effects related to that. But
     149 25     also, having hearing loss can be stressful, the person
     150 1     who has the hearing loss, it creates stress as they
     150 2     experience those symptoms.
     150 3     Q. Okay. So the stress -- the noisy
     150 4     environment in and of itself can be stressful, but the
     150 5     effects of hearing loss can also have a -- an effect
     150 6     on the individual too?
     150 7     A. Yes, that's what I was indicating.
     150 8     Q. Okay. Thank you.
     150 9     A. Uh-huh.
     150 10     Q. Irritability, is that part of that chain
     150 11     of things?
     150 12     A. It could be related to stress, yes.
     150 13     Q. Lower morale, reduced productivity,
     150 14     annoyance and disrupted -- disrupted concentration and
     150 15     fatigue.
     150 16     A. Uh-huh.
     150 17     Q. And I'm just going to ask, you believe
     150 18     that hearing loss is -- can be a serious problem?
     150 19     A. Yes, I do.
     150 20     Q. And it can be permanent?
     150 21     A. Yes, it can.
     150 22     Q. And once it occurs and it's permanent,
     150 23     there is no cure for -- for hearing loss?
     150 24     A. Yes, I think broadly that's a true
     150 25     statement, there is no medical treatment that restores
     151 1     hearing.
     151 2     Q. Okay. Well, that's -- and that's what I'm
     151 3     getting at. Now, people can get hearing aids and do
     151 4     and you've placed a lot of people with hearing aids, I
     151 5     imagine?


Madison 2019-12-10                                                                                   44
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 94 of 145



     151 6       A. Yes.
     151 7       Q. And that treats a symptom?
     151 8       A. Yes.
     151 9       Q. But in terms of there is nothing available
     151 10       now medically that can restore hearing loss that is
     151 11       noise induced or otherwise?
     151 12       A. That's -- that's a true statement.
     151 13       Q. The same is true with tinnitus, it can be
     151 14       permanent?
     151 15       A. It can be, yes.
  152:6 - 152:13 Madison 2019-12-10
     152 6       Q. And can you have hearing loss -- can you
     152 7       have hearing loss without tinnitus?
     152 8       A. Yes.
     152 9       Q. And can you have tinnitus without hearing
     152 10       loss?
     152 11       A. Yes.
     152 12       Q. And then can you have both?
     152 13       A. Yes.
  159:4 - 159:8 Madison 2019-12-10
     159 4       Q. Another part of the integration was prior
     159 5       to 3M's acquisition of Aearo, 3M's policy mandated
     159 6       testing of its products at independent facilities?
     159 7       A. That was the customary practice. I don't
     159 8       know if it was mandated by a policy.
  159:13 - 159:16 Madison 2019-12-10
     159 13       The customary practice was -- would be
    159 14        there was some -- an independent facility that would
     159 15       test the, in this case, hearing protection products?
     159 16       A. Yes.
  160:16 - 161:3 Madison 2019-12-10
     160 16       Julie Tremblay, you said she was your boss
     160 17       at some point?
     160 18       A. Yes, after the acquisition she came over
     160 19       to 3M in -- within the 3M technical service
     160 20       organization as my manager for the hearing protection
     160 21       business and she may have had other responsibilities
     160 22       as well.
     160 23       Q. And -- and she came over from Aearo?


Madison 2019-12-10                                                                                      45
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 95 of 145



     160 24       A. Yes.
     160 25       Q. And did she move from Indianapolis to
     161 1       St. Paul or Minneapolis?
     161 2       A. She actually moved from South Bridge,
     161 3       Massachusetts to St. Paul.
  162:1 - 162:9 Madison 2019-12-10
     162 1       Q. It -- it says here, "3M corporate policy"
     162 2       policy and then the word "appears," "appears to be
     162 3       that Third Party testing & validation (sic) is
     162 4       required on all products."
     162 5       Did I read that correctly?
     162 6       MR. FIELDS: Verification.
     162 7       BY MR. PIRTLE:
     162 8       Q. Verification. I'm sorry.
     162 9       A. Yes, you read it correctly.
  162:12 - 162:25 Madison 2019-12-10
     162 12       Q. Well, and what -- and that's what I had
     162 13       asked you about earlier.
     162 14       It looks like that 3M had a policy that
     162 15       third parties did the testing and verification on its
     162 16       products?
     162 17       A. Well, that was Mr. Klun's conclusion.
     162 18       Q. And it says: "DECISION NEEDED: Does this
     162 19       policy apply to Hearing, Head, Eye and Face Protection
     162 20       products?"
     162 21       It sounds like at least somebody within
     162 22       this acquisition group is going to make a decision as
     162 23       to whether or not you all are going to self test or
     162 24       independently test or third-party test or a
     162 25       combination of both, right?
  163:4 - 163:22 Madison 2019-12-10
     163 4       A. Yes, we discussed this issue in the -- in
     163 5       the integration team.
     163 6       Q. You did.
     163 7       And -- and did you come to a conclusion
     163 8       that you would self test some products and then send
     163 9       some others out for third-party testing?
    163 10        A. Yes, I believe that's -- that's what that
     163 11       decision was.


Madison 2019-12-10                                                                                     46
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 96 of 145



     163 12       Q. And it says: "IF SO, WE HAVE A BIG
     163 13       PROBLEM!" And there is an exclamation point.
    163 14        "Hearing NRR results may differ from a third party
    163 15        lab: could result in relabeling packaging, literature
    163 16        changes....."
    163 17        Did you all discuss that?
    163 18        A. Yes.
    163 19        Q. And what was that discussion around?
    163 20        A. It was around what effect it might have to
    163 21        do label testing outside of the E-A-RCAL Lab routinely
     163 22       and -- and how that might affect packaging and -- and
  163:23 - 163:23 Madison 2019-12-10
     163 23       labeled values and so on.
  165:19 - 165:22 Madison 2019-12-10
     165 19       Q. And did you work to try to better
     165 20       understand this issue?
     165 21       A. Yes, I -- we had a discussion about this
     165 22       and they were involved as well.
  165:23 - 166:13 Madison 2019-12-10
     165 23       Q. All right. What was your discussion?
     165 24       A. The discussion was whether to continue
     165 25       the -- the Aearo policy of testing at the E-A-RCAL Lab
     166 1       as our primary test lab.
     166 2       Q. And was it decided that the bulk of the
     166 3       testing would be -- continue there?
     166 4       A. Yes.
     166 5       Q. And every test that I've seen, at least on
     166 6       the Combat Arms Version 2, that was done outside of
     166 7       government was done there as best I can remember.
     166 8       Is that your memory?
     166 9       A. I -- I haven't seen all of the different
     166 10       tests that were run. The ones that I have seen were
     166 11       done at E-A-RCAL, yes.
     166 12       Q. And I think done by Elliot Berger?
     166 13       A. Or his team.
  191:9 - 191:12 Madison 2019-12-10                                        Re: [191:9-191:12]         SUSTAINED
     191 9       (WHEREUPON, a certain document was                        Def Obj Foundation (602)
     191 10       marked Ted Madison Deposition Exhibit




Madison 2019-12-10                                                                                                47
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 97 of 145



     191 11       No. 16, for identification, as of
     191 12       12/10/2019.)
  191:14 - 192:7 Madison 2019-12-10                                      Re: [191:14-192:7]         OVERRULED
     191 14       Q. I'm going to show you what I've marked as           Def Obj Foundation (602)
     191 15       Exhibit 16 to your deposition.
     191 16       Looking at 50 -- I'm sorry -- looking at
     191 17       Exhibit 16, is this a brochure for Combat Arms?
     191 18       A. That's what it looks like to me.
     191 19       Q. And does it contain description of several
     191 20       versions of the Combat Arms?
     191 21       A. Yes, it does.
     191 22       Q. There is frequently asked questions on the
     191 23       right-hand side of the page?
     191 24       A. Yes.
     191 25       Q. And if we can blow those up.
     192 1       "FREQUENTLY ASKED QUESTIONS ABOUT THE
     192 2       (single-ended) COMBAT ARMS EARPLUGS."
     192 3       Down -- it says: "How does the CAE
     192 4       protect my hearing from weapons fire or explosions in
     192 5       the Open/Weapons Fire mode."
     192 6       That's the passthrough mode, correct?
     192 7       A. Yes, sometimes it is called that.
  193:14 - 193:16 Madison 2019-12-10                                     Re: [193:14-193:16]        OVERRULED
     193 14       Now let's look at the next entry.                      Def Obj Foundation (602)
     193 15       "How Protective is a CLE (sic) in
     193 16       Open/Weapons Fire Mode?"
  194:3 - 195:11 Madison 2019-12-10                                      Re: [194:3-195:11]         OVERRULED
     194 3       "Level-dependent technology used in the                 Def Obj Foundation (602)
     194 4       earplug has been tested and found to be protective up
     194 5       to approximately 190 decibels for outdoor exposures
     194 6       (sufficient to cover most weapons in the military
     194 7       inventory, including shoulder-fired rockets)."
     194 8       Did I read that correctly?
     194 9       A. You -- you didn't mention dB peak. DBP
     194 10       refers to dB peak. That's an important distinction
     194 11       here.
     194 12       Q. Oh, okay. "dB peak of 190"?
     194 13       A. Yes.
     194 14       Q. We are -- we are going to talk about 190


Madison 2019-12-10                                                                                              48
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 98 of 145



     194 15       in a little bit.
     194 16       A. Yeah.
     194 17       Q. But it says: "(Sufficient to cover most
     194 18       weapons in the military inventory, including
     194 19       shoulder-fired rockets)."
     194 20       Correct?
     194 21       A. That's what it says, yes.
     194 22       Q. That's what 3M was saying?
     194 23       A. That's what was written in this document,
     194 24       yes. So I believe, yes.
     194 25       Q. And come on back to -- go out on that
     195 1       page now. I want to go to the bottom of the page.
     195 2       There's a -- there's an asterisk at the end of that
     195 3       statement, down at the bottom.
     195 4       The asterisk goes to "Johnson, D.L. Over
     195 5       Blast Pressure (sic) Studies, U.S. Army Medical
     195 6       Research and Material Command, Albuquerque, New
     195 7       Mexico."
     195 8       A. I see that on the left-hand side of the
     195 9       page now.
     195 10       Q. Are you familiar with that citation?
     195 11       A. I'm familiar with it.
  195:12 - 195:20 Madison 2019-12-10                                       Re: [195:12-195:20]        OVERRULED
     195 12       Q. Okay. So we'll look at another one. Let               Def Obj Foundation (602)
     195 13       me show you 53. And this will be Exhibit 17. And I
     195 14       am going to mark this one.
     195 15       (WHEREUPON, a certain document was
     195 16       marked Ted Madison Deposition Exhibit
     195 17       No. 17, for identification, as of
     195 18       12/10/2019.)
     195 19       BY MR. PIRTLE:
     195 20       Q. Let me show you Exhibit 17.
  195:24 - 196:20 Madison 2019-12-10                                       Re: [195:24-196:20]        OVERRULED
     195 24       Q. It looks like we are looking at a New                 Def Obj Foundation (602)
     195 25       Dynamics 3M military and government hearing protection
     196 1       brochure, is that fair?
     196 2       A. That's what it looks like to me.
     196 3       Q. And it says:
     196 4       "Now listed on the Federal Procurement


Madison 2019-12-10                                                                                                49
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 99 of 145



     196 5        List For Mandatory Purchase: Sound Guard Earplugs,
     196 6        Combat Arms Earplugs and Skull Screws Earplugs.
     196 7        Losing your hearing is not a requirement for serving
     196 8        your country. New Dynamics have partnered" -- "New
     196 9        Dynamics and 3M have partners" -- "partnered to
     196 10        provide you with a section" -- "selection of hearing
     196 11        protection devices that help meet the demanding
     196 12        hearing protection needs of the armed forces."
     196 13        Did I read that reasonably correct?
     196 14        A. Yes.
     196 15        Q. And then, again, we've talked about New
     196 16        Dynamics and the partnership.
     196 17        Do you know what AbilityOne is?
     196 18        A. I believe it relates to that federal
     196 19        program that provides companies that employ disabled
     196 20        people certain purchasing priorities or preferences.
  197:7 - 198:9   Madison 2019-12-10                                        Re: [197:7-198:9]          OVERRULED
     197 7        BY MR. PIRTLE:                                            Def Obj Foundation (602)
     197 8        Q. All right. Go to the next page.
     197 9        A. Okay.
     197 10        Q. Des -- Designed for Combat. And of course
     197 11        there is a picture of the Combat Arms Version 2 down
     197 12        there, correct?
     197 13        A. Yes.
     197 14        Q. Now, the second paragraph, it says:
     197 15        "The level-dependent technology used in
     197 16        the earplug has been tested and found to be protective
     197 17        up to approximately 190 dBP for outdoor exposures
     197 18        (sufficient to cover most weapons in the military
     197 19        inventory, including shoulder-fired rockets)."
     197 20        And then there is another citation or an
     197 21        asterisk, and it refers down to D.L. Johnson, correct,
     197 22        same study?
     197 23        A. Yes, I believe it is.
     197 24        Q. Do you know what shoulder-fired rockets 3M
     197 25        is referring to here?
     198 1        A. No, I don't.
     198 2        Q. Do you know what was in the US military
     198 3        inventory at this point in time?


Madison 2019-12-10                                                                                                 50
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 100 of 145



     198 4       A. No, I don't.
     198 5       Q. Any familiarity with shoulder-fired
     198 6       rockets at all?
     198 7       A. None whatsoever.
     198 8       Q. Have you ever heard one go off?
     198 9       A. I have not.
  199:22 - 200:1 Madison 2019-12-10                                        Re: [199:22-200:1]                     SUSTAINED as to “I mean, these are
     199 22       Q. I mean, these are people out there                    Def Obj Foundation (602); misstates,   people out there protecting this
     199 23       protecting this country and 3M is saying, Hey, you can   argumentative (611, 403)               country and.”
     199 24       fire shoulder-fired rocket with this earplug in
     199 25       clearly.                                                                                        OVERRULED in all other respects
     200 1       That's what they are saying, isn't it?
  200:4 - 200:5 Madison 2019-12-10                                         Re: [200:4-200:5]                      OVERRULED
     200 4       A. What they said was that the -- the -- the              Def Obj Foundation (602); misstates,
     200 5       earplugs are protective up to 190 dB Peak.                argumentative (611, 403)
  200:6 - 200:17 Madison 2019-12-10
     200 6       BY MR. PIRTLE:
     200 7       Q. Which covers most weapons in the US
     200 8       inventory, including shoulder-fired rockets?
     200 9       A. I don't have any background in that area
     200 10       to say yes or no.
     200 11       Q. I'm not asking if you have background.
     200 12       That's just what the company you used to work for said
     200 13       in this brochure, isn't it?
     200 14       A. Yes, they -- they listed examples of
     200 15       weapons, yes.
     200 16       Q. That was one of the examples used?
     200 17       A. Uh-huh, yes, it was.
  202:14 - 202:24 Madison 2019-12-10
     202 14       Q. They're -- the: "You protect us" is
     202 15       talking to the soldiers, the men and women of the U.S.
     202 16       Army, Marine Corps, Navy, Air Force, right?
     202 17       A. I don't know who the -- the audience is.
     202 18       Q. And it says: "We protect you." You don't
     202 19       know that that's meant to mean the -- the people that
     202 20       are using this plug?
     202 21       A. That seems logical.
     202 22       Q. Well, that's the only reasonable




Madison 2019-12-10                                                                                                                                  51
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 101 of 145



     202 23       interpretation of it there is, isn't it?
     202 24       A. I don't know.
  203:4 - 203:7 Madison 2019-12-10                                         Re: [203:4-203:7]           OVERRULED
     203 4       Q. -- but the truth of the matter is, "You                Def Obj Foundation (602);
     203 5       protect us," you are talking, you are saying, Thank       argumentative (611, 403)
     203 6       you, soldiers, for protecting us, we protect you, you
     203 7       are talking about the soldiers' hearing?
  203:10 - 203:12 Madison 2019-12-10                                       Re: [203:10-203:12]         OVERRULED
     203 10       Q. That's just the truth, isn't it?                      Def Obj Foundation (602);
     203 11       A. I think that's a reasonable interpretation            argumentative (611, 403)
     203 12       of that phrase.
  204:17 - 204:24 Madison 2019-12-10                                       Re: [204:17-204:24]         OVERRULED
     204 17       BY MR. PIRTLE:                                           Def Obj Foundation (602)
     204 18       Q. Let me show you Exhibit 18.
     204 19       This is a PowerPoint presentation out of
     204 20       your files, and I want to know if you wrote it, for
     204 21       one? I think you were the custodian.
     204 22       A. I did not write this.
     204 23       Q. Do you know where it come from?
     204 24       A. I don't recall.
  205:18 - 206:20 Madison 2019-12-10                                       Re: [205:18-206:20]         OVERRULED
     205 18       Q. All right. Well, I believe it's got a                 Def Obj Foundation (602)
     205 19       3M -- it is out of the 3M production, but at any rate,
    205 20        let's go through it for a little bit.
    205 21        It says: "The Hearing Destroyer. Impulse
    205 22        noise characteristics of small fire" -- "small arms
    205 23        weapons fire most hazardous to the hearing. High
    205 24        frequency content, short rise time, high intensity
    205 25        level. Potential for multiple exposures. Reflected
    206 1        surfaces (urban combat) increase duration of (sic)
    206 2        hazard of impulse noise."
    206 3        MR. FIELDS: "Duration and hazard."
    206 4        BY MR. PIRTLE:
    206 5        Q. "Duration and hazard of impulse noise.
    206 6        One unprotected firing session can cause permanent
    206 7        damage."
    206 8        You do agree with that statement, don't
    206 9        you?
     206 10       A. The -- are you asking about the last


Madison 2019-12-10                                                                                                 52
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 102 of 145



     206 11       bullet?
     206 12       Q. Sure.
     206 13       A. That "one protected (sic) firing session
     206 14       can cause permanent damage"?
     206 15       Q. Sure. "One unprotected" or "firing
     206 16       session" --
     206 17       A. Yes, I'm sorry if I said it incorrectly.
     206 18       Q. Okay. "One unprotected firing session can
     206 19       cause permanent damage"?
     206 20       A. That's possible.
  209:13 - 209:16 Madison 2019-12-10                                      Re: [209:13-209:16]        OVERRULED
     209 13       (WHEREUPON, a certain document was                      Def Obj Foundation (602)
     209 14       marked Ted Madison Deposition Exhibit
     209 15       No. 19, for identification, as of
     209 16       12/10/2019.)
  209:17 - 211:8 Madison 2019-12-10                                       Re: [209:17-211:8]         OVERRULED
     209 17       BY MR. PIRTLE:                                          Def Obj Foundation (602)
     209 18       Q. I'm going to show you what I marked to
     209 19       your deposition as No. 19. This is a 3M Occupational
     209 20       Health and Environmental Safety Division, what they
     209 21       used to call the division that you worked for?
     209 22       A. That's correct.
     209 23       Q. It is 3M Military Applications.
     209 24       Do you recognize this document?
     209 25       A. I don't have any specific recollection of
     210 1       it. It looks like -- similar to many that I've seen.
     210 2       Q. This seems to be a -- a catalog, it's
     210 3       geared towards the U.S. military, and the reason why I
     210 4       ask you if -- if you recognize it, I see a lot of
     210 5       Peltor products in here as well as Combat Arms?
     210 6       A. Yes, it looks like a product catalog.
     210 7       Q. And it would be a product catalog that
     210 8       would have been produced in the ordinary course of
     210 9       what 3M is doing, selling earplugs to military, and it
     210 10       looks like glasses and everything else?
     210 11       A. Yes, a wide variety of safety products for
     210 12       the military.
     210 13       Q. Go to Page 12, and I think you'll see
     210 14       there that is the Combat Arms Passive Hearing


Madison 2019-12-10                                                                                               53
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 103 of 145



     210 15       Protector Version 2 ear -- earplug?
     210 16       A. At the top of the page, yes, the
     210 17       dual-ended product.
     210 18       Q. It is like these that I have been showing
     210 19       all day?
     210 20       A. Yes.
     210 21       Q. All right.
     210 22       And then it says: "Specifically (sic)
     210 23       developed for the military. Combat mode: This
     210 24       earplug" -- "earplug's patented design allows wearers
     210 25       to hear low-level sounds critical to mission safety,
    211 1        conversation, footsteps, rifle bolts. When needed,
    211 2        the plug's filter reacts to provide instant protection
    211 3        from high level noises like weapons fire and
    211 4        explosion" -- "explosions. Steady state mode: For
    211 5        protection against constant noise (aircraft, armored
    211 6        vehicles, et cetera) without hear-through."
    211 7        Did I read that reasonably correct?
     211 8       A. Yes.
  211:17 - 211:21 Madison 2019-12-10                                       Re: [211:17-211:21]        OVERRULED
     211 17       Q. All right. In this -- in this particular              Def Obj Foundation (602)
     211 18       representation in this catalog, the filter reacts to
     211 19       promote instant protection from high level noises like
     211 20       weapons fire, which we've already been over, in this
     211 21       case explosives?
  211:24 - 212:14 Madison 2019-12-10                                       Re: [211:24-212:14]        OVERRULED
     211 24       Q. Did I read that correctly?                            Def Obj Foundation (602)
     211 25       A. It says "explosions," yes, um-hum.
    212 1        "Weapons fire and explosions," um-hum.
    212 2        Q. Explosions being something blowing up?
    212 3        A. I think that's a basic definition of an
    212 4        explosion, yeah.
    212 5        Q. Improvise -- improvised explosive devices?
    212 6        A. That would be a type of explosion, as I
    212 7        understand it.
    212 8        Q. Okay. And in this particular case, this
    212 9        catalog is stating, Hey, this yellow end will protect
    212 10        against that?
     212 11       A. It provides instant protection from high


Madison 2019-12-10                                                                                                54
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 104 of 145



     212 12       level noises, that's what it says, yes.
     212 13       Q. Like weapons fire and explosions?
     212 14       A. Um-hum.
  212:24 - 213:10 Madison 2019-12-10
     212 24       Q. Yeah.
     212 25       One of the purposes of the -- of the
     213 1       Combat Arms Version 2 was to allow a soldier, you all
     213 2       have the term "situational awareness," in other words,
     213 3       be able to hear at normal levels but yet give a level
     213 4       of protection if there is an impulse noise?
     213 5       A. Yes, I would say that the -- it was
     213 6       designed to help preserve that situational awareness
     213 7       when worn properly.
     213 8       Q. And that's the way it was sold to your
     213 9       knowledge?
     213 10       A. I believe so.
  213:11 - 213:25 Madison 2019-12-10                                      Re: [213:11-213:25]             OVERRULED
     213 11       Q. I'm going to show you what I'm marking as            Def Obj Relevance (401, 402);
     213 12       Exhibit 20 to your deposition.                          Prejudice (403)
     213 13       (WHEREUPON, a certain document was
     213 14       marked Ted Madison Deposition Exhibit
     213 15       No. 20, for identification, as of
     213 16       12/10/2019.)
     213 17       BY MR. PIRTLE:
     213 18       Q. Just let me know when you are ready to go.
     213 19       A. Okay.
     213 20       Q. Do you recognize these -- this series of
     213 21       documents?
     213 22       A. Pardon me?
     213 23       Q. Do you recognize this series of e-mails?
     213 24       A. Yes.
     213 25       Q. When is the last time you saw them?
  215:7 - 219:1 Madison 2019-12-10                                        Re: [215:7-219:1]               OVERRULED
     215 7       A. The last time I saw this would be close to            Def Obj Relevance (401, 402);
     215 8       the time that it was written in 2014.                    Prejudice (403)
     215 9       BY MR. PIRTLE:
     215 10       Q. Okay.
     215 11       A. Or -- or in that time soon after that.
     215 12       Q. Are you familiar with it?


Madison 2019-12-10                                                                                                    55
                           Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 105 of 145



     215 13     A. Yes.
     215 14     Q. If you turn to the next-to-last page,
     215 15     which is 10146.
     215 16     A. Okay.
     215 17     Q. It looks like a Ryan Kamerzell, zellee, or
     215 18     zell?
     215 19     A. Um-mm, yes.
     215 20     Q. CI -- I mean, yeah, CIH, from Lawrence
     215 21     Liver -- Livermore National Laboratory, Worker Safety
     215 22     and Health, is -- is sending an e-mail to various
     215 23     members of 3M, Eric, Bill and Larry.
     215 24     A. Yes, I see that.
     215 25     Q. Are you familiar with Lawrence
     216 1     Livermore --
     216 2     A. Yes.
     216 3     Q. -- National Laboratory?
     216 4     A. Yes.
     216 5     Q. Is it in San Francisco?
     216 6     A. It's in -- outside of Oakland, yeah.
     216 7     Q. University of California-Davis?
     216 8     A. I don't -- I don't know about its
     216 9     university affiliation.
     216 10     Q. They do nuclear research there?
     216 11     A. It's East -- it's East -- East Bay.
     216 12     Q. They do nuclear research there, right?
     216 13     A. I don't know.
     216 14     Q. So: "Thank you for your information. I'm
     216 15    very excited to get my hands on the technical proof
     216 16     that the 3M Combat Arms plugs are effective up to
     216 17    190 dB, even though they only have an NRR of 21."
     216 18     Did I read that reasonably correct?
     216 19     A. I believe so.
     216 20     Q. "We want to issue these to our protective
     216 21    force, but can't at the moment with the low NRR. We
     216 22    have an 8-hour TWA exposures" -- we have 8-hour TWA
     216 23     exposures upwards of 111 dBA. We currently use the
     216 24    foam earplugs and muffs for double" -- "double
     216 25    protection."
     217 1     Did I read that correctly?


Madison 2019-12-10                                                                                   56
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 106 of 145



     217 2     A. Yes, I believe so.
     217 3     Q. What -- what is TWA?
     217 4     A. That's time weighted average.
     217 5     Q. These are saying that they are
     217 6     currently -- they have 8-hour time weighted average of
     217 7     111 average decibels?
     217 8     A. dBA is a -- is a specific decibel scale,
     217 9     the A scale, and so the statement appears to say that
     217 10     they are eight-hour average, time weighted average,
     217 11     for these workers is, I don't know what upwards of,
     217 12     but it is in that range of 111 dBA.
     217 13     Q. Go to Page 144. This is an e-mail from
     217 14     Jason Jones, whom you've identified, correct?
     217 15     A. I don't know that we've mentioned Jason
     217 16     today. He is a marketer, yeah.
     217 17     Q. And it is to Larry Dick?
     217 18     A. Yes.
     217 19     Q. And who is that?
     217 20     A. Larry was a 3M PSD sales specialist,
     217 21     hearing specialist in southern California.
     217 22     Q. It says: "Larry, I can't answer most of
     217 23     the questions below." And "Ted we need you (sic) to
     217 24     weigh in here."
     217 25     That -- you are the Ted, aren't you?
     218 1     A. Yes, "Ted will need to weigh in here,"
     218 2     yes.
     218 3     Q. And it says: "If" -- and I'm going down
     218 4     to the third-to-the-bottom bullet point -- "If you are
     218 5     at the range shooting and the guns are going off a lot
     218 6     (every 30 seconds, et cetera), the open position of
     218 7     the combat arms plug is not going to provide
     218 8     protection. Your ear cannot take a 110 dB," decibel,
     218 9     "blast every 30 seconds."
     218 10     Did I read that correctly?
     218 11     A. Yes, you read it correctly.
     218 12     Q. Do you agree with that statement?
     218 13     A. No, I do not.
     218 14     Q. What part of it do you disagree with?
     218 15     A. Personally, the -- the open position of


Madison 2019-12-10                                                                                    57
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 107 of 145



     218 16       the Combat Arms is not going to provide protection,
     218 17       that's what Mr. Jones said, and that's not a true
     218 18       statement.
     218 19       And then, secondly, your ear cannot take a
     218 20       110-dB blast every 30 seconds, that's -- that's a
     218 21       gross overstatement I think. I wouldn't agree with
     218 22       that. If you are wearing protection, it may be that
     218 23       that's a safe level to be exposed.
     218 24       Q. Well, let's turn over to Page 143.
     218 25       The -- this is Mr. Berger, correct?
     219 1       A. Bear with me a moment --
  219:12 - 220:13 Madison 2019-12-10                                       Re: [219:12-220:13]             OVERRULED
     219 12       Q. And he said: "The onset of risk for                   Def Obj Relevance (401, 402);
     219 13       impulse noise is normally estimated at 135 to 140 dB     Prejudice (403)
     219 14       Peak."
     219 15       Is that what he says?
     219 16       A. That is what he says.
     219 17       Q. Do you agree with that?
     219 18       A. Yes, I do.
     219 19       Q. "Thus, if gunfights" -- "shots can be
     219 20       reduced below that level, they are considered
     219 21       essentially safe. However, when shooting in an indoor
    219 22        reverberant space, the reverberant energy, which is
    219 23        much longer lived than the impulses, even at low (sic)
    219 24        level, can still be hazardous."
    219 25        Did I read that reasonably correct?
    220 1        A. "Even at a lower level can still be
    220 2        hazardous."
    220 3        Q. Do you agree with that?
    220 4        A. Yes, I do agree.
    220 5        Q. "At indoor ranges many weapons firing more
    220 6        protection than can be provided by the" -- "many" --
     220 7       "at indoor ranges with many weapons firing, more
     220 8       protection than can be provided by the Combat Arms
    220 9        earplug is required."
    220 10        Did I read that correctly?
    220 11        A. Yes.
    220 12        Q. Do you agree with that?
     220 13       A. Yes, I do.


Madison 2019-12-10                                                                                                     58
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 108 of 145



  220:14 - 220:15 Madison 2019-12-10                                         Re: [220:14-220:15]                        OVERRULED
     220 14       Q. So these Combat Arms earplugs are not good              Def Obj Relevance (401, 402);
     220 15      for indoor in the yellow position in the ear?               Prejudice (403); Misstates (611, 403)
  220:18 - 220:22 Madison 2019-12-10                                         Re: [220:18-220:22]                        OVERRULED
     220 18       A. The yellow end in the ear, that                         Def Obj Misstates (611, 403);
     220 19       level-dependent mode, will provide some reduction in       Relevance (401, 402); Prejudice (403)
     220 20       the sound, the peak sound level in an indoor range.
     220 21       The phrase -- the statement that he is making here is
     220 22       whether that's sufficient to reduce risk.
  221:14 - 221:24 Madison 2019-12-10                                         Re: [221:14-221:24]                        OVERRULED
     221 14      It says: "Even at a lower level can still                   Def Obj Relevance (401, 402);
     221 15      be hazardous. At indoor ranges with many weapons            Prejudice (403)
     221 16      firing, more protection than can be provided by the
     221 17       CAE is required," "is required."
     221 18      Is that true?
     221 19       A. I believe that in some cases that would be
     221 20       true.
     221 21       Q. All right. Now, these -- these Combat
     221 22       Arms Version 2 earplugs were sold to the US military,
     221 23      right?
     221 24       A. Yes.
  221:25 - 222:1 Madison 2019-12-10                                          Re: [221:25-222:1]                         OVERRULED
     221 25       Q. It's wholly foreseeable that folks are                  Def Obj Relevance (401, 402);
     222 1       going to be shooting weapons indoors, isn't it?             Prejudice (403); Foundation (602); Calls
                                                                             for legal conclusion (403)
  222:4 - 222:6    Madison 2019-12-10                                        Re: [222:4-222:6]                          OVERRULED
     222 4         A. I -- I don't know how they are -- how they             Def Obj Foundation (602); Calls for
     222 5         shoot their weapons or -- or practice shooting. I         legal conclusion (403)
     222 6         have not been to a military base.
  222:7 - 223:12     Madison 2019-12-10
     222 7         BY MR. PIRTLE:
     222 8         Q. Well, let's just handle it this way. On
     222 9         the gun range situation, you've seen or been to indoor
     222 10         gun ranges, particularly handgun ranges, haven't you?
     222 11         A. Yes, I have.
     222 12         Q. Would it surprise you to find out that the
     222 13         military has indoor handgun ranges for their people to
     222 14         qualify with?
     222 15         A. You are asking me if it would surprise me?


Madison 2019-12-10                                                                                                                  59
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 109 of 145



     222 16         Q. Surprise you.
     222 17         A. That wouldn't surprise me.
     222 18         Q. And you know -- and you would know as
    222 19          somebody who has watched the television news that --
    222 20          and you would have certainly known by the time that
    222 21          these documents were written in 2014 that, outside of
    222 22          the gun range scenario, that there are soldiers that
    222 23          are going and clearing houses in Iraq, in Afghanistan,
    222 24          discharging weapons indoors on top of each other.
    222 25          You've seen that on the news, hadn't you?
    223 1          A. I've seen video of combat situations,
    223 2          urban combat.
    223 3          Q. You've heard of Fallujah, hadn't you?
    223 4          A. I have.
    223 5          Q. Do you know of any statement by 3M that
     223 6         said, Hey, we are selling these to you, but they won't
     223 7         protect you in Fallujah?
     223 8         A. No, I know of no such statement.
     223 9         Q. Or they won't protect you in an indoor
     223 10         range?
     223 11         A. I haven't seen a statement phrased that
     223 12         way before, no.
  225:2 - 225:3    Madison 2019-12-10                                        Re: [225:2-225:3]               OVERRULED
     225 2         Now, this is you weighing in, correct?                    Def Obj Relevance (401, 402);
     225 3         A. Yes, these are my comments.                            Prejudice (403)
  225:17 - 227:4     Madison 2019-12-10                                      Re: [225:17-227:4]              OVERRULED
     225 17         BY MR. PIRTLE:                                           Def Obj Relevance (401, 402);
     225 18         Q. "There is more and more evidence that                 Prejudice (403)
     225 19         damage to ears can occur even when TTS does not
    225 20          occur."
    225 21          I'm on the last sentence there. I'll read
    225 22          the whole thing.
    225 23          "Also, we need to be very clear that
    225 24          Combat Arms earplugs will not reduce 190 decibel
    225 25          explosions to a safe level of 140 or less. The Army
    226 1          study only looked at whether soldiers experienced
    226 2          temporary threshold shifts (TTSs) after a few blasts.
    226 3          There is more and more evidence that damage to ears
     226 4         can occur even when the TTS does not occur."


Madison 2019-12-10                                                                                                       60
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 110 of 145



     226 5         What does that mean?
     226 6         A. That was a statement that I made based on
    226 7          my understanding at the time that I was referring to
    226 8          research that's being done with laboratory animals
    226 9          looking at the onset of TTS and PTS, permanent
    226 10          threshold shift, and neurological damage to the hair
    226 11          cells and the underlying systems. Some emerging
    226 12          science.
    226 13          Q. And you say: "There is more and more
    226 14          evidence that damage to the ears can occur even when
    226 15          TTS does not..."
    226 16          A. That's what I said at the time. I came to
    226 17          learn later that may not be the case.
    226 18          Q. How much later?
    226 19          A. In this discussion with Mr. Berger.
    226 20          Q. "More broadly, I'm not sure the Combat
    226 21          Arms makes sense in this application. The benefit of
    226 22          Combat Arms is to allow the wearer to hear better
    226 23          between impulses (i.e. situational awareness) which
    226 24          makes sense in a tactical police, hunting, or military
    226 25          combat situation."
    227 1          Is that what you wrote?
    227 2          A. Yes, I wrote that.
    227 3          Q. Do you agree with it?
     227 4         A. Yes.
  231:15 - 232:5     Madison 2019-12-10
     231 15         Q. We were going through some statements that
     231 16         you and Elliot -- Elliot Berger had made about the
     231 17         suitability of the Combat Arms earplug Version 2.
     231 18         During part of that discussion I showed
     231 19         you a footnote and it was a footnote to the -- what we
     231 20         call the Johnson Blast study. I think I asked you if
     231 21         you were familiar with it and you said yes?
     231 22         A. Yes, I am familiar.
     231 23         Q. When did you become familiar with it?
     231 24         A. I believe it was at -- at the time of this
     231 25         last conversation with Mr. Berger in 2014 or
     232 1         thereabouts that I became familiar.
     232 2         Q. Was that the first -- first time that you


Madison 2019-12-10                                                                                        61
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 111 of 145



     232 3       had familiarized yourself with the Johnson Blast
     232 4       study?
     232 5       A. I don't recall seeing it before that time.
  233:9 - 233:11 Madison 2019-12-10                                     Re: [233:9-233:11]         OVERRULED
     233 9       BY MR. PIRTLE:                                         Def Obj Foundation (602)
     233 10       Q. I want to show you Exhibit 21. I'm going
     233 11       to hand you the Johnson Blast study?
  233:15 - 233:17 Madison 2019-12-10                                    Re: [233:15-233:17]        OVERRULED
     233 15       Q. So this is cited as the basis for the              Def Obj Foundation (602)
     233 16       statement that the earplugs will protect up to
     233 17       190 dBA, correct, or dBP, peak?
  233:19 - 234:4 Madison 2019-12-10                                     Re: [233:19-234:4]         OVERRULED
     233 19       BY THE WITNESS:                                       Def Obj Foundation (602)
     233 20       A. The claim that you are referring to is
     233 21       that the Combat Arms earplug Version 2 dual-ended
     233 22       earplug is protective up to 190-dB peak?
     233 23       Q. Yes.
     233 24       A. And I believe that this is the study on
     233 25       which that is based. I'd need to verify the dates
     234 1       and...
     234 2       Q. Well, can you do that if you want to.
    234 3        This -- this is the study that's in that footnote.
     234 4       A. Okay.
  234:5 - 234:6 Madison 2019-12-10
     234 5       Q. And just so we are clear, impulse noise is
     234 6       measured in dBP or dB Peak, correct?
  234:9 - 235:11 Madison 2019-12-10
     234 9       BY THE WITNESS:
     234 10       A. Yes, that's -- that's one way to measure
    234 11        impulse noise.
    234 12        BY MR. PIRTLE:
    234 13        Q. Steady state noise is normally measured in
    234 14        dBA, we went through both of them?
    234 15        A. That's right.
    234 16        Q. All right. First off, being these studies
    234 17        were -- let's just put the first page up.
    234 18        Blast Overpressure Studies With Animals
    234 19        and Man. And then subtitles: Task Order One: Firing
     234 20       From a Bunker Simulator Study; Task Order Four:


Madison 2019-12-10                                                                                             62
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 112 of 145



     234 21       Nonlinear Plug Study.
     234 22       And that's big enough for me. I'm just
     234 23       going to go down here and read through it, so you can
     234 24       take that blowup out.
     234 25       Principal investigator Daniel Johnson,
     235 1       Ph.D.
     235 2       Do you know Daniel Johnson?
     235 3       A. I knew him.
     235 4       Q. Did you know him during this time period?
     235 5       A. No.
     235 6       Q. September 1996 --
     235 7       A. Let me -- I met him in the late '90s in an
     235 8       ANSI committee. I don't know what year it was.
     235 9       Q. But you were not familiar with this study
     235 10       at the time?
     235 11       A. No, no.
  235:12 - 236:15 Madison 2019-12-10                                       Re: [235:12-236:15]        OVERRULED
     235 12       Q. Now, obviously, since the date -- the                 Def Obj Foundation (602)
     235 13       report date is September of 1996, he did not test
     235 14       Combat Arms earplugs, safe to say?
     235 15       A. I don't know.
     235 16       Q. Do you know if he tested in this Johnson
     235 17       Blast study the Combat earplugs filtering mechanism?
     235 18       A. I don't know.
     235 19       Q. Do you know if -- I know it wasn't
     235 20       yourself -- if Elliot Berger or somebody else at Aearo
     235 21       extrapolated results from this study and applied them
     235 22       to the Combat Arms Version 2 and actually subsequent
     235 23       versions of Combat Arms too -- also?
     235 24       A. I don't know if Mr. Berger extrapolated
     235 25       results, as you've described it.
     236 1       Q. Have you been under the impression that
     236 2       the Combat Arms Version 2 was actually tested in the
     236 3       study?
     236 4       A. I don't recall what form it was in,
     236 5       Version 1 or 2 or some other version during the study,
     236 6       no.
     236 7       Q. Okay. Do you recall the results of the
     236 8       study?


Madison 2019-12-10                                                                                                63
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 113 of 145



     236 9         A. The -- I did not read this study carefully
     236 10         front to back. The discussion that I had with
     236 11         Mr. Berger that we were discussing here a few moments
     236 12         ago was to the conclusion about the 190-dB peak. And
     236 13         when this was provided to me by Mr. Berger, I accepted
     236 14         his assessment of the validity of that claim based on
     236 15         these data.
  237:6 - 238:18     Madison 2019-12-10                                      Re: [237:6-238:18]         OVERRULED
     237 6         Q. It is P0164B.146.                                      Def Obj Foundation (602)
     237 7         A. Okay. Yes, I have it.
     237 8         Q. Recommendation, Section VI, 1.A and B.
     237 9         A. Yes.
     237 10         Q. "Firing from a bunker simulator." This
     237 11         is: "Because we have no" -- "no data with respect to
     237 12         plugs, we cannot recommend plugs for this type of
     237 13         reverberant exposure."
     237 14         A. Can you -- can you point out where you are
     237 15         reading?
     237 16         Q. Yes. Yes, sir. It is being highlighted
     237 17         as we go.
     237 18         A. Okay.
     237 19         Q. It might not seem like it because there
     237 20         are two of us doing this.
     237 21         A. I understand. Okay.
     237 22         Q. So: "Firing from a bunk" --
     237 23         A. I see.
     237 24         Q. "Firing from a bunker simulator." That is
     237 25         what they are saying under B, "Freefield waveform
     238 1         exposures."
     238 2         A. I see that.
     238 3         Q. I'm going to go to the second paragraph.
     238 4         "Based on this current study, this
     238 5         modification to this recommendation would be to state
     238 6         that the only proven adequate protection is the
    238 7          radical (sic) muff."
    238 8          A. "RACAL."
    238 9          Q. "RACAL muff" --
    238 10          A. Uh-huh.
     238 11         Q. -- "or the E-A-R foam protection. Based


Madison 2019-12-10                                                                                                  64
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 114 of 145



     238 12       on our problems fitting" -- "with fitting the
     238 13       triple-flange plugs, we cannot" --
     238 14       A. "We are not."
     238 15       Q. -- "we are not sure that any plug that
     238 16       cannot obtain a good seal in a very high percentage of
     238 17       the population should be used for this very high level
     238 18       impulse noises."
  238:19 - 238:19 Madison 2019-12-10                                       Re: [238:19-238:19]         SUSTAINED
     238 19       MR. FIELDS: "For the."                                   Pltf Obj improper counter
  238:21 - 239:23 Madison 2019-12-10                                       Re: [238:21-239:23]         OVERRULED
     238 21       A. I see that.                                           Def Obj Foundation (602)
     238 22       BY MR. PIRTLE:
     238 23       Q. All right. He is talking about
    238 24        triple-flange plugs, right, or that -- Johnson is in
     238 25       this section?
     239 1       A. That's the -- that's the phrase that he
     239 2       uses "with the problems with fitting triple-flange" --
     239 3       "the triple-flange plugs."
    239 4        Q. And Combat Arms Version 2 is a
    239 5        triple-flange plug?
    239 6        A. It is.
    239 7        Q. So is Version 3, so is Version 4, right?
    239 8        A. Yes.
    239 9        Q. Next paragraph: "We cannot recommend
    239 10        general use of the two nonlinear plugs we tested. It
    239 11        is possible that the French No. 1 Plug, modified to
    239 12        put the filter in the stem instead of the front, might
    239 13        be acceptable for some special situations. More
    239 14        testing, however, is needed to demonstrate this."
     239 15       Did I read that reasonably correct?
     239 16       A. You did.
     239 17       Q. Do you know what plug was a triple-flange
    239 18        plug?
    239 19        A. No, I don't.
    239 20        Q. In this study, would it surprise you if it
    239 21        was the French No. 1?
    239 22        A. As I read it, the author refers to French
     239 23       No. 1 Plug.




Madison 2019-12-10                                                                                                 65
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 115 of 145



  239:24 - 240:11 Madison 2019-12-10                                       Re: [239:24-240:11]                  OVERRULED
     239 24       Q. The French No. 1 Plug was the                         Def Obj Foundation (602); 701; 702
     239 25       triple-flange plug in this study. And what the author
     240 1       says is, if you modified it and put this filter that
     240 2       they are using in the stem instead of the front, it
     240 3       might be acceptable for some special situation. More
     240 4       test -- testing, however, is needed to demonstrate
     240 5       this.
     240 6       In other words, we don't have enough data,
     240 7       isn't that what he is saying?
     240 8       A. He is saying more testing is needed.
     240 9       Q. To even demonstrate whether it's -- it's
     240 10       viable in special situations?
     240 11       A. Right. He is hypothesizing, yeah.
  240:12 - 241:6 Madison 2019-12-10                                        Re: [240:12-241:6]                   OVERRULED
     240 12       Q. Well, he is sure not -- I don't know what             Def Obj Foundation (602); 701; 702
    240 13        he is hypothesizing. He is saying I don't have enough
    240 14        data to recommend it, basically.
    240 15        A. He says it might be acceptable for some
    240 16        situations, so that sounds like a better answer.
    240 17        Q. Did you have a different impression of
    240 18        what Johnson Blast said?
    240 19        A. Different than what, sir?
    240 20        Q. Than what this conclusion was. I went
    240 21        right to it.
    240 22        A. As I said, I didn't read the whole study,
    240 23        so I don't -- I wanted to understand the basis for the
    240 24        190-dB Peak claim and Mr. Berger provided this to me
    240 25        as the basis for that.
    241 1        Q. Is there any other document, any other
    241 2        study that you have been provided as the basis for the
    241 3        190 peak claim other than the Johnson blast study
    241 4        that's before you?
    241 5        A. I have not been provided with any other
     241 6       studies of that type.
  241:17 - 242:9 Madison 2019-12-10                                        Re: [241:17-242:9]                   OVERRULED
     241 17       Q. Do you -- do you know of any other                    Def Obj Foundation (602); 701; 702
     241 18       statements within this document or anywhere else that
     241 19       supports that it is -- that -- that a triple-flange


Madison 2019-12-10                                                                                                          66
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 116 of 145



     241 20       plug, such as this, is protective up to 190 dBP?
     241 21       A. I don't have any other specific parts of
     241 22       the study that I could point to that would say that.
     241 23       Q. Well --
     241 24       A. I deferred to Mr. Berger's expert opinion
     241 25       on that.
     242 1       Q. You -- you deferred to Mr. Berger's expert
     242 2       opinion that this study supported that the plugs were
     242 3       protective to 190 dBP?
     242 4       A. Yes, I did.
     242 5       Q. And absent -- with a -- and that is
     242 6       basically your sole basis, other than knowing about
     242 7       this study and having a copy of it, for the statement
     242 8       it's protective for impulse noises to -- to 190 dBP?
     242 9       A. Yes.
  242:23 - 243:22 Madison 2019-12-10                                      Re: [242:23-243:22]                  OVERRULED
     242 23       Were you under the impression that the                  Def Obj Foundation (602); 701; 702
     242 24       Combat Arms dual-ended earplug in some form of
    242 25        configuration was tested in the Johnson Blast study?
    243 1        A. In some form or configuration, yeah, I
    243 2        don't know -- I don't know whether it's considered the
    243 3        same earplug or not. Again, I haven't carefully
    243 4        read --
    243 5        Q. Have you --
    243 6        A. -- the description of the plug that was
    243 7        tested.
    243 8        Q. Have you ever heard of the Combat Arms
    243 9        earplug Version No. 2 being referred to as a French
    243 10        No. 1?
    243 11        A. I have not.
    243 12        Q. Were you under the impression that the
    243 13        filter, which was, as you pointed out, invented in
    243 14        France, was tested in this Johnson Blast study?
    243 15        A. That was my understanding when I discussed
    243 16        this with Mr. Berger.
    243 17        Q. Okay. So, and -- well, even if it was
    243 18        tested in this Johnson Blast study, which it was not,
    243 19        and I'm not representing that it was, still the
     243 20       conclusion is: It might be acceptable in some special


Madison 2019-12-10                                                                                                         67
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 117 of 145



     243 21       situations, more testing, however, is needed to
     243 22      demonstrate this. More data?
  243:17 - 243:22 Madison 2019-12-10                                      Re: [243:17-243:22]                        SUSTAINED as to “which it was not,
     243 17       Q. Okay. So, and -- well, even if it was                Def Obj Improper attorney colloquy         and I’m not representing that it was”
     243 18       tested in this Johnson Blast study, which it was not,   (401, 402, 403); speculation, foundation
     243 19       and I'm not representing that it was, still the         (602); misstates, assumes facts,           OVERRULED in all other respects
     243 20       conclusion is: It might be acceptable in some special   argumentative, compound with 243:25
     243 21       situations, more testing, however, is needed to         (611, 403)
     243 22      demonstrate this. More data?
  243:25 - 244:2 Madison 2019-12-10                                       Re: [243:25-244:2]                         DEFER RULING
     243 25       Q. Fair?                                                Def Obj Improper attorney colloquy
     244 1       A. That's what it says: "More testing,                   (401, 402, 403); speculation,
     244 2       however, is needed to demonstrate this."                 foundation (602); misstates, assumes
                                                                          facts, argumentative, compound with
                                                                          243:17-22 (611, 403); Foundation
                                                                          (602); 701; 702
  244:3 - 244:11 Madison 2019-12-10                                       Re: [244:3-244:11]                         DEFER RULING
     244 3       Q. And is the Johnson Blast study, to your               Def Obj Foundation (602); 701; 702
     244 4       knowledge, the basis for the statements in the
     244 5       brochures that we've looked through, and I think I can
     244 6       pull out citations if need be, for the statements -- I
     244 7       know in fact I've showed you one -- that the earplug,
     244 8       the Combat Arms Version 2, was protective to 190 dBP
     244 9       as -- as stated in the brochures?
     244 10       A. That was my understanding, that the study
     244 11       was the basis for that claim.
  246:12 - 246:14 Madison 2019-12-10                                      Re: [246:12-246:14]                        SUSTAINED
     246 12       Q. I hand you what I've marked as Exhibit 22            Def Obj Hearsay (801, 802); Prejudice
     246 13       to your deposition?                                     (403); 404; Relevance (401, 402); 3M
     246 14       A. Okay.                                                MIL No. 10
  246:25 - 247:4 Madison 2019-12-10                                       Re: [246:25-247:4]                         SUSTAINED
     246 25       Q. Do you recognize the document?                       Def Obj Hearsay (801, 802); Prejudice
     247 1       A. Yes.                                                  (403); Relevance (401, 402); 404; 3M
     247 2       Q. When is the last time you saw this?                   MIL No. 10
     247 3       A. I would -- I recall seeing it at the time
     247 4       and -- and soon afterward.
  247:5 - 247:16 Madison 2019-12-10
     247 5       Q. You had told me earlier -- earlier in this
     247 6       deposition that the complaints that came in for the


Madison 2019-12-10                                                                                                                                      68
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 118 of 145



     247 7       hearing protection you were involved in handling, is
     247 8       that fair?
    247 9        A. Yes, I was involved in handling complaints
    247 10        on hearing protectors.
    247 11        Q. Were you chief, were you the chief person
    247 12        involved in that, did they all come to you or was
    247 13        there a pool of you?
    247 14        A. I would -- I would say I was the primary.
    247 15        Q. Handler?
     247 16       A. Yeah, person they went to first.
  247:17 - 247:21 Madison 2019-12-10                                      Re: [247:17-247:21]                     SUSTAINED
     247 17       Q. It looks to me that this is a -- it is               Def Obj Hearsay (801, 802); Prejudice
     247 18       three pages, but it starts on the next-to-last page.    (403); 404; Relevance (401, 402); 3M
     247 19       A. Um-hum.                                              MIL No. 10
     247 20       Q. And it -- it's from an Eric Howard.
     247 21       Did you ever meet Mr. Howard?
  247:24 - 248:17 Madison 2019-12-10                                      Re: [247:24-248:17]                     SUSTAINED
     247 24       Q. Howald, I'm sorry.                                   Def Obj Hearsay (801, 802); Prejudice
     247 25       A. Howald. I did not meet him. I only                   (403); 404; Relevance (401, 402); 3M
     248 1       exchanged e-mails with him.                              MIL No. 10
    248 2        Q. This is an e-mail sent on December -- it
    248 3        purports to be December the 10th of 2013, correct?
    248 4        A. Yes.
    248 5        Q. The subject is: "Danger of 3M Combat Arms
    248 6        Earplugs."
    248 7        A. That's the subject.
    248 8        Q. You have a message. The message says:
    248 9        "I have been mulling over contacting
    248 10        anyone about this for over a year now, whether 3M or
    248 11        that awful Army bureaucracy - I don't really know
    248 12        where to begin. The U.S. Army is the purchaser of 3M
    248 13        Combat Arms earplugs. Here is an image of one I used.
    248 14        They are distributed to new soldiers who enter Basic
    248 15        Combat Training for use during rifle qualification."
    248 16        That's on a range, correct?
     248 17       A. I don't know.
  248:18 - 249:1 Madison 2019-12-10
     248 18       Q. You've seen movies where there is cadets
     248 19       qualifying on a range?


Madison 2019-12-10                                                                                                            69
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 119 of 145



     248 20        A. Sir, I've never served in the military. I
     248 21        don't know.
     248 22        Q. I understand that, but do you have a
     248 23        general appreciation that they'll have a group of guys
     248 24        and girls out on the range qualifying?
     248 25        A. I don't know that it is done in groups,
     249 1        so, no, I don't know that.
  249:2 - 250:6   Madison 2019-12-10                                        Re: [249:2-250:6]                       SUSTAINED
     249 2        Q. Okay. All right.                                       Def Obj Hearsay (801, 802); Prejudice
     249 3        "We were told by the cadre that" -- "that                 (403); 404; Relevance (401, 402); 3M
     249 4        they are designed so that you can hear voices, but it     MIL No. 10
     249 5        still protects you from the sound. That is
     249 6        unequivocally false - these earplugs do not work.
     249 7        They are incredibly dangerous - and are a quick way to
    249 8         go deaf. I strongly urge 3M to take measures to
    249 9         rescind or improve this product as soon as possible.
    249 10         I only used them the first day of rifle qualification,
    249 11         before switching to foam plugs from then on out. Just
    249 12         from one day of using the Combat Arms earplugs, my
    249 13         good hearing has been destroyed and it has severely
    249 14         affected my quality of life. I've lost my ability to
    249 15         hear higher pitches, and struggle to hear people when
    249 16         there is any background noise of all" -- "at all
    249 17         (which is most of the time in our day-to-day lives)."
    249 18         Have I read that correctly?
    249 19         A. Yes.
    249 20         Q. "I used to hear everything in my immediate
    249 21         environment, and now I struggle to make out any voice
    249 22         at all unless it is someone" -- "unless someone is
    249 23         directly in front of me."
    249 24         Now, we've talked about earlier, and I
    249 25         don't want to repeat myself, one day of exposure of --
    250 1         of gunfire at a range without adequate protection can
    250 2         permanently damage a person's hearing, you'd agree
    250 3         with that?
    250 4         A. It's possible, depending on the weapons
    250 5         and the number of shots fired and the protection
     250 6        provided -- worn.




Madison 2019-12-10                                                                                                              70
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 120 of 145



  250:7 - 250:10 Madison 2019-12-10                                        Re: [250:7-250:10]                      SUSTAINED
     250 7       Q. Yeah. I think this fellow shot M -- shot               Def Obj Relevance (401, 402);
     250 8       with an M16. That would be pretty standard issue for      Prejudice (403); compound (611, 403);
     250 9       a foot soldier in the U.S. Army.                          3M MIL No. 10; Hearsay (801, 802);
     250 10       Are you familiar with that?                              404; 3M MIL No. 10
  250:12 - 250:13 Madison 2019-12-10                                       Re: [250:12-250:13]                     SUSTAINED
     250 12       BY MR. PIRTLE:                                           Def Obj Compound (611, 403); 3M
     250 13       Q. He says it here?                                      MIL No. 10
  250:14 - 250:15 Madison 2019-12-10
     250 14       A. I've heard of an M16. I'm not familiar.
     250 15       I've never shot one.
  250:16 - 250:23 Madison 2019-12-10                                       Re: [250:16-250:23]                     SUSTAINED
     250 16       Q. "I'm absolutely certain that this was                 Def Obj Hearsay (801, 802); Prejudice
     250 17       caused by the earplugs, because the moment the first     (403); 404; Relevance (401, 402); 3M
     250 18       shot went off I knew that I had never come close to      MIL No. 10
     250 19       hearing anything remotely that loud, it was as if your
     250 20       hair was standing up on end and you instantly became
     250 21       drunk, it was the most painful experience."
     250 22       Did I read that reasonably correct?
     250 23       A. Yes.
  250:24 - 251:4 Madison 2019-12-10
     250 24       Q. You say you've never fired an M16 or
     250 25       AR-15?
     251 1       A. No.
     251 2       Q. So you have not experienced how loud and
     251 3       high the pitch of one of those weapons is?
     251 4       A. Not one of those weapons.
  251:9 - 251:15 Madison 2019-12-10                                        Re: [251:9-251:15]                      SUSTAINED
     251 9       Q. "After just a few iterations my hearing                Def Obj Hearsay (801, 802); Prejudice
     251 10       disappeared in half and never returned. After that       (403); 404; Relevance (401, 402); 3M
     251 11       day, I always used foam earplugs and they worked         MIL No. 10
     251 12       fine."
     251 13       That's a statement that you've made in
     251 14       some of the documents we've reviewed during this
     251 15       deposition, correct?
  251:18 - 252:14 Madison 2019-12-10                                       Re: [251:18-252:14]                     SUSTAINED
     251 18       A. I've made a statement that foam earplugs              Def Obj Hearsay (801, 802); Prejudice
     251 19       are recommended in shooting situations where there are   (403); 404; Relevance (401, 402); 3M
     251 20       a large number of rounds being -- that are being shot,   MIL No. 10


Madison 2019-12-10                                                                                                             71
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 121 of 145



     251 21       but that's a recommendation.
     251 22       BY MR. PIRTLE:
     251 23       Q. "Additionally, many, many other soldiers
     251 24       agree with me that they suffered hearing loss from
     251 25       those earplugs, and towards the end of the few weeks
     252 1       of rifle qualification, the majority of the people had
     252 2       switched over to the foam ones."
     252 3       That's the foamies, right?
     252 4       A. Yes, he is -- he is -- I assume he is
     252 5       referring to disposable foam earplugs.
     252 6       Q. "These earplugs might be suitable for
     252 7       harmful background noise of a helicopter, gunshots
     252 8       from comrades 30 feet away, or worn under earmuffs,
     252 9       but they absolutely should not be used how they are
     252 10       currently being used in basic training by the Army.
     252 11       Thank you, Eric."
     252 12       Did I read that reasonably correct?
     252 13       A. Yes. He signed it Eric Howald.
     252 14       Q. Eric Howald.
  252:15 - 253:12 Madison 2019-12-10                                       Re: [252:15-253:12]                   SUSTAINED
     252 15       And you replied?                                         Def Obj 404; Prejudice (403);
     252 16       A. Yes.                                                  Relevance (401, 402); 3M MIL No. 10
     252 17       Q. This is on December 10th. You write back
     252 18       nine days later on the 19th.
     252 19       And it says: "Thank you for contacting 3M
     252 20       to share your concerns about the hearing protection
     252 21       provided by the Combat Arms earplugs. I commend you
     252 22       for quickly taking action to find other hearing
    252 23        protectors that were more effective for you after you
    252 24        noticed symptoms of hearing loss. As an audiologist,
    252 25        I suggest you contact the appropriate Army audiologist
    253 1        facility, if you haven't already done so, to discuss
    253 2        the need for evaluation to determine your current
    253 3        hearing status."
    253 4        You are writing him back saying you need
    253 5        to go to the Army audiologist, correct?
    253 6        A. I am responding to his complaint.
    253 7        Q. "The hearing protection provided by the
     253 8       Combat Arms is affected by numerous factors, including


Madison 2019-12-10                                                                                                           72
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 122 of 145



     253 9       the condition of the earplugs, the size of the
     253 10       earplugs and the proper fitting of the earplugs in the
     253 11       earcanal. If the earplugs are damaged in some way, or
     253 12       are too small/too large, they are not" --
  253:15 - 254:12 Madison 2019-12-10                                       Re: [253:15-254:12]                     SUSTAINED
     253 15       Q. -- "or they are not properly inserted into            Def Obj 404; Prejudice (403);
     253 16       the earcanals, the protection provided may be            Relevance (401, 402); 3M MIL No. 10
     253 17       diminished. 3M recommends that a qualified person,
     253 18       experienced in fitting hearing protectors, assist each
     253 19       soldier in the selection of the proper size (small,
     253 20       regular, or large) earplugs and provide training on
     253 21       proper fitting and use. This training also should" --
     253 22       "should also include how to store, clean and when to
     253 23       replace the earplugs. If you have any questions,
     253 24       please contact me directly. Best regards, Ted
     253 25       Madison."
     254 1       Did I read that correctly?
     254 2       A. Yes, I believe so.
     254 3       Q. And was that the one e-mail you sent him?
     254 4       A. That was the first one.
     254 5       Q. Did you send others?
     254 6       A. I -- I don't see any others in this
     254 7       document, so I -- I don't know.
     254 8       Q. Okay. Now, did you follow up to actually
     254 9       try to have a personal contact with this young man to
     254 10       investigate this complaint more thoroughly?
     254 11       A. I don't recall whether there were
     254 12       additional conversations between Mr. Howald and I.
  254:13 - 254:25 Madison 2019-12-10                                       Re: [254:13-254:25]                     SUSTAINED
     254 13       Q. Well, he wrote you back?                              Def Obj 404; Prejudice (403); Hearsay
     254 14       A. Yes, I see that on the first page.                    (801, 802); Relevance (401, 402); 3M
     254 15       Q. And it says:                                          MIL No. 10
     254 16       "I looked at the spec sheet for these
     254 17       plugs and it said they have an NRR of 7 in the open
     254 18       position and 23 in the closed. And the open mode is
     254 19       the one supposed to be used for gunfire. It even says
     254 20       in the spec sheet that the level-dependent technology
     254 21       used in the earplug (and the earplug itself) has been
     254 22       tested on human subjects and found to be protective at


Madison 2019-12-10                                                                                                             73
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 123 of 145



     254 23       190 dBP."
     254 24       Did I read that correctly?
     254 25       A. I believe you did.
  255:1 - 255:6 Madison 2019-12-10                                         Re: [255:1-255:6]                         SUSTAINED
     255 1       Q. It looks like this young man has looked at             Def Obj Foundation (602); misstates
     255 2       at least some of the information that I had shown you     (611, 403); Prejudice (403); 3M MIL
     255 3       earlier and picked up that the level-dependent yellow     No. 10
     255 4       ends are supposed -- or in this case valve open end is
     255 5       supposed to be used on the range, outdoor, and he
     255 6       quotes to 190 dBP, correct?
  255:9 - 255:15 Madison 2019-12-10                                        Re: [255:9-255:15]                        SUSTAINED
     255 9       A. It looks to me like he was looking at                  Def Obj Foundation (602); misstates
     255 10       specifications for Combat Arms Version 3 or later with   (611, 403); Prejudice (403); 3M MIL
     255 11       an NRR of 7 and 23 in the open and closed mode           No. 10
     255 12       respectively. So I don't know which version of the
     255 13       earplug he was wearing.
     255 14       And can you -- you asked a specific
     255 15       question. Can you repeat that?
  255:16 - 255:16 Madison 2019-12-10
     255 16       BY MR. PIRTLE:
  255:17 - 255:20 Madison 2019-12-10                                       Re: [255:17-255:20]                       SUSTAINED
     255 17       Q. Oh, I was just saying, he got the -- the              Def Obj Relevance (401, 402); 404;
    255 18        number 190 dBP from somewhere and it looks like it's     Prejudice (403); hearsay (801, 802);
    255 19        the spec sheet from what he says?                        foundation (602); misstates (611, 403);
     255 20       A. Yes, for Version 3 or 4 possibly.                     3M MIL No. 10
  255:25 - 256:14 Madison 2019-12-10                                       Re: [255:25-256:14]                       SUSTAINED
     255 25       "This is the loosest use of 'protective' I               Def Obj Relevance (401, 402); hearsay
     256 1       think I have ever heard in my life. Whenever you have     (801, 802); Prejudice (403); 404; 3M
     256 2       an M16 which is somewhere around 160 to 170 decibels,     MIL No. 10
     256 3       that's plain bullcrap. I know the technical corporate
     256 4       response is" -- "the typical corporate response is to
     256 5       mention the numerous factors that could go wrong, such
     256 6       as condition, size... To clarify, I was given brand
     256 7       new/undamaged Combat Arms earplugs that I used for the
     256 8       first time, I was fitted by a specialist for the
     256 9       proper size, and I assure you I placed them in
     256 10       properly in the ear canal. To be frank, I doubt
     256 11       you've used these earplugs as the sole protection at a
     256 12       range, and I doubt you ever will after my e-mail."


Madison 2019-12-10                                                                                                               74
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 124 of 145



     256 13       Have you?
     256 14       A. Have I what?
  256:15 - 257:2 Madison 2019-12-10
     256 15       Q. Ever used these earplugs?
     256 16       A. Yes.
     256 17       Q. At a range?
     256 18       A. Yes.
     256 19       Q. Open position?
     256 20       A. Yes, uh-huh.
    256 21        Q. And what were you shooting?
    256 22        A. A handgun.
    256 23        Q. Do you remember what caliber?
    256 24        A. I'm afraid I don't. I don't know much
    256 25        about guns. It was a -- it was a demonstration.
    257 1        Q. Was it a big 'un or a little 'un?
     257 2       A. I don't know.
  257:3 - 257:16 Madison 2019-12-10                                        Re: [257:3-257:16]                      SUSTAINED
     257 3       Q. "As a user of this product, I can assure               Def Obj Hearsay (801, 802); Prejudice
     257 4       you that the factor that affects the hearing              (403); 404; Relevance (401, 402); 3M
     257 5       protection is primarily that it's a terrible product,     MIL No. 10
     257 6       either 3M knows how poorly these work and use the
     257 7       principal of hearing protection incredibly loosely, or
     257 8       there is a huge blunder in researching the efficacy of
     257 9       the product" -- "of this product. I invite you to
     257 10       conduct personal interviews of soldiers leave basic
     257 11       training at Fort Jackson and ask them the opinion of
     257 12       your earplugs. I can virtually guarantee the majority
     257 13       of the responses that you would receive, there is no
     257 14       way all of them are affected by the factors you
     257 15       mentioned for reasons they might not work. Obviously,
     257 16       as a corporation, I don't expect 3M to ever admit it."
  257:19 - 257:19 Madison 2019-12-10
     257 19       Q. "Admit that."
  257:24 - 258:13 Madison 2019-12-10                                       Re: [257:24-258:13]                     SUSTAINED
     257 24       Q. "But if 3M cares anything about health and            Def Obj Hearsay (801, 802); Prejudice
     257 25       quality of life of people that use its products, they    (403); 404; Relevance (401, 402); 3M
     258 1       will work behind the scenes to do more research as        MIL No. 10
     258 2       soon as possible and look at rescinding or improving
     258 3       this item. It's just a recommendation that I hope you


Madison 2019-12-10                                                                                                             75
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 125 of 145



     258 4       take seriously. If you can't say that you would
     258 5       honestly use it the product of the company you work
     258 6       for, I think you have a moral obligation to try to do
     258 7       something about it. And if you do use the product
     258 8       with a high powered rifle, I hope you don't because I
     258 9       care, I'm sure you'll agree with me that this product
     258 10       is terrible. I don't require a response for this
     258 11       e-mail. Respectfully, Eric."
     258 12       Did I read that reasonably correct?
     258 13       A. Yes, you did.
  258:14 - 258:17 Madison 2019-12-10
     258 14       Q. And you've done a demonstration with some
     258 15       type of handgun, but you've never fired a live M16
     258 16       with this plug?
     258 17       A. No, that's correct.
  258:18 - 259:14 Madison 2019-12-10                                       Re: [258:18-259:14]                   SUSTAINED
     258 18       Q. What did you do with the complaint?                   Def Obj 404; Prejudice (403);
     258 19       A. The complaint, because it was an alleged              Relevance (401, 402); 3M MIL No. 10
     258 20       health allegation, we implemented our process for
     258 21       responding and documenting this type of complaint. So
     258 22       we -- we met with our product responsibility liaison,
     258 23       these are the people who are responsible for any
     258 24       alleged health out -- negative health outcomes as well
     258 25       as our business team and our laboratory to assess the
     259 1       proper response.
     259 2       Q. And what was the proper response?
     259 3       A. There were several, several responses.
     259 4       First thing we a -- we all agreed we needed to notify
     259 5       the U.S. Army about the complaint and so we did so.
     259 6       Secondly, we discussed whether additional
     259 7       warnings and cautions and user information should be
     259 8       added to our products, the Combat Arms earplugs, to
     259 9       help people understand the risks of impulse noise and
     259 10       how to select which mode the earplugs should be worn
     259 11       in for the type of exposure, whether the open mode
     259 12       with level dependent attenuation was appropriate or
     259 13       whether the closed mode for continuous noise
     259 14       applications would be more appropriate.




Madison 2019-12-10                                                                                                           76
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 126 of 145



  259:22 - 260:13 Madison 2019-12-10                                      Re: [259:22-260:13]                       SUSTAINED
     259 22       Q. You said you notified the Army. Did you              Def Obj 404; Prejudice (403);
     259 23       come up with a -- did you tell the Army to tell these   Relevance (401, 402); 3M MIL No. 10
     259 24       kids to quit shooting this -- these guns with these
    259 25        earplugs in the open position?
     260 1       A. No, the letter to the Army did not say
     260 2       that.
     260 3       Q. Did anything to the Army tell the Army or
     260 4       any branch of the military to tell their soldiers,
     260 5       their recruits to stop shooting -- or stop using the
     260 6       open position when they are utilizing a gun?
     260 7       A. I don't recall the specific details of the
     260 8       letter to the Army.
     260 9       Q. I hadn't seen it.
     260 10       A. That doesn't sound familiar that -- what
     260 11       you just described.
     260 12       Q. Have you seen that letter?
     260 13       A. No, not since -- since that time.
  262:14 - 263:2 Madison 2019-12-10
     262 14       Q. Did 3M do any additional testing -- heck,
     262 15       did it do any additional testing as far as to see if
     262 16       these things work on any of the Combat Arms earplugs,
     262 17       Version 2, 3 or 4, after this letter?
     262 18       MR. FIELDS: Objection; foundation.
     262 19       BY THE WITNESS:
     262 20       A. I don't know the -- what testing was done
     262 21       in 2013 at this time or -- or after this complaint.
     262 22       BY MR. PIRTLE:
     262 23       Q. Well, let me ask --
     262 24       A. I wasn't involved in laboratory testing.
     262 25       Q. Let me ask it this way: Do you know of
     263 1       any testing that was done?
     263 2       A. Nothing that I recall.
  263:3 - 263:11 Madison 2019-12-10                                       Re: [263:3-263:11]                        SUSTAINED
     263 3       Q. And do you know of any written warnings               Def Obj 404; Prejudice (403); relevance
     263 4       that were sent?                                          (401, 402); 3M MIL No. 10
     263 5       A. In response to this complaint, our
     263 6       technical team wrote a new caution statement that
     263 7       would be added to our packaging later, as well as to


Madison 2019-12-10                                                                                                              77
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 127 of 145



     263 8       advertisements and brochures explaining in more detail
     263 9       the hazards associated with impulse noise and the
     263 10       decisions that users should make to determine which
     263 11       type of protection is appropriate.
  266:14 - 266:19 Madison 2019-12-10                                       Re: [266:14-266:19]                       SUSTAINED
     266 14       Q. That you added the -- you added a warning             Def Obj 404; Prejudice (403); relevance
     266 15       sometime afterwards?                                     (401, 402); 3M MIL No. 10
     266 16       A. This -- this text highlighted on the
     266 17       right-hand side is the impulse noise caution statement
     266 18       that was written, developed after the complaint from
     266 19       Mr. Howald.
  267:1 - 267:4 Madison 2019-12-10                                         Re: [267:1-267:4]                         SUSTAINED
     267 1       Q. It never made it into the Version 2                    Def Obj 404; Prejudice (403); relevance
     267 2       labeling, did it?                                         (401, 402); 3M MIL No. 10; 3M MIL
     267 3       A. I don't believe so. I believe that                     No. 16
     267 4       product had been discontinued.
  268:25 - 269:4 Madison 2019-12-10                                        Re: [268:25-269:4]                        SUSTAINED
     268 25       Q. I guess I can ask you generally is there              Def Obj Foundation (602)
     269 1       anything limiting 3M during the time 3M was
     269 2       manufacturing these products from strengthening its
     269 3       warnings or instructions?
     269 4       A. I am not aware of any limitations.
  269:25 - 270:5 Madison 2019-12-10                                        Re: [269:25-270:5]                        SUSTAINED
     269 25       Q. Well, if it's discontinued in '15, by '16             Def Obj Foundation (602); 3M MIL
     270 1       you are pretty well -- oh, I'm sorry -- you would         No. 16
     270 2       pretty well be able to reason that there is still some
    270 3        inventory with the U.S. Army?
    270 4        A. I don't know what the U.S. Army did with
     270 5       their inventory after this discontinuation.
  270:8 - 270:10 Madison 2019-12-10                                        Re: [270:8-270:10]                        SUSTAINED
     270 8       Q. This is not a recall, you all just stopped             Def Obj 3M MIL No. 16
     270 9       making it, right?
     270 10       A. That's correct, it's not a recall.
  273:15 - 274:13 Madison 2019-12-10                                       Re: [273:15-274:13]                       DEFER RULING
     273 15       BY MR. PIRTLE:                                           Def Obj 404; Prejudice (403); Hearsay
     273 16       Q. Let me show you Exhibit 28.                           (801, 802); relevance (401, 402); 3M
     273 17       Do you recognize Exhibit 28?                             MIL No. 10
     273 18       A. Yes.
     273 19       Q. When is the last time you saw it?


Madison 2019-12-10                                                                                                                  78
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 128 of 145



     273 20       A. At the time it was written, I believe.
     273 21       Q. This is another complaint?
     273 22       A. It is a complaint, yes, and my response to
     273 23       the complaint.
     273 24       Q. This is Howard Elmer. It looks like he is
     273 25       from Marietta, Georgia, writing you.
     274 1       "I inserted the olive end into my ears, as
     274 2       recommended on the back of the package, thought it had
     274 3       seated, entered the shooting range and set up and
     274 4       began firing. "
     274 5       A. "Thought it had seated well, entered the
     274 6       shooting range."
     274 7       Q. Yep.
     274 8       A. "And set up and began firing."
     274 9       Q. "At some point I felt a sharp piercing
     274 10       pain/noise in my left ear. Both ears had some
     274 11       ringing, which subsided, by my left ear feels like
     274 12       there is a buzzing/vibrating feeling when I speak
     274 13       now."
  274:14 - 274:19 Madison 2019-12-10
     274 14       You are an audiologist, what type of
     274 15       symptom is that indicative of or what type of an
     274 16       injury is that symptom indicative of?
     274 17       A. A buzzing and vibrating feeling could be a
     274 18       tinnitus, a type of tinnitus. I -- I don't know what
     274 19       he was referring to, but...
  274:20 - 274:24 Madison 2019-12-10                                      Re: [274:20-274:24]                     OVERRULED
     274 20       Q. "It" -- "It has been about two weeks since           Def Obj 404; Prejudice (403); Hearsay
     274 21       this occurred with only slight improvement in my left   (801, 802); relevance (401, 402); 3M
     274 22       ear. Loud noises are bothersome to my left ear."        MIL No. 10
     274 23       Did I read that reasonably correct?
     274 24       A. I believe so.
  274:25 - 275:5 Madison 2019-12-10
     274 25       Q. And you had mentioned loud noises in some
     275 1       cases being bothersome with exposure, when exposed to
     275 2       sound, but I think you said, in fairness, over periods
     275 3       of time.
     275 4       But it can happen in one sitting, can't
     275 5       it?


Madison 2019-12-10                                                                                                            79
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 129 of 145



  275:7 - 275:10 Madison 2019-12-10
     275 7       BY THE WITNESS:
     275 8       A. Damage to the ear can happen from one
     275 9       exposure or more.
     275 10       BY MR. PIRTLE:
  275:12 - 275:12 Madison 2019-12-10
     275 12       A. Yeah.
  289:6 - 289:9 Madison 2019-12-10                                       Re: [289:6-289:9]                       SUSTAINED
     289 6       Q. And Exhibit 32 appears to be an e-mail               Def Obj Relevance (401, 402); no
     289 7       chain that you are involved with, and go ahead and      testimony designated regarding the
     289 8       scan over it.                                           exhibit (403)
     289 9       A. Okay.
  303:10 - 303:15 Madison 2019-12-10                                     Re: [303:10-303:15]                     SUSTAINED
     303 10       A. Yes, I will.                                        Def Obj 404; Prejudice (403); Hearsay
     303 11       Q. All right. Before you is Exhibit 22,                (801, 802); relevance (401, 402); 3M
     303 12       Mr. Pirtle asked you a few questions about this        MIL No. 10
     303 13       exhibit.
     303 14       Do you recall that?
     303 15       A. Yes.
  304:2 - 304:5 Madison 2019-12-10                                       Re: [304:2-304:5]                       OVERRULED
     304 2       Q. Okay. And what's the date of this                    Def Obj 404; Prejudice (403); Hearsay
     304 3       complaint here?                                         (801, 802); relevance (401, 402); 3M
     304 4       A. 12 -- well, the complaint original was               MIL No. 10
     304 5       December, it appears to be December 10, 2013.
  307:20 - 308:4 Madison 2019-12-10                                      Re: [307:20-308:4]                      DEFER RULING
     307 20       Q. Correct. All right.                                 Def Obj Foundation (602)
     307 21       Now, let me ask you this: Turn back to
     307 22       Exhibit 21, the Johnson Blast study, if you would.
     307 23       A. Okay.
     307 24       Q. And I think you -- you've already
     307 25       testified that, in fact, this was the basis for the
     308 1       190 dBP statement in the brochure that -- that the
     308 2       young man was -- one of the things he was complaining
     308 3       about in Exhibit 22, correct?
     308 4       A. This was --
  308:6 - 308:7 Madison 2019-12-10                                       Re: [308:6-308:7]                       SUSTAINED
     308 6       BY THE WITNESS:                                         Def Obj Foundation (602)
     308 7       A. This was the basis for that claim.




Madison 2019-12-10                                                                                                              80
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 130 of 145



  308:8 - 308:8 Madison 2019-12-10
     308 8       BY MR. AYLSTOCK:
  308:9 - 308:17 Madison 2019-12-10                                        Re: [308:9-308:17]                    OVERRULED
     308 9       Q. Okay. So, and if we look at the                        Def Obj Foundation (602)
     308 10       conclusions here, if we go to Page 146, we've already
     308 11       established that -- that the authors of this, in fact,
    308 12        have determined that, one, we cannot recommend plugs
    308 13        of -- for -- of this type -- I'm sorry. Strike that.
     308 14       The authors of this Johnson Blast study
     308 15       state: "Because we have no data with respect to
     308 16       plugs, we cannot recommend plugs for this type of
     308 17       reverberant exposure."
  308:25 - 308:25 Madison 2019-12-10                                       Re: [308:25-308:25]                   OVERRULED
     308 25       A. Yes, that's -- you read it correctly.                 Def Obj Foundation (602)
  309:4 - 309:10 Madison 2019-12-10                                        Re: [309:4-309:10]                    OVERRULED
     309 4       They also say at the very bottom: "We                     Def Obj Foundation (602)
     309 5       cannot recommend general use of the two nonlinear
     309 6       plugs we tested. It is possible that the French No. 1
     309 7       Plug," talking about this -- the earlier generation of
     309 8       the Combat Arms, "modified to put the filter in the
     309 9       stem might be acceptable but more testing is needed."
     309 10       That's what they say, right?
  309:12 - 309:15 Madison 2019-12-10                                       Re: [309:12-309:15]                   OVERRULED
     309 12       BY THE WITNESS:                                          Def Obj Foundation (602)
     309 13       A. Yeah, the filter -- the filter in the stem
     309 14       instead of the front.
     309 15       BY MR. AYLSTOCK:
  309:16 - 309:20 Madison 2019-12-10                                       Re: [309:16-309:20]                   OVERRULED
     309 16       Q. In other words, what they are saying is,              Def Obj Foundation (602); misstates
     309 17       in -- if you are going to use this up to and under       (611, 403)
     309 18       these conditions on the Johnson Blast study, more
     309 19       testing is needed before you make representations
     309 20       about it, correct?
  309:22 - 309:25 Madison 2019-12-10                                       Re: [309:22-309:25]                   OVERRULED
     309 22       BY MR. AYLSTOCK:                                         Def Obj Foundation (602); misstates
     309 23       Q. That's fair?                                          (611, 403)
     309 24       A. Yes, they are -- they are recommending
     309 25       more testing.




Madison 2019-12-10                                                                                                           81
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 131 of 145



  309:26 - 310:1 Madison 2019-12-10
     310 1       Q. And -- and you are unaware of any
  310:1 - 310:6 Madison 2019-12-10                                         Re: [310:1-310:6]                       OVERRULED
     310 1       Q. And -- and you are unaware of any                      Def Obj Foundation (602)
     310 2       additional testing?
     310 3       A. Yes.
     310 4       Q. And I think we've already -- you've
     310 5       already said that?
     310 6       A. I am unaware of that.
  310:23 - 311:13 Madison 2019-12-10                                       Re: [310:23-311:13]                     OVERRULED
     310 23       We've already established that this                      Def Obj Foundation (602); asked (611,
     310 24       Johnson Blast study is the basis for the marketing       403)
     310 25       representations of 190 dBP?
     311 1       A. That's correct.
     311 2       Q. For the Combat Arms Version 2, and 3 and 4
     311 3       for that matter, correct?
     311 4       A. I believe that's what was cited.
     311 5       Q. And you are unaware of any additional
     311 6       testing at these levels to support that
     311 7       recommendation?
     311 8       A. When you say "these levels," do you mean
     311 9       190?
     311 10       Q. Yes.
     311 11       A. Yes.
     311 12       Q. Okay.
     311 13       A. I am not aware of any other testing.
  311:14 - 311:19 Madison 2019-12-10                                       Re: [311:14-311:19]                     OVERRULED
     311 14       Q. So my -- so my point is nothing changed in            Def Obj Foundation (602)
     311 15       the scientific literature or your scientific knowledge
     311 16       from the -- this Johnson Blast study all of the way up
     311 17       until the time from Exhibit 25 when you are drafting
     311 18       this additional language, correct?
     311 19       A. Yes, I wasn't aware of any other studies.
  311:20 - 311:25 Madison 2019-12-10                                       Re: [311:20-311:25]                     OVERRULED
     311 20       Q. And so, therefore, it is your testimony,              Def Obj Foundation (602); Misstates;
     311 21       is it not, that based upon those facts it would have     vague (611, 403); Calls for legal
     311 22       been perfectly reasonable for 3M, or Aearo before 3M     conclusion (403)
     311 23       acquired Aearo, to have included statement -- the




Madison 2019-12-10                                                                                                             82
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 132 of 145



     311 24         statement that you ended up adding to the marketing
     311 25         material in 2016, correct?
  312:3 - 312:8    Madison 2019-12-10                                        Re: [312:3-312:8]                      OVERRULED
     312 3         A. Is the question whether it would be                    Def Obj Foundation (602); Misstates;
     312 4         reasonable to include such a statement?                   vague (611, 403); calls for legal
     312 5         BY MR. AYLSTOCK:                                          conclusion (403)
     312 6         Q. Sure, because nothing changed?
     312 7         A. I believe it is a reasonable thing to
     312 8         include a statement like that.
  312:9 - 312:14     Madison 2019-12-10                                      Re: [312:9-312:14]                     OVERRULED
     312 9         Q. And it would have been reasonable all of               Def Obj Calls for legal conclusion
    312 10          the way back certainly when 3M acquired Aearo and even   (403); Foundation (602)
    312 11          before because you've just established nothing
    312 12          changed, correct?
    312 13          A. Again, you are asking about what is
     312 14         reasonable. It seems reasonable to me.
  313:1 - 314:8    Madison 2019-12-10
     313 1         (WHEREUPON, a certain document was
     313 2         marked Ted Madison Deposition Exhibit
     313 3         No. 34, for identification, as of
     313 4         12/10/2019.)
     313 5         BY MR. AYLSTOCK:
     313 6         Q. And I think we established from an
     313 7         earlier -- an earlier document in your testimony,
     313 8         you're involved in helping create materials for
     313 9         hearing protection training for 3M personnel, correct?
     313 10         A. I was, yes.
     313 11         Q. Now, do you recognize this document?
     313 12         A. Yes, I do.
     313 13         Q. And if we turn to the -- the very first
     313 14         page, it looks like Elliot Berger was involved in the
     313 15         drafting of this document, it looks like you were also
     313 16         involved in the drafting of this document, fair?
     313 17         A. These comments indicate that Elliot Berger
     313 18         and I commented on the document. I don't know about
     313 19         the drafting. That's not clear from this.
     313 20         Q. Okay. Well, in other words, you were
     313 21         involved in making sure that the -- that the
     313 22         statements in this document were accurate because it's


Madison 2019-12-10                                                                                                              83
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 133 of 145



     313 23       important when you are training people to sell hearing
     313 24       protection that they have accurate information about
     313 25       3M products as well as hearing protection generally,
     314 1       fair?
     314 2       A. Yes, we were asked to review the technical
     314 3       accuracy of this document.
     314 4       Q. Okay. And you did so?
     314 5       A. Yes.
     314 6       Q. And it's important to be accurate, is it
     314 7       not?
     314 8       A. It is.
  315:15 - 315:18 Madison 2019-12-10
     315 15       (WHEREUPON, a certain document was
     315 16       marked Ted Madison Deposition Exhibit
     315 17       No. 35, for identification, as of
     315 18       12/10/2019.)
  316:2 - 316:8 Madison 2019-12-10
     316 2       Q. -- it was -- it is relatively recent. You
     316 3       recall it as being relatively recently created
     316 4       document?
     316 5       A. Yes.
     316 6       Q. In fact, I think what we have is 2018.
     316 7       Does that sound about right to you?
     316 8       A. That sounds about right.
  316:20 - 317:1 Madison 2019-12-10
     316 20       Q. And it's important -- and it is a training
     316 21       document on hearing protection?
     316 22       A. Yes, it is.
     316 23       Q. And it's important for the training to be
     316 24       100 percent accurate, correct?
     316 25       A. As accurate as possible.
     317 1       Q. Because if sales reps, if marketers get
  317:1 - 317:4 Madison 2019-12-10                                         Re: [317:1-317:4]                       OVERRULED
     317 1       Q. Because if sales reps, if marketers get                Def Obj Foundation (602); Vague (611,
     317 2       bad information about the product, they are likely to     403)
     317 3       pass it along when they are trying to do their job
     317 4       selling and marketing the product, fair enough?




Madison 2019-12-10                                                                                                             84
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 134 of 145



  317:6 - 317:7 Madison 2019-12-10                                        Re: [317:6-317:7]                       OVERRULED
     317 6       BY THE WITNESS:                                          Def Obj Foundation (602); Vague (611,
     317 7       A. Yes, we take accuracy very seriously.                 403)
  317:22 - 318:16 Madison 2019-12-10
     317 22       Q. And I'm going to -- there is a comment in
     317 23       green here. It looks like it says: "Did you know
     317 24       that noise-induced hearing loss is 100 percent
     317 25       preventable?"
     318 1       You see that, right?
     318 2       A. Okay. Yes, I do.
     318 3       Q. And you agree with that, right?
     318 4       A. I think that's an overstatement.
     318 5       Q. Well, did you -- you commented on this,
     318 6       right?
     318 7       A. Yes, I'm not clear which comments are
     318 8       mine, there are some red, some blue, some green.
     318 9       Q. Well, if we go back to the first page, the
     318 10       green are actually approved statements per Elliot
     318 11       Berger, do you see that on Page 1? Green means
     318 12       approved by Elliot Berger?
     318 13       A. Okay. All right.
     318 14       Q. So and this statement I just read is in
     318 15       green, is it not?
     318 16       A. It is.
  318:17 - 318:19 Madison 2019-12-10
     318 17       Q. All right. So you disagree with Elliot
    318 18        Berger?
     318 19       A. Yes, I do.
  319:11 - 320:18 Madison 2019-12-10                                      Re: [319:11-320:18]                     OVERRULED
     319 11       Q. Well, let's go onto the -- the next green            Def Obj 701; 702
     319 12       statement under it. It says: "While it is not always
     319 13       immediate, noise-induced hearing loss can have a very
     319 14       profound impact on someone's life."
     319 15       You -- you see that, right?
     319 16       A. Yes, I see that.
     319 17       Q. And is this something you agree with or
     319 18       another thing that you don't agree with?
     319 19       A. I agree.
     319 20       Q. Okay. You do agree with this?


Madison 2019-12-10                                                                                                            85
                                Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 135 of 145



     319 21         A. I do.
     319 22         Q. All right. And it says: "Including
     319 23         stress, fatigue, tension, irritability, anger,
     319 24         negativity, depression, withdrawal, and even high
     319 25         blood pressure."
     320 1         You agree with all of that too, right?
     320 2         A. Yes, those things are all associated with
     320 3         hearing loss.
     320 4         Q. Yeah. And, in fact, you're -- you're not
     320 5         only an audiologist, you are a practicing audiologist,
     320 6         you are a clinician you testified earlier, right?
     320 7         A. I consider myself a clinician. I don't
     320 8         see patients.
     320 9         Q. Okay. There was a time you saw patients?
     320 10         A. Yes.
     320 11         Q. And from those patients you saw and in
     320 12         your experience, you know what this -- that this is,
     320 13         in fact, true?
     320 14         A. Yes, I do.
     320 15         Q. Noise-induced hearing loss leads to all of
     320 16         those things, right?
     320 17         A. It's a -- it's highly correlated with
     320 18         those things.
  323:5 - 323:21     Madison 2019-12-10                                     Re: [323:5-323:21]   OVERRULED
     323 5         Q. Well, but you don't dispute that when they            Def Obj 701; 702
     323 6         do die they are -- they are not going to regenerate,
     323 7         it is not like other parts of the body, if you get a
     323 8         cut on your skin, when these cells die, they are dead?
    323 9          A. When hair cells die, there is no
    323 10          indication that they regrow.
    323 11          Q. And there is no treatment for that?
    323 12          A. None today.
    323 13          Q. All right. Now, down below there is
    323 14          another sentence that says: "Want to make hearing
    323 15          loss more impactful to your customer?"
    323 16          Right?
    323 17          A. I see that.
    323 18          Q. And: "Explain to them that the first
     323 19         person that they will not be able to hear is likely


Madison 2019-12-10                                                                                           86
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 136 of 145



     323 20       their children or grandchildren."
     323 21       You know that's true, right?
  323:24 - 324:3 Madison 2019-12-10                                      Re: [323:24-324:3]                     OVERRULED
     323 24       Q. I mean, this is one of their approved               Def Obj 701; 702
     323 25       statements?
     324 1       A. No, I don't -- I don't believe it's true.
     324 2       Q. You don't believe this is true either?
     324 3       A. No.
  324:4 - 324:9 Madison 2019-12-10                                       Re: [324:4-324:9]                      SUSTAINED
     324 4       Q. Okay. And so who -- who do you think                 Def Obj Foundation (602); misstates,
     324 5       these people, these soldiers and servicemen and women   argumentative (611, 403); 701; 702;
     324 6       who have experienced noise-induced hearing loss, who    Prejudice (403)
     324 7       are they first likely not to hear, maybe not their
     324 8       children or grandchildren because maybe they are
     324 9       not -- they are overseas with their buddies?
  324:11 - 324:15 Madison 2019-12-10                                     Re: [324:11-324:15]                    SUSTAINED
     324 11       BY THE WITNESS:                                        Def Obj Foundation (602); misstates,
     324 12       A. I -- I don't think it would be -- I                 argumentative (611, 403); 701; 702;
     324 13       wouldn't limit it to children and grandchildren.       Prejudice (403)
     324 14       That -- that hearing loss can affect ability to hear
     324 15       all kinds of people of all ages, yeah.
  324:16 - 324:16 Madison 2019-12-10
     324 16       BY MR. AYLSTOCK:
  324:17 - 325:10 Madison 2019-12-10                                     Re: [324:17-325:10]                    OVERRULED
     324 17       Q. Okay. All right.                                    Def Obj 701; 702
     324 18       And it does say this is because children
     324 19       have higher frequency voices and the hair cells that
     324 20       detect high frequencies are impacted first.
     324 21       Do you agree or disagree with that?
     324 22       A. I agree that -- that hair -- that hair
     324 23       cells that are affected most by noise initially are
     324 24       the high frequency, the hair cells that are --
     324 25       correspond to the high frequencies, and it is true
     325 1       that children have high frequency voices.
     325 2       Q. Okay. Fair enough.
     325 3       You agree that losing the ability to
     325 4       communicate can lead to significant frustration,
     325 5       that's fair, right?
     325 6       A. I agree with that.


Madison 2019-12-10                                                                                                          87
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 137 of 145



     325 7       Q. And then there is a quote in here in
     325 8       green, so this is approved, a Helen Keller quote.
     325 9       Do you see that?
     325 10       A. Yes.
  325:13 - 325:20 Madison 2019-12-10                                     Re: [325:13-325:20]                 OVERRULED
     325 13       Q. Can you read that, Helen Keller's quote             Def Obj 701; 702; Relevance (401,
     325 14       for the jury?                                          402)
     325 15       A. "Helen Keller once said: 'Blindness cuts
     325 16       us off from things, but deafness cuts us off from
     325 17       people.'"
     325 18       Q. That's true, isn't it?
     325 19       A. That's a perception that she had and many
     325 20       people have, yes.
  326:8 - 326:17 Madison 2019-12-10                                      Re: [326:8-326:17]                  OVERRULED
     326 8       Q. Well, you don't disagree with -- with the            Def Obj 701; 702; Relevance (401,
     326 9       statement, do you?                                      402)
     326 10       A. I believe that's how many people feel.
     326 11       Q. Yeah.
     326 12       A. That it cuts them off from other people.
     326 13       Q. And that's a -- a very serious thing when
     326 14       it comes to noise-induced hearing loss, correct,
     326 15       feelings of kind of being cutoff, in isolation?
     326 16       A. Yes, I believe people with hearing loss
     326 17       find that to be very troubling.
  327:17 - 328:10 Madison 2019-12-10                                     Re: [327:17-328:10]                 OVERRULED
     327 17       Q. And: "Protect is the use of hearing                 Def Obj 701; 702
     327 18       protection devices to reduce the noise exposure of
     327 19       workers. Hearing protection must be comfortable, fit
     327 20       properly, and provide adequate protection for the
     327 21       environment."
     327 22       Do you see that?
     327 23       A. Yes.
     327 24       Q. And you -- do you agree or disagree with
     327 25       this one?
     328 1       A. I agree.
     328 2       Q. Okay. So you understand the importance of
     328 3       fit when it comes to earplugs?
     328 4       A. I do.
     328 5       Q. And it is important to get the right fit


Madison 2019-12-10                                                                                                       88
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 138 of 145



     328 6       for the earplugs?
     328 7       A. It is important.
     328 8       Q. And it's important as well for the
     328 9       earplugs to adequately protect for the environment,
     328 10       correct?
  328:12 - 328:16 Madison 2019-12-10                                       Re: [328:12-328:16]                  OVERRULED
     328 12       BY THE WITNESS:                                          Def Obj 701; 702
     328 13       A. Yes, it is important for them to
     328 14       adequately protect for the noise and the environment
     328 15       and the work that's being done.
     328 16       BY MR. AYLSTOCK:
  328:25 - 329:9 Madison 2019-12-10                                        Re: [328:25-329:9]                   SUSTAINED as to “especially those
     328 25       It's important for a company when it's                   Def Obj 701; 702                     who are in service of this country”
     329 1       making representations about the protection of its
     329 2       earplugs to be accurate in telling the men and women                                           OVERRULED in all other respects
     329 3       who may be using those earplugs, especially those who
     329 4       are in service of this country, what kind of
     329 5       protection it's going to provide and in what
     329 6       circumstances, fair?
     329 7       A. I agree that it's important for the
     329 8       manufacturer to provide accurate information to all
     329 9       users, yes.
  329:10 - 329:10 Madison 2019-12-10                                       Re: [329:10-329:10]                  SUSTAINED
     329 10       Q. Especially those men and women in uniform?            Def Obj Asked (611, 403); 701; 702
  329:12 - 329:14 Madison 2019-12-10                                       Re: [329:12-329:14]                  SUSTAINED
     329 12       BY THE WITNESS:                                          Def Obj Asked (611, 403); 701; 702
     329 13       A. Certainly, certainly men and women in
     329 14       uniform are part of that group. It is very important.
  329:16 - 330:15 Madison 2019-12-10                                       Re: [329:16-330:15]                  OVERRULED
     329 16       Q. Well, and let me ask you a little -- let              Def Obj Foundation (602) relevance
     329 17       me go to Exhibit 10, if you would. And I really want     (401, 402); Prejudice (403)
     329 18       to talk about this fit properly, but let me go back to
     329 19       Exhibit 10 if you could pull that from your pile.
     329 20       A. Okay. Give me a moment.
     329 21       Okay. I have it.
     329 22       Q. Mr. Pirtle asked you a few questions about
     329 23       this. It is the revised testing protocol from CAE
     329 24       Version 4.
     329 25       Do you remember this?


Madison 2019-12-10                                                                                                                                    89
                              Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 139 of 145



     330 1       A. CAE Version 4, yes, I --
     330 2       Q. And it says Fitting Tip there. You are
     330 3       familiar, are you not, Mr. Madison, with the concept
     330 4       of what a fitting tip is?
     330 5       A. Yes.
     330 6       Q. In fact, I've seen other products that you
     330 7       are involved with that have a fitting tip, fair?
     330 8       A. Yes.
     330 9       Q. And you would agree with me that in -- in
     330 10       various instructions for earplugs there is: Here is
     330 11       what you must do and then here is what you can do to
     330 12       get a better fit, fair?
     330 13       A. Yes.
     330 14       Q. And that's really -- the fitting tip is
     330 15       about comfort, fair enough?
  330:17 - 331:11 Madison 2019-12-10                                       Re: [330:17-331:11]                   OVERRULED
     330 17       BY THE WITNESS:                                          Def Obj Foundation (602) relevance
     330 18       A. I -- I wouldn't limit it to comfort.                  (401, 402); Prejudice (403)
     330 19       BY MR. AYLSTOCK:
     330 20       Q. But that's -- it's not a requirement, it's
     330 21       a tip for how to make sure you get the best fit, or it
     330 22       doesn't -- it's not something -- in other words, it's
     330 23       not something that everybody has to do every time, it
     330 24       is just something a tip for them -- for proper -- to
     330 25       get -- to get the best fit, fair?
     331 1       A. I agree that it's not some -- that it is
     331 2       not a representation of something that everyone needs
     331 3       to do every time. It is guidance on how to improve
     331 4       the fit if you are having difficulty getting a good
     331 5       fit.
     331 6       Q. Right. It is guidance if you can't get a
     331 7       good fit --
     331 8       A. Yeah.
     331 9       Q. -- or you don't think you have a good fit,
     331 10       here is something that might help, right?
     331 11       A. Yes, that's correct.
  337:22 - 338:2 Madison 2019-12-10                                        Re: [337:22-338:2]                    OVERRULED
     337 22       Exhibit 35.                                              Def Obj Foundation (602); relevance
     337 23       A. Okay.                                                 (401, 402); Prejudice (403)


Madison 2019-12-10                                                                                                           90
                             Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 140 of 145



     337 24       Q. Now, this is an e-mail from Doug Moses to
     337 25       Erin Tucker, it looks like at U.S. Marine Corps.
     338 1       Do you see that?
     338 2       A. Yes.
  343:23 - 343:25 Madison 2019-12-10                                     Re: [343:23-343:25]                 OVERRULED
     343 23       Q. Okay. And what it says here below that              Def Obj Foundation (602)
     343 24       is: "One-Size-Fits-All Approach," right?
     343 25       A. That's what it says.
  344:1 - 344:2 Madison 2019-12-10                                       Re: [344:1-344:2]                   OVERRULED
     344 1       Q. That's not a good approach, is it, we just           Def Obj Foundation 602; misstates
     344 2       established that in the prior document?                 (611, 403)
  344:4 - 344:7 Madison 2019-12-10                                       Re: [344:4-344:7]                   OVERRULED
     344 4       BY MR. AYLSTOCK:                                        Def Obj Foundation 602; misstates
     344 5       Q. Didn't we?                                           (611, 403)
     344 6       A. Yes, that's not an approach that I have
     344 7       advocated for in my teaching.
  344:8 - 344:12 Madison 2019-12-10
     344 8       Q. Did Mr. Moses run this by you before he
     344 9       presented it to the U.S. -- somebody at the
     344 10       U.S. Marine Corps and the U.S. Army to market these
     344 11       Combat Arms earplugs?
     344 12       A. No.
  344:13 - 344:14 Madison 2019-12-10                                     Re: [344:13-344:14]                 OVERRULED
     344 13       Q. Had he, would you have said, Mr. Moses,             Def Obj Foundation (602); 701
     344 14       this is wrong, you need to change this?
  344:16 - 344:19 Madison 2019-12-10                                     Re: [344:16-344:19]                 OVERRULED
     344 16       BY THE WITNESS:                                        Def Obj Foundation (602); 701
     344 17       A. I would have had a conversation with him
     344 18       to understand what he was trying to say and how best
     344 19       to say it.
  344:20 - 344:25 Madison 2019-12-10                                     Re: [344:20-344:25]                 OVERRULED
     344 20       BY MR. AYLSTOCK:                                       Def Obj Foundation (602); 701
     344 21       Q. Well, in that -- at the end of that
     344 22       conversation, then, I take it you would have said,
     344 23       Don't say it this way, fair enough?
     344 24       A. I certainly would have argued for my point
     344 25       of view, yes.




Madison 2019-12-10                                                                                                       91
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 141 of 145



  346:7 - 346:9    Madison 2019-12-10                                        Re: [346:7-346:9]                      OVERRULED
     346 7         the employer and the manufacturer, yes, but what I'm      Def Obj Attorney colloquy (401, 402,
     346 8         trying to hone in on is the manufacturer of the           403)
     346 9         earplug, in this case 3M, is the one that's making the
  346:10 - 347:3     Madison 2019-12-10
     346 10         money on the earplug, fair?
     346 11         A. Yes, I -- yes.
    346 12          Q. They are the one out there making
    346 13          marketing claims to sell the earplug, right?
    346 14          A. The manufacturer makes the marketing
    346 15          claims, yes.
    346 16          Q. The manufacturer in this case tested the
    346 17          earplug and came up with the claims in the -- in the
    346 18          marketing from its testing, right?
    346 19          A. Yes.
    346 20          Q. And what I'm trying to see if you'll agree
    346 21          with me on is that, as such, the manufacturer bears
     346 22         the ultimate responsibility to make sure that whatever
     346 23         it's telling the people that want to buy or use the
     346 24         plug is dead on accurate because what we are talking
     346 25         about here are real consequences if somebody suffers
     347 1         noise-induced hearing loss, correct?
     347 2         A. I agree the manufacturer's information
     347 3         needs to be accurate.
  347:20 - 348:4     Madison 2019-12-10                                      Re: [347:20-348:4]                     OVERRULED
     347 20         Q. What -- what I asked you about was                    Def Obj Foundation (602)
     347 21         whether, since the manufacturer has the testing backup
     347 22         and data on the plug, and the fact the manufacturer is
     347 23         making claims about the plug and the manufacturer puts
     347 24         the instructions on the plug, doesn't the manufacturer
     347 25         bear the responsibility for those three things, to
     348 1         make sure those three things are accurate when it's
     348 2         selling its product -- product?
     348 3         A. Yes, I agree they have responsibility to
     348 4         make sure those three things are accurate.
  350:8 - 351:15     Madison 2019-12-10                                      Re: [350:8-351:15]                     OVERRULED
     350 8         Q. Now, one of the -- there were a series of              Pltf Obj improper counter per PTO 64
     350 9         questions during the deposition regarding various
     350 10         testing that might have been performed relating to the


Madison 2019-12-10                                                                                                              92
                               Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 142 of 145



     350 11         Combat Arms earplug Version 2.
     350 12         Do you recall that?
     350 13         A. I recall that.
     350 14         Q. And for purposes of my questions, when I
     350 15         use the term "Combat Arms earplug Version 2," I'm
     350 16         speaking about the dual-ended Combat Arms earplug.
    350 17          Can we agree on that?
    350 18          A. Yes.
    350 19          Q. And one of -- some of the questions
    350 20          concerned certain labeling tests that were performed
     350 21         by Aearo back in the early 2000s for the Combat Arms
     350 22         Version 2.
     350 23         Do you recall that, the questions?
     350 24         A. Yes, I recall that, those questions.
     350 25         Q. At 3M, was it your responsibility to
     351 1         perform labeling tests on the Combat Arms earplug
     351 2         Version 2?
     351 3         A. No, it was not.
     351 4         Q. Was it your responsibility to perform
     351 5         labeling tests on what has been called the ARC
     351 6         earplug?
     351 7         A. No.
     351 8         Q. Was it your responsibility to perform
     351 9         labeling tests on any hearing protection device at 3M?
     351 10         A. It was not my responsibility.
     351 11         Q. Putting aside whether or not it was your
     351 12         responsibility, did you consider one of your
     351 13         specialties when you were at 3M to perform labeling
     351 14         tests for hearing protection devices?
     351 15         A. No.
  351:16 - 355:1     Madison 2019-12-10                                     Re: [351:16-355:1]                     OVERRULED
     351 16         Q. Earlier there was some discussion                    Pltf Obj improper counter per PTO 64
     351 17         regarding a specific type of test called the REAT
     351 18         test.
     351 19         Do you recall that?
     351 20         A. Yes.
     351 21         Q. And what does REAT stand for?
     351 22         A. Real-ear attenuation at threshold.
     351 23         Q. And based on your work at 3M, did you


Madison 2019-12-10                                                                                                             93
                           Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 143 of 145



     351 24     become aware of various REAT tests that were performed
     351 25     on 3M or Aearo hearing protection devices?
     352 1     A. Can you say that again, please.
     352 2     Q. Sure. While we -- while you were at 3M,
     352 3     did you become aware of certain REAT tests that were
     352 4     performed on various hearing protection devices?
     352 5     A. Yes, I was aware of testing being
     352 6     performed on hearing protection devices.
     352 7     Q. While you were at 3M, was one of your
     352 8     specialties or focuses to perform REAT tests on
     352 9     hearing protection devices?
     352 10     A. No.
     352 11     Q. Was one of your specialties or focuses
     352 12     while you were at 3M to perform labeling tests on
     352 13     hearing protection devices?
     352 14     A. No.
     352 15     Q. You indicated earlier that your job title,
     352 16     at least after the acquisition of Aearo by 3M, was a
     352 17     technical services specialist or something similar to
     352 18     that?
     352 19     A. That's right.
     352 20     Q. As a technical service specialist, was one
     352 21     of your responsibility -- in one of your
     352 22     responsibilities to review all of the testing that had
     352 23     been performed relating to the Combat Arms earplug
     352 24     Version 2?
     352 25     A. No.
     353 1     Q. Did you ever attempt to identify all of
     353 2     the testing of the Combat Arms earplug Version 2 that
     353 3     had been performed, first of all, before the
     353 4     acquisition of Aearo in 2008?
     353 5     A. No.
     353 6     Q. Did you ever attempt to identify all of
     353 7     the testing of the Combat Arms earplug Version 2 that
     353 8     was performed at any point in time after the
     353 9     acquisition of Aearo by 3M in 2008?
     353 10     A. No.
     353 11     Q. There was some discussion earlier in the
     353 12     deposition regarding testing concerning the


Madison 2019-12-10                                                                                   94
                            Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 144 of 145



     353 13     situational awareness that could result if one was
     353 14     wearing a hearing protection device.
     353 15     Do you recall that?
     353 16     A. Yes.
     353 17     Q. Was one of your specialties or -- or
     353 18     focuses as a technical service specialist to evaluate
     353 19     the test data on the intelligibility that would result
     353 20     when users were wearing a hearing protection device
     353 21     such as the Combat Arms earplug Version 2?
     353 22     A. No.
     353 23     Q. Were you ever involved in performing
     353 24     testing to evaluate a soldier's situation awareness
     353 25     when wearing hearing protection devices?
     354 1     A. No.
     354 2     Q. As you sit here today, are you aware of
     354 3     all of the various tests that have been performed over
     354 4     the years relating to the Combat Arms earplug
     354 5     Version 2?
     354 6     A. No.
     354 7     Q. Do you know all of the entities or
     354 8     agencies that have been involved in evaluating or
     354 9     testing the Combat Arms earplug Version 2?
     354 10     A. No.
     354 11     Q. What about with respect to the testing on
     354 12     the Version 3 or Version 4 of the earplug?
     354 13     A. No.
     354 14     Q. There were a series of questions earlier
     354 15     about the Johnson Blast Overpressure study.
     354 16     Do you recall that?
     354 17     A. Yes, I do.
     354 18     Q. Was -- do you consider yourself to have
     354 19     expertise in evaluating blast overpressure studies?
     354 20     A. No, I don't.
     354 21     Q. At any point in time did you attempt to
     354 22     identify whether there were similar studies to the
     354 23     Johnson study that had been published in the
     354 24     peer-reviewed literature or otherwise that were
     354 25     evaluating Combat Arms earplugs?
     355 1     A. No, I didn't.


Madison 2019-12-10                                                                                    95
                     Case 7:20-cv-00137-MCR-GRJ Document 99-1 Filed 03/22/21 Page 145 of 145




Madison 2019-12-10                                                                             96
